Exhibit 10.1

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

CHIQUITA BRANDS L.L.C.,

 

as Borrower

 

CHIQUITA BRANDS INTERNATIONAL, INC.,

 

as Holdings

 

THE LENDERS NAMED HEREIN

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, an L/C Issuer and Swing Line Lender

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as an L/C Issuer

 

WACHOVIA CAPITAL MARKETS, LLC,

 

as Co-Lead Arranger

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Syndication Agent and Co-Lead Arranger

 

and

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

as Documentation Agent

 

Dated as of June 28, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page


--------------------------------------------------------------------------------

ARTICLE I INTERPRETATION SECTION 1.01.   Definitions   2 SECTION 1.02.   GAAP  
52 SECTION 1.03.   Headings   53 SECTION 1.04.   Plural Terms   53 SECTION 1.05.
  Time   53 SECTION 1.06.   Governing Law   53 SECTION 1.07.   Construction   53
SECTION 1.08.   Entire Agreement   53 SECTION 1.09.   Calculation of Interest
and Fees   53 SECTION 1.10.   References   54 SECTION 1.11.   Other Interpretive
Provisions   54 SECTION 1.12.   Rounding   54 SECTION 1.13.   Co–Lead Arrangers,
Documentation Agent and Syndication Agent   54 ARTICLE II CREDIT FACILITIES
SECTION 2.01.   The Credit Facilities   55 SECTION 2.02.   Letters of Credit  
61 SECTION 2.03.   Swing Line   70 SECTION 2.04.   Amount Limitations,
Commitment Reductions   73 SECTION 2.05.   Fees   74 SECTION 2.06.   Prepayments
  74 SECTION 2.07.   Other Payment Terms   80 SECTION 2.08.   Loan Accounts;
Notes   81 SECTION 2.09.   Loan Funding Revolving Loan   82 SECTION 2.10.   Pro
Rata Treatment   83 SECTION 2.11.   Change of Circumstances   84 SECTION 2.12.  
Taxes on Payments   86 SECTION 2.13.   Funding Loss Indemnification   89
SECTION 2.14.   Security   89 SECTION 2.15.   Replacement of the Lenders   93
SECTION 2.16.   Increases of the Revolving Loan Commitment; Adjustments to
Revolving Loan Commitment   94



--------------------------------------------------------------------------------

ARTICLE III

 

CONDITIONS PRECEDENT SECTION 3.01.    Initial Conditions Precedent    95
SECTION 3.02.    Conditions Precedent to each Credit Event    105

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

SECTION 4.01.    Representations and Warranties    106 SECTION 4.02.   
Reaffirmation    118

 

ARTICLE V

 

COVENANTS SECTION 5.01.    Affirmative Covenants    119 SECTION 5.02.   
Negative Covenants    128 SECTION 5.03.    Financial Covenants    138

 

ARTICLE VI

 

DEFAULT SECTION 6.01.    Events of Default    139 SECTION 6.02.    Remedies   
141

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT AND RELATIONS AMONG THE LENDERS SECTION 7.01.   
Appointment, Powers and Immunities    142 SECTION 7.02.    Reliance by the
Administrative Agent    143 SECTION 7.03.    Defaults    144 SECTION 7.04.   
Indemnification    144 SECTION 7.05.    Non–Reliance    145 SECTION 7.06.   
Resignation or Removal of the Administrative Agent    145 SECTION 7.07.   
Collateral Matters    146 SECTION 7.08.    The Administrative Agent in Its
Individual Capacity    147 SECTION 7.09.    Appointment of Supplemental
Collateral Agent    147

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VIII

 

MISCELLANEOUS

SECTION 8.01.    Notices    148 SECTION 8.02.    Expenses    150 SECTION 8.03.
   Indemnification    150 SECTION 8.04.    Waivers; Amendments    151
SECTION 8.05.    Successors and Assigns    153 SECTION 8.06.    Setoffs by
Lenders    157 SECTION 8.07.    No Third Party Rights    158 SECTION 8.08.   
Partial Invalidity    158 SECTION 8.09.    Jury Trial    158 SECTION 8.10.   
Counterparts    158 SECTION 8.11.    Consent to Jurisdiction    158
SECTION 8.12.    Relationship of Parties    159 SECTION 8.13.    Time    159
SECTION 8.14.    Waiver of Punitive Damages    159 SECTION 8.15.   
Participations    159 SECTION 8.16.    OFAC    160 SECTION 8.17.    Patriot Act
   160

 

SCHEDULES      Schedule I    Lending Offices Schedule II    Existing Letters of
Credit Schedule III    Chiquita Subsidiary Guarantors and Fresh Express
Subsidiary Guarantors Schedule IV    Permitted Joint Ventures Schedule V   
Chiquita Pledged Persons and Fresh Express Pledged Persons Schedule VI   
Chiquita Trademarks and Fresh Express Trademarks Schedule VII    Notices
Schedule 1.01    EBITDA of the Companies and their Subsidiaries Schedule 4.01(k)
   Asset Sales Schedule 4.01(l)    Employee Benefit Plans Schedule 4.01(n)   
Trademarks, Patents, Copyrights and Licenses Schedule 4.01(q)    Significant
Subsidiaries Schedule 4.01(w)    Insurance Schedule 4.01(x)    Contracts with
Officers or Directors Schedule 4.01(z)    Owned Real Property Schedule 4.01(aa)
   Leased Real Property Schedule 4.01(bb)    Existing Indebtedness
Schedule 4.01(cc)    Surviving Indebtedness Schedule 5.01(g)    Principal
Trademarks Schedule 5.02(b)    Liens Schedule 5.02(e)    Existing Investments
Schedule 5.02(e)(xvii)    Permitted Joint Venture Schedule 5.02(f)(ii)    CBII
Liabilities Schedule 5.02(g)    CBII Businesses/Material Assets Schedule 5.02(n)
   Negative Pledge Agreements

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS      Exhibit A    Form of Notice of Borrowing Exhibit B    Form of
Notice of Conversion Exhibit C    Form of Notice of Interest Period Selection
Exhibit D    Form of Notice of Swing Line Borrowing Exhibit E-1    Form of
Revolving Loan Note Exhibit E-2    Form of Term B Note Exhibit E-3    Form of
Term C Note Exhibit F    Form of Swing Line Note Exhibit G-1    Form of
Compliance Certificate Exhibit G-2    Form of Compliance Certificate Exhibit H
   Form of Assignment Agreement Exhibit I-1    Form of Chiquita Pledge Agreement
Exhibit I-2    Form of Chiquita Pledge Agreement Exhibit I-3    Form of Fresh
Express Pledge Agreement Exhibit I-4    Form of Fresh Express Pledge Agreement
Exhibit J    Form of Parent Guarantee Agreement Exhibit K-1    Form of Chiquita
Subsidiary Guarantee Agreement Exhibit K-2    Form of Fresh Express Subsidiary
Guarantee Agreement Exhibit L-1    Form of Chiquita Security Agreement Exhibit
L-2    Form of Fresh Express Security Agreement Exhibit M-1    Form of Chiquita
Copyright Security Agreement Exhibit M-2    Form of Fresh Express Copyright
Security Agreement Exhibit N-1    Form of Chiquita Patent Security Agreement
Exhibit N-2    Form of Fresh Express Patent Security Agreement Exhibit O-1   
Form of Chiquita Trademark Security Agreement Exhibit O-2    Form of Fresh
Express Trademark Security Agreement Exhibit P    Form of Joinder Agreement
Exhibit Q-1    Form of Mortgage Exhibit Q-2    Form of Clayton County Leasehold
Mortgage Exhibit R    Form of Mortgage Opinion Exhibit S    Form of Corporate
Opinion re Mortgagees Exhibit T    Form of Landlord Estoppel and Consent
Agreement

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 28, 2005, is
entered into by and among: (1) CHIQUITA BRANDS L.L.C., a Delaware limited
liability company (the “Borrower”); (2) CHIQUITA BRANDS INTERNATIONAL, INC., a
New Jersey corporation (“Holdings” or “CBII”); (3) each of the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof (collectively, the “Initial Lenders”); (4) WACHOVIA BANK, NATIONAL
ASSOCIATION (“Wachovia Bank”), a national banking association, as Administrative
Agent (as defined below), as Swing Line Lender (as defined below), and as an L/C
Issuer (as defined below); (5) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as an L/C Issuer; (6) MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan
Stanley”), as syndication agent (in such capacity, the “Syndication Agent”) and
as a co-lead arranger; (7) WACHOVIA CAPITAL MARKETS, LLC (“Wachovia Capital”),
as a co-lead arranger (in such capacity together with Morgan Stanley in such
capacity, collectively the “Co-Lead Arrangers”); and (8) GOLDMAN SACHS CREDIT
PARTNERS L.P. (“GSCP”), as documentation agent (in such capacity, the
“Documentation Agent”).

 

RECITALS

 

A. The Borrower is party to that certain credit agreement dated as of January 5,
2005 (as amended through the date hereof, the “Existing Credit Agreement”), with
the lenders party thereto, Wells Fargo Bank, National Association, as
administrative agent for such lenders, as a co-lead arranger, as swing line
lender and as letter of credit issuer, Wachovia Bank, National Association, as
syndication agent and a co-lead arranger, and Cooperative Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, as documentation agent.

 

B. Pursuant to the Stock Purchase Agreement dated February 22, 2005 (as amended
to the extent permitted under the Credit Documents (as defined below), the
“Stock Purchase Agreement”) entered into by and between Holdings, as purchaser,
and Performance Food Group Company, a Tennessee corporation, as seller (the
“Seller”), Holdings has agreed to acquire, or has agreed to cause the Borrower
to acquire (the “Acquisition”) from the Seller all of the issued and outstanding
shares of the capital stock of Fresh International Corp., a Delaware
corporation, Fresh Advantage, Inc., a Virginia corporation, Redi-Cut Foods,
Inc., an Illinois corporation, and K.C. Salad Holdings, Inc., a Missouri
corporation (collectively, “Fresh Express” or the “Companies”).

 

C. The Borrower has requested that (1) simultaneously with the consummation of
the Acquisition, the Lenders lend to the Borrower up to $650,000,000, the
proceeds of which will be used to pay to the Seller a portion of the cash
consideration for the shares of capital stock in the Companies, to pay certain
transaction fees and expenses, and to refinance certain existing indebtedness of
the Borrower, and (2) from time to time thereafter, the Lenders make Revolving
Loans (as defined below) to the Borrower and the L/C Issuers issue Letters of
Credit (as defined below) for the account of the Borrower to provide working
capital for the Borrower and its subsidiaries (including, without limitation, to
fund Permitted Acquisitions (as defined below)).

 

-1-



--------------------------------------------------------------------------------

D. In order to provide the credit facilities described in Paragraph C above, the
Borrower has requested that the Lenders amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein.

 

E. The Lenders have indicated their willingness to amend and restate the
Existing Credit Agreement and to provide such credit facilities upon the terms
and subject to the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

INTERPRETATION

 

SECTION 1.01. Definitions. Unless otherwise indicated in this Agreement or any
other Credit Document, each term set forth below, when used in this Agreement or
any other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other document, instrument or
agreement referenced below:

 

“A-Rating” shall have the meaning given to that term in Section 5.01(d).

 

“Acquisition” shall have the meaning given to that term in the Recitals to this
Agreement.

 

“Act” shall have the meaning given to that term in Section 8.15(j).

 

“Additional Revolving Lender” shall have the meaning given to that term in
Section 2.16(b)(ii).

 

“Administrative Agent” shall mean, as the context may require, (i) Wachovia
Bank, acting as administrative agent for the Lenders (or any successor
administrative agent appointed in accordance with Section 7.06), (ii) the
administrative agent for the Lenders (or any successor administrative agent
appointed in accordance with Section 7.06) acting in its capacity as collateral
agent for the Chiquita Secured Parties in accordance with Section 7.01(a) or
(iii) the administrative agent for the Lenders (or any successor administrative
agent appointed in accordance with Section 7.06) acting in its capacity as
collateral agent for the Fresh Express Secured Parties in accordance with
Section 7.01(a).

 

“Administrative Agent Fee Letter” shall mean the Administrative Agent Fee Letter
dated as of June 28, 2005 and entered into by and between the Administrative
Agent and the Borrower.

 

-2-



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, (a) each other Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, 10% or more of any class of Equity Securities of
such Person (exclusive of any Person that is permitted to report such ownership
pursuant to Schedule 13G under the Exchange Act), (b) each other Person that
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person or (c) that is a CBII Entity, the officers or directors
of CBII or the Borrower; provided, however, that in no case shall the
Administrative Agent or any Lender (by reason of its capacity as such) be deemed
to be an Affiliate of any Borrower Entity for purposes of this Agreement. For
the purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management and policies, whether through the ownership of voting Equity
Securities, by contract or otherwise.

 

“Agreement” shall mean this Amended and Restated Credit Agreement, as the same
may be amended, restated, supplemented or modified from time to time.

 

“American Produce Company” shall mean American Produce Company, a Delaware
corporation.

 

“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans, its US Lending Office and (b) in the case of its
LIBOR Loans, its Euro-Dollar Lending Office.

 

“Applicable Margin” shall mean, (a) with respect to each Term B Loan and Term C
Loan, the per annum margin which is determined pursuant to the Term Pricing Grid
and added to the Base Rate or LIBOR Rate, as the case may be, for such Term B
Loans and Term C Loans, and (b) with respect to each Revolving Loan (and with
respect to the calculation of Letter of Credit fees pursuant to Sections 2.02(i)
and (j)), the per annum margin which is determined pursuant to the Pricing Grid
and added to the Base Rate or LIBOR Rate, as the case may be, for such Revolving
Loan. The Applicable Margin with respect to each Term B Loan and Term C Loan
shall be determined as provided in the Term Pricing Grid and may change as set
forth in the definition of Term Pricing Grid. Notwithstanding the foregoing, the
Applicable Margin with respect to each Term B Loan and Term C Loan shall be
determined for the first six months after the Effective Date based upon Tier 3
of the Term Pricing Grid. The Applicable Margin with respect to each Revolving
Loan and with respect to the calculation of Letter of Credit fees pursuant to
Sections 2.02(i) and (j) shall be determined as provided in the Revolving Loan
Pricing Grid and may change as set forth in the definition of Revolving Loan
Pricing Grid. Notwithstanding the foregoing, the Applicable Margin with respect
to each Revolving Loan and with respect to the calculation of Letter of Credit
fees pursuant to Sections 2.02(i) and (f) shall be determined for the first six
months after the Effective Date based upon Tier 4 of the Revolving Loan Pricing
Grid.

 

“Appropriate Lender” shall mean, at any time, with respect to (a) any of the
Term B Facility, the Term C Facility or the Revolving Loan Facility, a Lender
that has a Commitment with respect to such Facility at such time, (b) the Letter
of Credit Sublimit, (i) the applicable L/C Issuer and (ii) if any L/C Borrowings
have been refinanced as a Revolving Loan Borrowing that is outstanding at such
time, each such other Revolving Lender and (c) the Swing Line Sublimit, the
Swing Line Lender.

 

-3-



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Assignee Lender” shall have the meaning given to that term in Section 8.05(c).

 

“Assignment” shall have the meaning given to that term in Section 8.05(c).

 

“Assignment Agreement” shall have the meaning given to that term in Section
8.05(c).

 

“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the effective date of the Assignment as set forth therein.

 

“Assignor Lender” shall have the meaning given to that term in Section 8.05(c).

 

“Atlanta AG” shall mean Atlanta Aktiengesellschaft, a company organized under
the laws of Germany.

 

“Banacol Notes” shall mean the non-negotiable promissory notes from Invesmar
Limited, a British Virgin Islands company, to any of the Borrower Entities, as
any of the same may be amended, restated, renewed, replaced, supplemented or
modified from time to time.

 

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq.

 

“Base Rate” shall mean a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:

 

the rate of interest per annum then most recently publicly announced by Wachovia
in Charlotte, North Carolina, from time to time, as Wachovia’s prime rate for
Dollars loaned in the United States; and

 

 1/2 of 1% per annum above the Federal Funds Rate.

 

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks.

 

“Base Rate Loan” shall mean, at any time, a Loan which then bears interest as
provided in clause (i) of Section 2.01(e).

 

“Bermuda Law Security” shall mean, collectively, (a) the Charge over Shares made
on January 18, 2005 between Chiquita International Limited and Wells Fargo, as
administrative agent under the Existing Credit Agreement in respect of 12,000
shares of

 

-4-



--------------------------------------------------------------------------------

Great White Fleet Ltd., (b) the Charge over Shares made on January 18, 2005
between Chiquita International Trading Company and Wells Fargo, as
administrative agent under the Existing Credit Agreement in respect of 12,100
shares of Chiquita International Limited and (c) the Guarantee dated January 18,
2005 and made by Tela Railroad Company Limited in favor of Wells Fargo, as
administrative agent under the Existing Credit Agreement, in each case as the
same may be amended, restated, renewed, replaced, supplemented or modified from
time to time.

 

“Board of Directors” shall mean, with respect to any Person, the Board of
Directors, Board of Managers or similar governing body of such Person or any
duly authorized committee or delegated officers of such Board of Directors.

 

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Borrower or CBII to have been duly adopted by
their respective Board of Directors and to be in full force and effect on the
date of such certification, and delivered to the Administrative Agent.

 

“Borrower” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Borrower EBITDA” shall mean EBITDA in respect of the Borrower Entities on a
consolidated basis, and after deducting CBII Overhead Expenses.

 

“Borrower Entities” shall mean and include Borrower and its Subsidiaries.

 

“Borrower Funded Debt” shall mean Funded Debt in respect of the Borrower
Entities, on a consolidated basis.

 

“Borrower Leverage Ratio” shall mean the ratio of (a) Borrower Funded Debt, as
of the end of any fiscal quarter, to (b) Borrower EBITDA for the four fiscal
quarter period ended as of the end of such fiscal quarter.

 

“Borrowing” shall mean a Term B Borrowing, a Term C Borrowing, a Revolving Loan
Borrowing or a Swing Line Borrowing, as the context may require.

 

“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required by law to close in Charlotte, North Carolina or The City
of New York, New York and (b) if such Business Day is related to a LIBOR Loan,
dealings in Dollar deposits are carried out in the London interbank market.

 

“Capex Carryover” shall have the meaning given to that term in Section 5.03(d).

 

“Capital Adequacy Requirement” shall have the meaning given to that term in
Section 2.11(d).

 

“Capital Asset” shall mean, with respect to any Person, any tangible, fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person.

 

-5-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, with respect to any Person and any period,
all amounts expended by such Person during such period to acquire or to
construct Capital Assets computed in accordance with GAAP.

 

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, as
Collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to the L/C Obligations pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C
Issuers (which documents are hereby consented to by the Lenders). Derivatives of
such term shall have a corresponding meaning.

 

“CBCBV” shall mean Chiquita Banana Company B.V., an entity organized under the
laws of The Netherlands.

 

“CBII” shall have the meaning given to that term in the introductory paragraph
hereof.

 

“CBII Entities” shall mean and include CBII and its Subsidiaries.

 

“CBII Overhead Expenses” shall mean the expenses of CBII, including without
limitation, in employing and compensating officers and employees and in
fulfilling its obligations as a public company and administering its
Subsidiaries’ activities, entering into space leases and other agreements in
connection with such business activities, and having and maintaining various
employee benefit plans for it, its Subsidiaries and their employees; provided
that any such expenses shall be excluded to the extent such expenses are
attributable to or incurred for any Subsidiary of CBII that is not a Borrower
Entity or Permitted Joint Venture and which (a) is not dormant and has active
business operations or (b) has more than de minimis profits, earnings, and/or
assets.

 

“Change of Control” shall mean an event or series of events by which any of the
following occurs:

 

(a) any Exchange Act Person is or becomes the beneficial owner, directly or
indirectly, of more than 50% of the total voting power of all outstanding
classes of voting capital stock of CBII;

 

(b) the adoption of a plan relating to the liquidation or dissolution of CBII or
the Borrower;

 

(c) on any date, a majority of CBII’s Board of Directors does not consist of
Persons (i) who were directors at the Effective Date (“Continuing Directors”) or
(ii) whose election or nomination as directors was approved by at least 2/3 of
the directors then in office who are Continuing Directors or whose election or
nomination was previously so approved;

 

-6-



--------------------------------------------------------------------------------

(d) CBII fails to own directly or indirectly 100% of the Borrower; or

 

(e) except as a result of a transaction permitted by Section 5.02(d)(i), the
Borrower fails to own directly, or indirectly through a Fresh Express Entity,
100% of each of the Companies.

 

“Change of Law” shall have the meaning given to that term in Section 2.11(b).

 

“Chiquita Collateral” shall have the meaning ascribed to the terms “Collateral”
or “Pledged Collateral” under the respective Chiquita Security Documents, and
shall include any and all property and assets from time to time subject to or
intended to be subject to the Lien created pursuant to the Chiquita Security
Documents.

 

“Chiquita Copyright Security Agreement” shall mean the Copyright Security
Agreement executed and delivered by the Chiquita Grantors party thereto, as the
same may be amended, restated, supplemented or modified from time to time, and
substantially in the form of Exhibit M-1 hereto.

 

“Chiquita Grantors” shall mean and include (a) the Borrower, (b) CBII, (c) the
entities listed on Part I of Schedule III hereto and (d) US Subsidiaries of the
Borrower formed, acquired or becoming US Subsidiaries of the Borrower after the
Effective Date (other than any Fresh Express Entities).

 

“Chiquita Intellectual Property Security Agreements” shall mean, collectively,
the Chiquita Copyright Security Agreement, the Chiquita Patent Security
Agreement, and the Chiquita Trademark Security Agreement.

 

“Chiquita Latin American Subsidiary” shall have the meaning given to that term
in Section 5.01(i)(ii).

 

“Chiquita Non-US Subsidiary” shall have the meaning given to that term in
Section 5.01(i)(ii).

 

“Chiquita Patent Security Agreement” shall mean the Patent Security Agreement
executed and delivered by the Chiquita Grantors party thereto, as the same may
be amended, restated, supplemented or modified from time to time, and
substantially in the form of Exhibit N-1 hereto.

 

“Chiquita Pledge Agreements” shall mean and include the Pledge Agreements
executed and delivered by the Chiquita Pledgors pursuant to Sections 2.14(b),
3.01(a) or 5.01(i), as the case may be, as the same may be amended, restated,
supplemented or modified from time to time, substantially in one of the forms
attached hereto as Exhibit I-1 and Exhibit I-2.

 

“Chiquita Pledged Intercompany Notes” shall have the meaning given to that term
in Section 3.01(a)(v).

 

-7-



--------------------------------------------------------------------------------

“Chiquita Pledged Persons” shall mean and include (a) the Borrower and the other
Persons listed on Part I of Schedule V, (b) US Subsidiaries of the Borrower
formed, acquired, or becoming US Subsidiaries of the Borrower after the
Effective Date (other than any Fresh Express Entity), (c) Significant Non-US
Subsidiaries of the Borrower formed, acquired, or becoming Significant Non-US
Subsidiaries of the Borrower after the Effective Date (other than any Fresh
Express Entity) and (d) any Non-US Subsidiary of the Borrower listed on Part III
of Schedule V which after the Effective Date becomes a Significant Non-US
Subsidiary of the Borrower (it being understood that solely in respect of this
clause (d) there shall be excluded from the determination of whether such a
Non-US Subsidiary is a Significant Subsidiary, any intercompany investments in
such Non-US Subsidiary from any CBII Entities) (provided, however, that
notwithstanding anything to the contrary herein, none of GWF’s Subsidiaries
shall be Chiquita Pledged Persons and no Chiquita Pledge Agreement shall be
executed with respect to the Equity Securities of any of GWF’s Subsidiaries;
provided further that notwithstanding anything to the contrary herein, (i) if by
virtue of mandatory provisions of the applicable law of the jurisdiction of
organization of a Significant Non-US Subsidiary a pledge of the Equity
Securities of such Significant Non-US Subsidiary shall be prohibited (and the
Administrative Agent shall be reasonably satisfied that there is no alternative
manner to structure such pledge) or (ii) if by virtue of a pledge of 100% or
less of the non-voting Equity Securities or 65% or less of the voting Equity
Securities of a Significant Non-US Subsidiary a Section 956 Issue will result
with respect to such Significant Non-US Subsidiary or its direct Non-US parent,
then such applicable Significant Non-US Subsidiary shall not be one of the
Chiquita Pledged Persons and no Chiquita Pledge Agreement shall be executed with
respect to the Equity Securities of such Significant Non-US Subsidiary unless
and except to the extent that the Equity Securities thereof may be so pledged
without such prohibition or without resulting in a Section 956 Issue, as
applicable; provided further that if some or all of the Equity Securities of a
Borrower Entity (other than any Fresh Express Entity) that directly or
indirectly owns Equity Securities of such Significant Non-US Subsidiary are not
the subject of a Chiquita Pledge Agreement and may be pledged to the
Administrative Agent without such prohibition or without resulting in a Section
956 Issue, as applicable, such Borrower Entity shall become one of the Chiquita
Pledged Persons; and provided further that if a Significant Non-US Subsidiary is
a Chiquita Subsidiary Guarantor it shall not be required to be one of the
Chiquita Pledged Persons and no Chiquita Pledge Agreement need be executed with
respect to the Equity Securities of such Significant Non-US Subsidiary).

 

“Chiquita Pledgors” shall mean and include Persons executing Chiquita Pledge
Agreements in which they pledge to the Administrative Agent (a) 100% of their
Equity Securities in Chiquita Pledged Persons consisting of the Borrower or US
Subsidiaries of the Borrower (other than any Fresh Express Entity) or (b) 100%
of their non-voting Equity Securities and 65% of their voting Equity Securities
in Chiquita Pledged Persons consisting of Significant Non-US Subsidiaries of the
Borrower (other than any Fresh Express Entity).

 

“Chiquita Secured Obligations” shall mean any Obligations owing to the Chiquita
Secured Parties, including, without limitation, any Guarantees thereof by the
Loan Parties and any Lender Rate Contract Obligations, but excluding any Fresh
Express Secured Obligations.

 

-8-



--------------------------------------------------------------------------------

“Chiquita Secured Parties” shall mean, collectively, the Administrative Agent,
any Supplemental Collateral Agent, the Revolving Lenders, the Swing Line Lender,
the L/C Issuers, the Term B Lenders and any Lender or any Affiliate of a Lender
as a counterparty to a Lender Rate Contract.

 

“Chiquita Security Agreements” shall mean and include the security agreements
(including, without limitation, any amended and restated security agreements)
executed and delivered by (a) the Borrower, (b) CBII or (c) US Subsidiaries
(other than any Fresh Express Entity) pursuant to Sections 2.14(b), 3.01(a) or
5.01(i), as the case may be, as the same may be amended, restated, supplemented
or modified from time to time, substantially in the form of Exhibit L-1 hereto.

 

“Chiquita Security Documents” shall mean and include the Chiquita Security
Agreements, the Chiquita Pledge Agreements, the Chiquita Intellectual Property
Security Agreements, and all other instruments, agreements and documents
(including Uniform Commercial Code financing statements) delivered to the
Administrative Agent in connection with any Chiquita Collateral or to secure any
Chiquita Secured Obligations or any Guarantee of such Obligations, as the same
may be amended, restated, supplemented or modified from time to time.

 

“Chiquita Subsidiary Guarantee Agreements” shall mean, collectively, each
Guarantee Agreement executed and delivered by each Chiquita Subsidiary Guarantor
pursuant to Section 3.01(a) or Section 5.01(i), as the case may be, and
substantially in the form attached hereto as Exhibit K-1 (and, where
appropriate, with such changes as the Administrative Agent may reasonably
require to give effect to local law requirements in respect of any Non-US
Chiquita Subsidiary Guarantors).

 

“Chiquita Subsidiary Guarantors” shall mean and include (a) entities listed on
Part I of Schedule III hereto, (b) US Subsidiaries of the Borrower formed,
acquired or becoming US Subsidiaries of the Borrower after the Effective Date
(other than any Fresh Express Entity) and (c) Significant Latin American
Subsidiaries of the Borrower formed, acquired or becoming Significant Latin
American Subsidiaries of the Borrower after the Effective Date (other than any
Fresh Express Entity) (provided, however, that notwithstanding anything to the
contrary herein, neither GWF nor any of GWF’s Subsidiaries shall be a Chiquita
Subsidiary Guarantor and neither GWF nor any of GWF’s Subsidiaries shall execute
a Chiquita Subsidiary Guarantee Agreement or Guarantee the Obligations, and if a
Significant Latin American Subsidiary is a Chiquita Pledged Person or if by
virtue of entering into a Chiquita Subsidiary Guarantee Agreement a Section 956
Issue will result with respect to a Significant Latin American Subsidiary, such
Significant Latin American Subsidiary shall not be a Chiquita Subsidiary
Guarantor and shall not execute a Chiquita Subsidiary Guarantee Agreement or
Guarantee the Obligations).

 

-9-



--------------------------------------------------------------------------------

“Chiquita Trademark Security Agreement” shall mean the Trademark Security
Agreement executed and delivered by the Chiquita Grantors party thereto, as the
same may be amended, restated, supplemented or modified from time to time, and
substantially in the form of Exhibit O-1 hereto.

 

“Chiquita Trademarks” shall have the meaning given to that term in Section
4.01(n).

 

“Chiquita US Subsidiary” shall have the meaning given to that term in Section
5.01(i)(ii).

 

“Clayton County Fee Mortgage” shall mean a deed to secure debt, in substantially
the form of Exhibit Q-1 hereto (with such changes as may be satisfactory to the
Administrative Agent and its counsel to account for local law matters) covering
the Clayton County Property (together with the Assignments of Leases and Rents
referred to therein, in each case as amended, restated, supplemented or modified
from time to time).

 

“Clayton County Lease” shall mean that certain Lease Agreement, dated as of
April 1, 2004, between the Development Authority of Clayton County and
Fresh-Cuts, LLC, as successor in interest to Fresh-Cuts Incorporated, as
amended, restated, supplemented or modified from time to time.

 

“Clayton County Leasehold Mortgage” shall mean that deed to secure debt, dated
as of the Effective Date, in substantially the form of Exhibit Q-2 hereto
covering the leasehold interest and any and all other interests of the lessee
(including any residual interests of the lessee and any purchase option held by
the lessee or any other Fresh Express Entity) created under the Clayton County
Lease (together with the Assignments of (Sub)leases and Rents referred to
therein, in each case as amended, restated, supplemented or modified from time
to time).

 

“Clayton County Property” shall mean that certain property located at 1361
Southern Road, Morrow, Clayton County, Georgia, subject to the Clayton County
Lease.

 

“Co-Lead Arrangers” shall mean Wachovia Capital and Morgan Stanley, acting
together in their capacity as co-lead arrangers.

 

“Collateral” shall mean, collectively, the Chiquita Collateral and the Fresh
Express Collateral.

 

“Colombian Operations” shall mean the Borrower’s former banana and port
operations in Colombia that were sold in June 2004.

 

“Commercial Letter of Credit Fee Percentage” shall mean, with respect to any
Commercial Letter of Credit, the per annum percentage equal to one-half of the
Applicable Margin for LIBOR Loans under the Revolving Loan Facility as in effect
from time to time. The Commercial Letter of Credit Fee Percentages shall be
determined as provided in the Revolving Loan Pricing Grid and may change from
time to time.

 

-10-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Commercial Letter of Credit Fee Percentage
shall be determined for the first six months after the Effective Date hereof
based upon Tier 4 of the Revolving Loan Pricing Grid.

 

“Commitment Fee Percentage” shall mean, with respect to the Revolving Loan
Commitments at any time, the per annum percentage which is used to calculate
Commitment Fees for such Revolving Loan Commitments. The Commitment Fee
Percentage shall be determined as provided in the Revolving Loan Pricing Grid
and may change from time to time. Notwithstanding the foregoing, the Commitment
Fee Percentage shall be determined for the first six months after the Effective
Date based upon Tier 4 of the Revolving Loan Pricing Grid.

 

“Commitment Fees” shall have the meaning given to that term in Section 2.05(b).

 

“Commitment Letter” shall mean the Commitment Letter dated May 18, 2005 and
entered into by and among Wachovia Capital, Wachovia Investment Holdings, LLC,
Wachovia Bank, Morgan Stanley, GSCP and Holdings.

 

“Commitments” shall mean a Revolving Loan Commitment, a Term B Commitment or a
Term C Commitment.

 

“Communications” shall have the meaning given to that term in Section 8.01(b).

 

“Companies” shall have the meaning given to that term in the Recitals to this
Agreement.

 

“Compliance Certificate” shall have the meaning given to that term in Section
5.01(a)(iii).

 

“Computation Date” shall have the meaning given to that term in Section 2.02(l).

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to this Agreement than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

“Consolidated” shall mean, as the context may require, the consolidation of the
accounts of the Borrower Entities or the CBII Entities, in each case in
accordance with GAAP.

 

-11-



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean EBITDA in respect of the CBII Entities on a
consolidated basis.

 

“Consolidated Funded Debt” shall mean Funded Debt in respect of the CBII
Entities on a consolidated basis.

 

“Consolidated Leverage Ratio” shall mean the ratio of (a) Consolidated Funded
Debt as of the end of any fiscal quarter, to (b) Consolidated EBITDA for the
four fiscal quarter period ended as of the end of such fiscal quarter,
calculated as at the end of any fiscal quarter.

 

“Container Assets” shall mean refrigerated and unrefrigerated containers,
chassis and generator assets used by any of the CBII Entities to transport
products.

 

“Contingent Obligation” shall mean, with respect to any Person, (a) any
Guarantee given by that Person and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a general
partner or joint venturer with liability in any partnership or joint venture,
(iii) to purchase any materials, supplies or other property from, or to obtain
the services of, another Person if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or
other property, or for such services, shall be made regardless of whether
delivery of such materials, supplies or other property is ever made or tendered,
or such services are ever performed or tendered or (iv) in respect of any Rate
Contract that is not entered into in connection with a bona fide hedging
operation that provides offsetting benefits to such Person or, in the case of a
Borrower Entity, to one or more of the Borrower Entities. The amount of any
Contingent Obligation (other than a Guarantee) shall be deemed equal to the
probable liability in respect thereof, and shall, with respect to item (b)(iv)
of this definition, be marked to market on a current basis.

 

“Contractual Obligation” of any Person shall mean any indenture, note, lease,
loan agreement, security, deed of trust, trust deed, deed to secure debt,
mortgage, security agreement, Guarantee, instrument, contract, agreement or
other form of contractual obligation or undertaking to which such Person is a
party or by which such Person or any of its property is bound.

 

“Copyright Security Agreements” shall mean, collectively, the Chiquita Copyright
Security Agreement and the Fresh Express Copyright Security Agreement.

 

“Credit Documents” shall mean and include this Agreement, the Notes, each
Guarantee Agreement, the Security Documents, each Letter of Credit Application,
each Notice of Borrowing, each Notice of Interest Period Selection, each Notice
of Conversion, the Fee Letter, the Administrative Agent Fee Letter and the Post
Effective Date Requirements Letter Agreement (if any), including, without
limitation, any amendments, consents or waivers, as the same may be amended,
restated, supplemented or modified from time to time. For the avoidance of
doubt, Lender Rate Contracts shall

 

-12-



--------------------------------------------------------------------------------

not qualify as Credit Documents for the purposes of this Agreement or any other
Credit Document or any Obligations in connection therewith; provided, however,
that obligations owing to Chiquita Secured Parties under Lender Rate Contracts
shall constitute Chiquita Secured Obligations and shall be secured to the extent
provided in this Agreement; and provided further that, solely in respect of the
Bermuda Law Security, any reference therein to “Credit Documents” shall mean and
be limited to those documents evidencing the Chiquita Secured Obligations and
where any of such documents also evidence any Fresh Express Secured Obligations,
such documents shall be deemed (solely for the purposes of limiting the Bermuda
Law Security to the Chiquita Secured Obligations) not to evidence any Fresh
Express Secured Obligations.

 

“Credit Event” shall mean the making of any Loan (including a Swing Line Loan),
the making of an L/C Credit Extension or the increase of the Revolving Loan
Commitment in accordance with Section 2.16.

 

“Current Assets” of any Person shall mean all assets of such Person that would,
in accordance with GAAP, be classified as current assets of a company conducting
a business the same as or similar to that of such Person, after deducting
adequate reserves in each case in which a reserve is proper in accordance with
GAAP.

 

“Current Liabilities” of any Person shall mean (a) all Indebtedness of such
Person that by its terms is payable on demand or matures within one year after
the date of determination (excluding any Indebtedness renewable or extendible,
at the option of such Person, to a date more than one year from such date or
arising under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date) and (b) all other items (including taxes accrued as estimated) that in
accordance with GAAP would be classified as current liabilities of such Person.

 

“De Minimis US Subsidiaries” shall mean and include direct or indirect
Subsidiaries of the Borrower which are organized under the laws of the US or any
state thereof (other than any such Fresh Express Entities) and which as of the
end of the most recent fiscal year do not have annual revenue or assets in
excess of $5,000,000.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Governmental
Rules from time to time in effect affecting the rights of creditors generally.

 

“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.

 

“Default Rate” shall have the meaning given to that term in Section 2.07(c).

 

“Defaulting Lender” shall mean a Lender which has failed to fund its portion of
any Borrowing which it is required to fund under this Agreement and has
continued in such failure for three Business Days after written notice from the
Administrative Agent.

 

-13-



--------------------------------------------------------------------------------

“Designated Non-US Currency Market” shall mean, with respect to any Non-US
Currency Letter of Credit, the Non-US Currency Market designated by the
Administrative Agent as appropriate for that Non-US Currency Letter of Credit.

 

“Distributions” shall mean dividends (in cash, property or obligations) on, or
other payments or distributions on account of, or the setting apart of money for
a sinking or other analogous fund for, any Equity Securities of any Borrower
Entity, or the purchase, redemption, retirement or other acquisition of, any
Equity Securities of any CBII Entity (other than a Borrower Entity) by a
Borrower Entity or of any warrants, options or other rights to acquire the same,
but excluding dividends payable solely in shares of common stock of any Borrower
Entity to any other Borrower Entity or payable solely in shares of common stock
of CBII.

 

“Documentation Agent” shall mean GSCP, acting in its capacity as documentation
agent.

 

“Dollars” and “$” shall mean the lawful currency of the US and, in relation to
any payment under this Agreement, same day or immediately available funds.

 

“Due Inquiry” shall mean any and all inquiry, investigation and analysis which a
prudent Person would undertake and complete with diligence with the intent of
coming to a reasonable understanding of facts or circumstances, and shall
include, where appropriate, a review of relevant records in such Person’s
possession and inquiry of appropriate employees, officers and directors, and
shall mean such inquiry, investigation, and analysis has occurred as of the
Effective Date and as of the date of each supplement provided pursuant to
Section 5.01(a)(vi).

 

“EBITDA” shall mean, for any period, Net Income for such period of a Person and
its Subsidiaries determined on a consolidated basis in accordance with GAAP
plus, without duplication, and to the extent deducted in determining such Net
Income for such period, the sum of the following for such period: (a) Interest
Expense net of interest income for such period, (b) income tax expense for such
period, (c) depreciation and amortization expense for such period, (d)
extraordinary items of non-cash loss for such period and (e) non-cash
writedowns, including any non-cash asset impairment charges under SFAS No. 142,
and minus, without duplication, and to the extent added in determining such Net
Income for such period, the aggregate amount of extraordinary items of income.
Pro forma credit shall be given for any acquired Person’s EBITDA or the
identifiable EBITDA of identifiable business units or operations acquired during
such period calculated in a similar fashion (so long as such acquisition was
permitted by this Agreement) as if owned on the first day of the applicable
period; and any Person or identifiable business units or operations sold,
transferred or otherwise disposed of during such period will be treated as if
not owned during the entire applicable period. When calculating EBITDA for
purposes of determining compliance with the terms and covenants of this
Agreement, EBITDA shall be calculated without giving effect to (i) the
amortization of any expenses incurred by any of the CBII Entities in connection
with the Existing Credit Agreement (including the “Credit Documents” referred to
therein), the Credit Documents referred to herein, the offering of the Senior
Notes (7.5%) and the

 

-14-



--------------------------------------------------------------------------------

Senior Notes (8.875%), and in each such case the application of the proceeds
therefrom, (ii) any costs or expenses incurred by any of the CBII Entities in
connection with the tender and consent solicitation for the Senior Notes
(10.56%) and the write-off of any debt issuance costs in connection therewith
for any period prior to December 31, 2004, (iii) any after-tax income or loss
from discontinued operations to the extent established on or before the
Effective Date, (iv) the pre-tax loss from the sale of the Colombian Operations,
(v) any costs and expenses incurred by any of the Borrower Entities in
connection with (A) any Permitted Acquisition, in an aggregate amount for all
Permitted Acquisitions not to exceed $10,000,000 and (B) the Acquisition.
Notwithstanding the foregoing, EBITDA for the Companies and their respective
Subsidiaries for the four fiscal quarter period ended March 31, 2005 shall be
deemed as set forth on Schedule 1.01 hereto for purposes of this Agreement.

 

“Effective Amount” shall mean (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to (i) any borrowings and prepayments or repayments of Revolving
Loans and Swing Line Loans and (ii) with respect to Swing Line Loans, any risk
participation amongst the Revolving Lenders, as the case may be, occurring on
such date and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date (provided that in the case of any Non-US
Currency Letter of Credit or Non-US Currency Unreimbursed Amount, the
calculation shall be based on the Non-US Currency Equivalent of the amount of
such Non-US Currency L/C Obligations on the Non-US Currency Business Day
preceding such date), including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

 

“Effective Date” shall mean the earlier of (a) the time and Business Day on
which the consummation of all conditions precedent contemplated in Section 3.01
shall have been fulfilled and the Administrative Agent shall have notified the
Borrower and Lenders of the Administrative Agent’s satisfaction that such
conditions have been met and (b) the date on which (i) a Credit Event shall have
occurred and (ii) the Administrative Agent and the Borrower shall have entered
into a post-Effective Date requirements letter agreement (“Post Effective Date
Requirements Letter Agreement”) setting forth the terms and dates for
post-Effective Date compliance with unfulfilled conditions precedent
contemplated in Section 3.01 in respect of Collateral delivery (free from
adverse claims) and perfection matters relating to certain of the Borrower’s
Non-US Subsidiaries and Non-US jurisdictions and certain other matters as
specified therein; provided that the Administrative Agent may condition the
occurrence of any one or all subsequent Credit Events on satisfaction of the
terms of the Post Effective Date Requirements Letter Agreement.

 

“Eligible Assignee” shall mean a Person which is (a) a commercial bank organized
under the laws of the US, or any state thereof, and, to the extent such Person
is or pursuant to the contemplated Assignment shall become a Revolving Lender,
having a combined capital and surplus of at least $500,000,000, (b) a commercial
bank organized

 

-15-



--------------------------------------------------------------------------------

under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development (the “OECD”), or a political subdivision of
any such country, and, to the extent such Person is or pursuant to the
contemplated Assignment shall become a Revolving Lender, having a combined
capital and surplus of at least $500,000,000; provided that such bank is acting
through a branch or agency located in the country in which it is organized or
another country which is also a member of the OECD, (c) a Person that is
primarily engaged in the business of commercial banking and that is (i) a
Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender is a
Subsidiary or (iii) a Person of which a Lender is a Subsidiary, (d) any (i)
savings bank, savings and loan association, or financial institution or (ii)
insurance company engaged in the business of writing insurance, which bank,
association, institution or company, in any case (A) to the extent such Person
is or pursuant to the contemplated Assignment shall become a Revolving Lender,
has a combined capital and surplus of at least $500,000,000, (B) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (C) is
operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, (e) an Approved Fund or (f)
any other Person (other than an individual) approved by (A) the Administrative
Agent, (B) in the case of an assignment of a Revolving Loan Commitment, the L/C
Issuers and the Swing Line Lender and (C) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed).

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate, other than a Multiemployer Plan.

 

“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
attorneys’ fees and consultants’ fees, that are incurred at any time (a) as a
result of the existence of any Hazardous Material upon, about or beneath any
real property owned by the Significant Parties or migrating or threatening to
migrate to or from any such real property, (b) arising from any investigation,
proceeding or remediation of any location at which the Significant Parties or
any predecessors have directly or indirectly disposed of Hazardous Materials,
(c) arising in any manner whatsoever out of any violation of Environmental Laws
by the CBII Entities or with respect to any real property owned by the CBII
Entities or (d) arising from any exposure or alleged exposure of any Hazardous
Materials.

 

“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651 et seq.; the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
30 U.S.C. Section 801 et

 

-16-



--------------------------------------------------------------------------------

seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et seq.; and all other
Governmental Rules relating to the protection of human health and safety and the
environment, including all Governmental Rules pertaining to the reporting,
licensing, permitting, transportation, storage, disposal, investigation or
remediation of emissions, discharges, releases, or threatened releases of
Hazardous Materials into the air, surface water, groundwater, or land; or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transportation or handling of Hazardous Materials.

 

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing (but excluding in all
cases any debt security that is convertible into, or exchangeable for, such
Equity Securities).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean any Person which is treated as a single employer
with any Significant Party under Section 414 of the IRC.

 

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan,
(b) a withdrawal by any Significant Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
substantial cessation of operations at a facility that is treated as such a
withdrawal under Section 4062(e) of ERISA which could reasonably be expected to
give rise to any liability on account of such withdrawal, (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the Borrower or any ERISA Affiliate to terminate a Pension Plan
to completely or partially withdraw from a Multiemployer Plan, (e) the receipt
of notice of an application by the PBGC to institute proceedings under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Euro-Dollar Lending Office” shall mean, with respect to any Lender, (a)
initially, its office designated as such in Schedule I hereto (or, in the case
of any Lender which becomes a Lender by an assignment pursuant to Section
8.05(c), its office designated as such in the applicable Assignment Agreement)
and (b) subsequently, such other office or offices as such Lender may designate
to the Administrative Agent as the office at which such Lender’s LIBOR Loans
will thereafter be maintained and for the account of which all payments of
principal of, and interest on, such Lender’s LIBOR Loans will thereafter be
made.

 

-17-



--------------------------------------------------------------------------------

“European Subsidiaries” shall mean and include direct or indirect Subsidiaries
of the Borrower which are organized in any of the following countries: Austria,
Belarus, Belgium, Bermuda, Cyprus, Czech Republic, Denmark, Finland, France,
Germany, Greece, Hungary, Ireland, Italy, the Ivory Coast, Liechtenstein, The
Netherlands, Norway, Poland, Portugal, Romania, Russia, Scotland, Slovak
Republic, Spain, Sweden, Switzerland, Turkey, and the United Kingdom.

 

“Event of Default” shall have the meaning given to that term in Section 6.01.

 

“Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.02(b)(iii).

 

“Excess Cash Flow” shall mean, for any period,

 

(a) the sum of (without duplication):

 

(i) Consolidated net income (or loss) of the CBII Entities for such period
calculated in accordance with GAAP plus

 

(ii) the aggregate amount of all non-cash charges deducted in arriving at such
Consolidated net income (or loss), but excluding non-cash expenses to the extent
they represent an accrual or reserve for cash payments in any future period plus

 

(iii) if there was a net increase in Consolidated Current Liabilities of the
CBII Entities during such period, the amount of such net increase plus

 

(iv) if there was a net decrease in Consolidated Current Assets (excluding cash
and Temporary Cash Investments) of the CBII Entities during such period, the
amount of such net decrease plus

 

(v) any Capex Carryover from a prior period permitted to be used for Capital
Expenditures during such period to the extent not so used during such period
less

 

(b) the sum of (without duplication):

 

(i) the aggregate amount of all non-cash credits included in arriving at such
Consolidated net income (or loss) (other than non-cash credits that were accrued
in the ordinary course of business) plus

 

(ii) if there was a net decrease in Consolidated Current Liabilities of the CBII
Entities during such period, the amount of such net decrease plus

 

-18-



--------------------------------------------------------------------------------

(iii) if there was a net increase in Consolidated Current Assets (excluding cash
and Temporary Cash Investments) of the CBII Entities during such period, the
amount of such net increase plus

 

(iv) the aggregate amount of Capital Expenditures of the CBII Entities paid in
cash during such period solely to the extent permitted by this Agreement plus

 

(v) the aggregate amount of all regularly scheduled principal payments of Funded
Debt made during such period plus

 

(vi) the aggregate principal amount of all optional prepayments of Funded Debt
(other than Funded Debt that is revolving in nature and available to be
reborrowed) made during such period plus

 

(vii) the aggregate principal amount of all commitment reductions in the
Revolving Loan Facility made during such period plus

 

(viii) the aggregate principal amount of all mandatory prepayments of the Term
Facilities made during such period pursuant to Section 2.06(c) plus

 

(ix) the Capex Carryover for such period plus

 

(x) the aggregate amount of Distributions made by the Borrower to CBII in
respect of the Borrower’s capital stock to the extent such Distributions are
permitted to be made pursuant to Section 5.02(f) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Act Person” shall have the meaning given to “Person” in Sections 13(d)
and 14(d) of the Exchange Act.

 

“Existing Credit Agreement” shall have the meaning given to that term in the
Recitals to this Agreement.

 

“Existing Indebtedness” shall mean Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before the occurrence of the Effective
Date.

 

“Existing Indenture” shall mean that certain Indenture agreement dated as of
September 28, 2004, between CBII, as issuer, and LaSalle Bank National
Association, as trustee, in respect of the Senior Notes (7.5%), as amended,
restated, supplemented or modified from time to time to the extent permitted
under the Credit Documents.

 

“Existing Letters of Credit” shall mean the letters of credit described on
Schedule II hereto.

 

-19-



--------------------------------------------------------------------------------

“Exportadora Chile” shall mean Exportadora Chiquita-Enza Chile Limitada, a Chile
limitada.

 

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including, without
limitation, tax refunds received in connection with or as a result of any
settlement or audit that are in excess of $1,000,000 in any fiscal year, pension
plan reversions, proceeds of insurance (including, without limitation, any key
man life insurance but excluding proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings),
condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustment received in connection with any purchase agreement.

 

“Facility” shall mean the Term B Facility, the Term C Facility, the Revolving
Loan Facility, the Letter of Credit Sublimit or the Swing Line Sublimit.

 

“Fair Market Value” shall mean the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate charged to Wachovia Bank on such day on such
transactions as determined by the Administrative Agent.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

 

“Fee Letter” shall mean the Fee Letter dated May 18, 2005 and entered into by
and among Wachovia Capital, Wachovia Investment Holdings, LLC, Wachovia Bank,
Morgan Stanley, GSCP and Holdings.

 

“Financial Covenants” shall mean, collectively, the Borrower Leverage Ratio, the
Consolidated Leverage Ratio, the Fixed Charge Coverage Ratio, and the Maximum
Capital Expenditures covenants set forth in Sections 5.03(a), (b), (c) and (d),
respectively, of this Agreement.

 

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income and cash flows of such Person for such period, and
a balance sheet of such Person as of the end of such period setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year all

 

-20-



--------------------------------------------------------------------------------

prepared in reasonable detail in accordance with GAAP, except that interim
Financial Statements will omit footnotes, statement of shareholder’s equity and
year-end adjustments.

 

“Fixed Charge Coverage Ratio” shall mean, as at any date of determination, (a)
Borrower EBITDA for the four fiscal quarter period ended as of the close of the
most recently ended fiscal quarter, plus (i) net lease expense for such period
and (ii) net rent expense for such period, divided by (b) Fixed Charges for the
four fiscal quarter period ended as of the close of the most recently ended
fiscal quarter.

 

“Fixed Charges” shall mean, for any period, the sum, for the Borrower Entities
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following items: (a) Interest Expense net of interest income for
such period, plus (b) net lease expense, plus (c) net rent expense, plus (d)
Distributions and dividends, or cash advances or any other funds, however
characterized, paid by any Borrower Entity to CBII (other than for CBII Overhead
Expenses, the Senior Notes (10.56%) Repurchases, and up to $20,000,000 in the
aggregate from and after August 5, 2004 of Stock and Warrant Repurchases). Pro
forma effect shall be given, in respect of the acquisition of a Person or
identifiable business units or operations permitted by this Agreement, to any
Indebtedness incurred to finance such acquisition as if owed on the first day of
the applicable period during which such acquisition was made.

 

“Fleet Assets” shall mean ocean going vessels and related equipment and
machinery owned by GWF or any of its Subsidiaries.

 

“Food-Related Businesses” shall mean businesses or operations involving food or
food products, including any business related, ancillary or complementary
thereto; provided that if in the case of any business acquired or joint venture
entered into by any of the CBII Entities after the Effective Date, such business
or joint venture is primarily engaged in one or more Food-Related Businesses,
then such acquired business or joint venture shall be deemed to be engaged in
Food-Related Businesses.

 

“Fresh Cut Assets” shall mean plant and equipment (a) owned by the Fresh Express
Entities as of the Effective Date, (b) used in the Fresh Cut Business, and (c)
having an aggregate fair market value as of the Effective Date of not more than
$25,000,000.

 

“Fresh Cut Business” shall mean the sourcing, processing, distribution and sale
of fresh cut fruits and vegetables (but excluding packaged, ready-to-eat
salads).

 

“Fresh Express” shall have the meaning given to that term in the Recitals to
this Agreement.

 

“Fresh Express Collateral” shall have the meaning ascribed to the terms
“Collateral” or “Pledged Collateral” under the respective Fresh Express Security
Documents, and shall include any and all property and assets from time to time
subject to or intended to be subject to the Lien created pursuant to the Fresh
Express Security Documents.

 

-21-



--------------------------------------------------------------------------------

“Fresh Express Copyright Security Agreement” shall mean the Copyright Security
Agreement executed and delivered by the Fresh Express Entities party thereto, as
the same may be amended, restated, supplemented or modified from time to time,
and substantially in the form of Exhibit M-2 hereto.

 

“Fresh Express Entities” shall mean, collectively, each of the Companies, each
of their respective Subsidiaries and each Subsidiary of the Borrower that
directly or indirectly owns any Equity Securities in any of the Companies or any
other Fresh Express Entities.

 

“Fresh Express Intellectual Property Security Agreements” shall mean,
collectively, the Fresh Express Copyright Security Agreement, the Fresh Express
Patent Security Agreement, and the Fresh Express Trademark Security Agreement.

 

“Fresh Express Patent Security Agreement” shall mean the Patent Security
Agreement executed and delivered by the Fresh Express Entities party thereto, as
the same may be amended, restated, supplemented or modified from time to time,
and substantially in the form of Exhibit N-2 hereto.

 

“Fresh Express Pledge Agreements” shall mean and include the Pledge Agreements
executed and delivered by the Fresh Express Pledgors pursuant to Sections
2.14(b), 3.01(a) or 5.01(i), as the case may be, as the same may be amended,
restated, supplemented or modified from time to time, substantially in one of
the forms attached hereto as Exhibit I-3 and Exhibit I-4.

 

“Fresh Express Pledged Intercompany Notes” shall have the meaning given to that
term in Section 3.01(a)(v).

 

“Fresh Express Pledged Persons” shall mean and include (a) the Persons listed on
Part II of Schedule V, (b) solely to the extent permitted by the terms of the
Existing Indenture and the Senior Notes Indenture, any US Fresh Express Entity
formed, acquired, or becoming a US Fresh Express Entity after the Effective Date
and (c) solely to the extent permitted by the terms of the Existing Indenture
and the Senior Notes Indenture, any Non-US Fresh Express Entities formed,
acquired, or becoming a Non-US Fresh Express Entity after the Effective Date
(provided, however, that notwithstanding anything to the contrary herein, (i) if
by virtue of mandatory provisions of the applicable law of the jurisdiction of
organization of a Significant Non-US Subsidiary a pledge of the Equity
Securities of such Significant Non-US Subsidiary shall be prohibited (and the
Administrative Agent shall be reasonably satisfied that there is no alternative
manner to structure such pledge) or (ii) if by virtue of a pledge of 100% or
less of the non-voting Equity Securities or 65% or less of the voting Equity
Securities of a Non-US Fresh Express Entity a Section 956 Issue will result with
respect to such Non-US Fresh Express Entity or its direct Non-US parent, then
such applicable Non-US Fresh Express Entity shall not be one of the Fresh
Express Pledged Persons and no Fresh Express Pledge Agreement shall be executed
with respect to the Equity Securities of such Non-US Fresh Express Entity unless
and except to the extent that the Equity Securities thereof may be so pledged
without such prohibition or without resulting in a Section 956 Issue, as

 

-22-



--------------------------------------------------------------------------------

applicable; and provided further that if some or all of the Equity Securities of
any of the Fresh Express Entities that directly or indirectly owns Equity
Securities of such Non-US Fresh Express Entity are not the subject of a Fresh
Express Pledge Agreement and may be pledged to the Administrative Agent without
such prohibition or without resulting in a Section 956 Issue, as applicable,
such Borrower Entity shall become one of the Fresh Express Pledged Persons
solely to the extent permitted by the terms of the Existing Indenture and the
Senior Notes Indenture).

 

“Fresh Express Pledgors” shall mean and include Persons executing Fresh Express
Pledge Agreements in which they pledge to the Administrative Agent (a) 100% of
their Equity Securities in Fresh Express Pledged Persons consisting of the US
Fresh Express Entities or (b) 100% of their non-voting Equity Securities and 65%
of their voting Equity Securities in Fresh Express Pledged Persons consisting of
Non-US Fresh Express Entities.

 

“Fresh Express Secured Obligations” shall mean any Obligations owing to the Term
C Lenders, including, without limitation, any Guarantees thereof by the Fresh
Express Subsidiary Guarantors.

 

“Fresh Express Secured Parties” shall mean, collectively, the Administrative
Agent, any Supplemental Collateral Agent and the Term C Lenders.

 

“Fresh Express Security Agreements” shall mean and include the security
agreements executed and delivered by the Fresh Express Entities pursuant to
Sections 2.14(b) or 3.01(a), as the case may be, as the same may be amended,
restated, supplemented or modified from time to time, substantially in the form
of Exhibit L-2 hereto.

 

“Fresh Express Security Documents” shall mean and include the Mortgages, the
Fresh Express Security Agreements, the Fresh Express Pledge Agreements, the
Fresh Express Intellectual Property Security Agreements, and all other
instruments, agreements and documents (including Uniform Commercial Code
financing statements and fixture filings) delivered to the Administrative Agent
in connection with any Fresh Express Collateral or to secure any Fresh Express
Secured Obligations or any Guarantee of such Obligations (other than the Parent
Guarantee Agreement), as the same may be amended, restated, supplemented or
modified from time to time.

 

“Fresh Express Subsidiary Guarantee Agreements” shall mean, collectively, each
Guarantee Agreement executed and delivered by any Fresh Express Subsidiary
Guarantor pursuant to Section 3.01(a) or Section 5.01(i), as the case may be,
and substantially in the form attached hereto as Exhibit K-2 (and, where
appropriate, with such changes as the Administrative Agent may reasonably
require to give effect to local law requirements in respect of any Non-US Fresh
Express Subsidiary Guarantors).

 

“Fresh Express Subsidiary Guarantors” shall mean and include (a) entities listed
on Part II of Schedule III hereto and (b) any US Fresh Express Entity formed,
acquired or becoming a US Fresh Express Entity after the Effective Date.

 

-23-



--------------------------------------------------------------------------------

“Fresh Express Trademark Security Agreement” shall mean the Trademark Security
Agreement executed and delivered by the Fresh Express Entities party thereto, as
the same may be amended, restated, supplemented or modified from time to time,
and substantially in the form of Exhibit O-2 hereto.

 

“Fresh Express Trademarks” shall have the meaning given to that term in Section
4.01(n).

 

“Fund” shall mean any Person (other than an individual) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” shall mean all of the following, without duplication, of any
Person and its Subsidiaries on a consolidated basis: (a) all indebtedness for
borrowed money (including, but not limited to, that evidenced by senior or
subordinated debts or notes), (b) the unpaid principal balance of Capital Lease
obligations as presented on a balance sheet in accordance with GAAP, (c) the
undrawn balance of issued and outstanding letters of credit and the aggregate
amount of unreimbursed drawings under letters of credit, (d) the aggregate
amount of Synthetic Lease Principal Components or similar arrangements, (e) the
principal portion of obligations (i) in respect of the deferred purchase price
of property or services (other than trade accounts payable) or (ii) under
conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers, and in either case entered into in the
ordinary course of business and not exceeding 90 days (180 days for up to
$12,000,000 in the aggregate outstanding at any one time for seasonal
arrangements)), (f) preferred stock or other Equity Securities providing for
mandatory redemptions, sinking fund or like payments prior to the stated
Termination Date of the Term C Facility, (g) Funded Debt of any partnership or
joint venture (other than a partnership or joint venture that is itself a
corporation, limited liability company, or such other entity providing
equivalent protection from pass through liability, or such Funded Debt is
expressly made non-recourse to such Person), (h) obligations owing in connection
with any on or off balance sheet financing of receivables (whether or not
reflected on a balance sheet of such Person and its Subsidiaries prepared in
accordance with GAAP) involving any CBII Entity and (i) Guarantees by the
specified Person or its Subsidiaries of the kind of Indebtedness described in
(a) through (h) above, other than in respect of Guarantees provided by financial
institutions to Guarantee the payment of Governmental Charges or other
regulatory obligations in the normal course of business. Additionally, the term
“Funded Debt” includes all Funded Debt of others secured by a Lien on any asset
of the specified Person (whether or not such Funded Debt is assumed by the
specified Person) (the amount of such Funded Debt as of any date being deemed to
be the lesser of the value of such property or assets as of such date or the
principal amount of such Funded Debt of such other Person) and, to the extent
not otherwise included, the Guarantee by such Person of any Funded Debt of any
other Person; but the term “Funded Debt” excludes, provided no Default exists or
is continuing, bonds in respect of workers’ compensation.

 

-24-



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the US as in
effect from time to time (including, without limitation, those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession)
consistently applied.

 

“German Share Pledge Agreement” shall mean the Chiquita Pledge Agreement duly
executed by “Hameico” Fruit Trade GmbH acting as pledgor with respect to the
pledge of shares in Atlanta AG in favor of the Chiquita Secured Parties.

 

“Governmental Authority” shall mean any US or Non-US national, state or local
government, any political subdivision thereof, any department, agency, authority
or bureau of any of the foregoing, or any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, the Federal Deposit Insurance
Corporation, the Federal Reserve Board, the Comptroller of the Currency, any
central bank or any comparable authority.

 

“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority.

 

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, licenses, fees, duties, claims or other charges imposed by any
Governmental Authority upon such Person or any of its property or otherwise
payable by such Person.

 

“Governmental Rule” shall mean any law, rule, regulation, ordinance, order,
code, interpretation, judgment, decree, directive, guidelines, policy or similar
form of decision of any Governmental Authority.

 

“GSCP” shall have the meaning given to that term in the introductory paragraph
hereof.

 

“Guarantee” shall mean any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
Financial Statement conditions or otherwise) or (b) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed equal to the

 

-25-



--------------------------------------------------------------------------------

lesser of the stated or determinable amount of the primary obligation or the
maximum liability of such Guarantee in respect thereof. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee Agreements” shall mean, collectively, the Parent Guarantee Agreement,
each Chiquita Subsidiary Guarantee Agreement and each Fresh Express Subsidiary
Guarantee Agreement.

 

“Guarantors” shall mean, collectively, the Parent Guarantor, the Chiquita
Subsidiary Guarantors and the Fresh Express Subsidiary Guarantors.

 

“Guatemalan Subsidiaries” shall mean and include Banacorp S.A., and Compania
Bananera Guatemalteca Independiente, SA.

 

“GWF” shall mean Great White Fleet, Ltd., a Bermuda company.

 

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as “hazardous,” “toxic” or similar descriptions under any
Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under (a) interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements and (b) other agreements or
arrangements based on or with reference to fluctuations in interest rates,
currency exchange rates or specific financial and other similar risks (including
commodity risks).

 

“Holdings” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Honor Date” shall have the meaning given to that term in Section 2.02(c)(i).

 

“ICC” shall have the meaning given to that term in Section 2.02(h).

 

“Increased Revolving Loan Commitment” shall have the meaning given to that term
in Section 2.16(a)(ii).

 

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person, contingent or otherwise, in respect of Funded Debt.

 

“Indemnitees” shall have the meaning given to that term in Section 8.03.

 

“Initial Lenders” shall have the meaning given to that term in the introductory
paragraph hereof.

 

-26-



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” shall mean, collectively, the
Chiquita Intellectual Property Security Agreements and the Fresh Express
Intellectual Property Security Agreements.

 

“Interest Expense” shall mean, for any period, interest expense for a Person and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP).

 

“Interest Period” shall mean, with respect to any LIBOR Loan, the time periods
selected by the Borrower pursuant to Section 2.01(d) or Section 2.01(f) which
commence on the first day of such Loan or the effective date of any conversion
and end on the last day of such time period, and thereafter, each subsequent
time period selected by the Borrower pursuant to Section 2.01(g) which commences
at the end of the last day of the immediately preceding time period and ends on
the last day of that time period.

 

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons that are not wholly owned Subsidiaries (including
Affiliates) in the form of direct or indirect loans (including Guarantees of
Indebtedness or other obligations), advances or capital contributions and
purchases or other acquisitions for consideration of Indebtedness, Equity
Securities or other securities (including Equity Securities or other securities
of CBII).

 

“IP” shall mean all property and assets of the nature covered by the Chiquita
Intellectual Property Security Agreements and the Fresh Express Intellectual
Property Security Agreements.

 

“IRB Accounts” shall mean, collectively, (i) the Fresh Advantage IRB Account
referred to in Section 3.01(i)(i) and (ii) the K.C. Salad IRB Account referred
to in Section 3.01(i)(ii).

 

“IRB Properties” shall mean each of the parcels of real property subject to the
Taxable Variable Rate Demand Bonds financing and the Multi-Modal Industrial
Development Revenue Bonds financing in Clay County.

 

“IRC” shall mean the Internal Revenue Code of 1986, as amended.

 

“Joinder Agreement” shall have the meaning given to that term in Section
5.01(i).

 

“Key Assets” shall mean all or a material portion of the Principal Trademarks.

 

“Landec” shall mean Landec Corporation, a California corporation.

 

“Latin American Subsidiaries” shall mean and include direct or indirect
Subsidiaries of the Borrower which are organized in any of the following
jurisdictions: Bahamas, British Virgin Islands, Cayman Islands, Chile, Colombia,
Costa Rica, Cuba, Ecuador, El Salvador, Guatemala, Honduras, Mexico, Nicaragua,
Panama, and Venezuela.

 

-27-



--------------------------------------------------------------------------------

“L/C Advance” shall mean, with respect to each Revolving Lender, such Revolving
Lender’s participation in any L/C Borrowing in accordance with its Revolving
Proportionate Share.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.

 

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“L/C Issuer” shall mean (i) in respect of any Existing Letters of Credit, Wells
Fargo, and (ii) otherwise, Wachovia Bank in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts (including any Non-US Currency Unreimbursed Amounts),
including all L/C Borrowings.

 

“Lender Obligations” shall have the meaning given to that term in Section
2.14(c).

 

“Lender Rate Contract Obligations” shall mean all liabilities and obligations,
however arising, owed by a Loan Party to any Lender or any Affiliate of a Lender
of every kind and description, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter arising pursuant to the terms of any
Lender Rate Contracts.

 

“Lender Rate Contracts” shall mean one or more Rate Contracts (whether or not in
respect to the Indebtedness evidenced by this Agreement) between one or more of
the Loan Parties and one or more of the Lenders or a Lender’s Affiliate on terms
agreed to between such Loan Party and any such Lender or Lender’s Affiliate;
provided, however, that if a Lender ceases to be a Lender, Lender Rate Contracts
shall not include Rate Contracts between any Loan Party and such former Lender
or any Affiliate of such former Lender. Each Lender Rate Contract shall be
secured by the Liens created by the Chiquita Security Documents to the extent
set forth in Section 2.14(a).

 

“Lenders” shall mean the Initial Lenders and each Person that shall become a
Lender hereunder pursuant to Section 8.05 for as long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.

 

“Letter of Credit” shall mean any letter of credit issued hereunder and shall
include the Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable L/C Issuer.

 

-28-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” shall mean the day that is 30 days prior to
the Revolving Loan Maturity Date (or, if such day is not a Business Day, the
preceding Business Day).

 

“Letter of Credit Sublimit” shall mean an amount equal to the lesser of the
Revolving Loan Facility and $50,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Loan Facility.

 

“LIBOR Loan” shall mean, at any time, a Loan which then bears interest as
provided in clause (ii) of Section 2.01(e).

 

“LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR Loans
in any Borrowing consisting of LIBOR Loans, a rate per annum equal to the
quotient (rounded upward if necessary to the nearest 1/16 of 1%) of (a) the rate
per annum appearing on the Telerate Page 3750 (or such other display screen as
may replace Page 3750 on Telerate Access Service or any successor publication)
on the second Business Day prior to the first day of such Interest Period at or
about 11:00 a.m. (London time) (or as soon thereafter as practicable) (for
delivery on the first day of such Interest Period) for a term comparable to such
Interest Period and in an amount approximately equal to the amount of the Loan
to be made or funded by the Administrative Agent, on behalf of the Lenders, as
part of such Borrowing, divided by (b) one minus the Reserve Requirement for
such Loans in effect from time to time. If for any reason rates are not
available as provided in clause (a) of the preceding sentence, the rate to be
used in clause (a) shall be (in each case, rounded upward if necessary to the
nearest 1/16 of 1%), (i) the rate per annum at which Dollar deposits are offered
to Wachovia Bank in the London interbank eurodollar currency market or (ii) the
rate at which Dollar deposits are offered to Wachovia Bank in, or by Wachovia
Bank to major banks in, any offshore interbank eurodollar market selected by
Wachovia Bank, in each case on the second Business Day prior to the commencement
of such Interest Period at or about 11:00 a.m. (for delivery on the first day of
such Interest Period) for a term comparable to such Interest Period and in an
amount approximately equal to the amount of the Loan to be made or funded by the
Administrative Agent, on behalf of the Lenders, as part of such Borrowing. The
LIBOR Rate shall be adjusted automatically as to all LIBOR Loans then
outstanding as of the effective date of any change in the Reserve Requirement.

 

“Lien” shall mean any mortgage, deed of trust, trust deed, deed to secure debt,
lien, pledge, security interest, conditional sale or other title retention
agreement, charge or other security interest or encumbrance of any kind, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement or any lease in the
nature thereof; any option or other agreement to sell or give a security
interest therein, and any authorized filing of, or agreement to file, any
effective financing statement under the Uniform Commercial Code (or equivalent
statutes of any jurisdiction).

 

“Loan” shall mean a Revolving Loan, a Swing Line Loan, a Term B Loan or a Term C
Loan.

 

-29-



--------------------------------------------------------------------------------

“Loan Account” shall have the meaning given to that term in Section 2.08(a).

 

“Loan Parties” shall mean and include the CBII Entities that execute or are
required to execute this Agreement, a Security Agreement, a Pledge Agreement,
any Intellectual Property Security Agreement, a Guarantee Agreement, any
Mortgage, or any other Credit Document. For avoidance of doubt, the term “Loan
Parties” does not include Pledged Persons that execute acknowledgments to the
Pledge Agreements.

 

“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.

 

“Material Adverse Change” shall mean (a) a change in the business, operations,
assets, liabilities or condition (financial or otherwise) of the CBII Entities,
taken as a whole, or the Collateral, which in either case would materially and
adversely affect the ability of the CBII Entities, taken as a whole, to perform
their obligations under the Credit Documents or (b) a material adverse change in
the rights and remedies of the Administrative Agent or any Lender thereunder.

 

“Material Adverse Effect” shall mean (a) an effect on the business, operations,
assets, liabilities or condition (financial or otherwise) of the CBII Entities,
taken as a whole, or the Collateral, which in either case would materially and
adversely affect the ability of the CBII Entities, taken as a whole, to perform
their obligations under the Credit Documents or (b) a material adverse effect on
the rights and remedies of the Administrative Agent or any Lender thereunder.

 

“Material Documents” shall mean the articles of incorporation, certificate of
incorporation, by-laws, limited liability company operating agreement, and other
organizational documents of the Significant Parties.

 

“Maturity” or “maturity” shall mean, with respect to any Loan, interest, fee or
other amount payable by the Borrower under this Agreement or the other Credit
Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.

 

“Morgan Stanley” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Mortgage Policies” shall have the meaning given to that term in Section
3.01(h)(ii).

 

“Mortgages” shall mean, collectively, (i) deeds of trust, trust deeds, deeds to
secure debt and mortgages, in substantially the form of Exhibit Q-1 hereto (with
such changes as may be satisfactory to the Administrative Agent and its counsel
to account for local law matters) and covering the Properties (together with the
Assignments of Leases and Rents referred to therein, in each case as amended,
restated, supplemented or modified from time to time), and (ii) the Clayton
County Leasehold Mortgage.

 

-30-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate.

 

“Multi-Modal Industrial Development Revenue Bonds” shall mean The Industrial
Development Authority of the County of Clay Tax-Exempt Multi-Modal Industrial
Development Revenue Bonds (K.C. Salad Real Estate, L.L.C. Project) Series 1999,
due June 1, 2020, issued pursuant to the Multi-Modal Industrial Revenue Bonds
Indenture.

 

“Multi-Modal Industrial Development Revenue Bonds Indenture” shall mean the
Trust Indenture dated as of November 1, 1999, between The Industrial Development
Authority of The County of Clay and State Street Bank and Trust Company of
Missouri, N.A., as Trustee, as amended, restated, supplemented or modified from
time to time.

 

“Mundimar” shall mean Mundimar S.A., a Costa Rica company.

 

“Net Cash Proceeds” shall mean:

 

(a) with respect to any asset sale, the aggregate cash proceeds, Temporary Cash
Investments and other cash equivalents received by any of the CBII Entities
(including, without limitation, any cash, Temporary Cash Investments and other
cash equivalents received upon the sale or other disposition of any non-cash
consideration received in any asset sale), net of the direct costs relating to
such asset sale, including, without limitation, legal, accounting and investment
banking fees, severance and similar obligations, and sales commissions, and any
relocation expenses incurred as a result thereof, taxes paid or payable as a
result thereof, in each case after taking into account any available tax credits
or deductions, any tax sharing arrangements and amounts used to repay
Indebtedness (other than Indebtedness under the Credit Documents) secured by a
Lien on the asset or assets that were the subject of such asset sale and
appropriate amounts to be provided by any CBII Entity as a reserve against any
liabilities associated with such asset sale, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
Environmental Laws and liabilities under any indemnification obligations
associated with such asset sale, all as determined in conformity with GAAP;

 

(b) with respect to the incurrence or issuance of any Indebtedness, the excess
of (i) the sum of the cash, Temporary Cash Investments and other cash
equivalents received in connection with such incurrence or issuance over (ii)
the underwriting discounts and commissions or other similar payments, and other
out-of-pocket costs, fees, commissions, premiums and expenses incurred in
connection with such incurrence or issuance to the extent such amounts were not
deducted in determining the amount referred to in clause (i);

 

(c) with respect to any issuance or sale of Equity Securities, the proceeds of
such issuance or sale in the form of cash, Temporary Cash Investments and other
cash equivalents, including payments in respect of deferred

 

-31-



--------------------------------------------------------------------------------

payment obligations (to the extent corresponding to the principal, but not
interest, component thereof) when received in the form of cash, Temporary Cash
Investments or other cash equivalents and proceeds from the conversion of other
property received when converted to cash, Temporary Cash Investments or other
cash equivalents, net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees incurred in connection with such issuance or sale and net of taxes
paid or payable as a result thereof; and

 

(d) with respect to any Extraordinary Receipts that are not otherwise included
in clause (a), (b) or (c) above, the sum of the cash, Temporary Cash Investments
and other cash equivalents received in connection therewith, net of any
Indebtedness (other than Indebtedness under the Credit Documents) secured by a
Lien on the affected asset that is required to be prepaid with such
Extraordinary Receipts and net of the direct costs relating to the event in
respect of which the Extraordinary Receipts are received.

 

“Net Income” shall mean with respect to any fiscal period, the net income of a
Person determined in accordance with GAAP.

 

“New York Non-US Currency Exchange Market” shall mean the interbank foreign
exchange market where foreign currencies are bought and sold in New York City by
financial institutions and brokers.

 

“Non-Consenting Lender” shall have the meaning given to that term in Section
8.04(a).

 

“Nonrenewal Notice Date” shall have the meaning given to that term in Section
2.02(b)(iii).

 

“Non-US” shall mean a jurisdiction other than and outside the US.

 

“Non-US Currency” shall mean, with respect to a Non-US Currency Letter of Credit
or any reimbursement made or to be made with respect to such Non-US Currency
Letter of Credit, the currency applicable to that Non-US Currency Letter of
Credit.

 

“Non-US Currency Business Day” shall mean any Business Day on which dealings in
deposits in the applicable Non-US Currency are conducted by and among banks in
the Designated Non-US Currency Market.

 

“Non-US Currency Equivalent” shall mean, as of any date of determination, the
equivalent amount in Dollars of a Non-US Currency Letter of Credit using the
currency exchange rate for such date for the applicable currency in the New York
Non-US Currency Exchange Market in trading among banks in amounts of $50,000 or
more, set at 11:00 A.M. London Time two Non-US Currency Business Days prior to
the date of determination, or, if not so set for such date, as otherwise
reasonably determined by the Administrative Agent.

 

-32-



--------------------------------------------------------------------------------

“Non-US Currency Letter of Credit” shall mean a Letter of Credit issued or to be
issued in (a) British pounds sterling, (b) Australian dollars, (c) euros or (d)
such other currency (other than Dollars) as may be acceptable to all of the
Revolving Lenders in their sole and absolute discretion.

 

“Non-US Currency Letter of Credit Sublimit” shall mean an amount equal to 50% of
the Letter of Credit Sublimit as in effect from time to time. The Non-US
Currency Letter of Credit Sublimit is part of, and not in addition to, the
Letter of Credit Sublimit; and in Administrative Agent’s sole and absolute
discretion, such Non-US Currency Letter of Credit Sublimit can be increased
above the limit (but in no event above the Letter of Credit Sublimit), or
decreased back down to the limit set forth in the preceding sentence.

 

“Non-US Currency Market” shall mean a regular established market located outside
the US by and among banks for the solicitation, offer and acceptance of Non-US
Currency deposits in such banks.

 

“Non-US Currency Unreimbursed Amount” shall have the meaning given in Section
2.02(c)(i).

 

“Non-US Fresh Express Entity” shall mean and include any Fresh Express Entity,
other than a US Fresh Express Entity.

 

“Non-US Plan” shall mean any employee benefit plan maintained or contributed to
by any Significant Party which is mandated or governed by any Governmental Rule
of any Governmental Authority other than the US or any Governmental Authority or
political subdivision thereof.

 

“Non-US Subsidiaries” shall mean and include direct or indirect Subsidiaries of
the Borrower which are organized in a jurisdiction other than the US or any
state thereof.

 

“Note” shall mean a Term B Note, a Term C Note, a Revolving Loan Note or a Swing
Line Note.

 

“Notice of Borrowing” shall mean a Notice of Borrowing pursuant to and as
defined in Section 2.01(d) or a Notice of Swing Line Borrowing.

 

“Notice of Conversion” shall have the meaning given to that term in Section
2.01(f).

 

“Notice of Interest Period Selection” shall have the meaning given to that term
in Section 2.01(e).

 

“Notice of Swing Line Borrowing” shall mean a notice of a Swing Line Borrowing
pursuant to Section 2.03(b), which, if in writing, shall be substantially in the
form of Exhibit D hereto.

 

“Notification” shall have the meaning given to that term in Section 8.01(b).

 

-33-



--------------------------------------------------------------------------------

“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Borrower to any Secured Party of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of this Agreement or any of the other Credit Documents, including
without limitation all interest (including interest that accrues after the
commencement of any bankruptcy or other insolvency proceeding by or against the
Borrower), fees, charges, expenses, attorneys’ fees and accountants’ fees
chargeable to and payable by the Borrower hereunder and thereunder; but
excluding Lender Rate Contracts, and Guarantees provided by financial
institutions to Guarantee the payment of Governmental Charges or other
regulatory obligations in the normal course of business.

 

“Officer” shall mean, with respect to CBII or the Borrower, (a) the Chairman of
the Board, any Vice Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, or the Treasurer or
(b) any Assistant Treasurer, or the Secretary or any Assistant Secretary. Any
document delivered hereunder that is signed by an Officer of CBII or the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership, limited liability company, and/or other action on the
part of CBII or the Borrower and such Officer shall be conclusively presumed to
have acted on behalf of CBII or the Borrower as the case may be.

 

“Officers’ Certificate” shall mean a certificate signed by one Officer listed in
clause (a) of the definition thereof and one Officer listed in clause (b) of the
definition thereof or two officers listed in clause (a) of the definition
thereof.

 

“Other Taxes” shall have the meaning given to that term in Section 2.12(b).

 

“Owned Properties” shall have the meaning given to that term in Section 4.01(z).

 

“PACA” shall mean the Perishable Agricultural Commodities Act, 7 U.S.C. Section
499.

 

“Parallel Obligations” shall have the meaning given to the term in Section
2.14(c).

 

“Parallel Security” shall have the meaning given to the term in Section 2.14(c).

 

“Parent Guarantee Agreement” shall mean the Guarantee Agreement executed and
delivered by CBII pursuant to Section 3.01(a), substantially in the form of
Exhibit J hereto.

 

“Parent Guarantor” shall mean CBII.

 

“Participants” shall have the meaning given to that term in Section 8.05(b).

 

“Participation Seller” shall have the meaning given to that term in Section
8.15(a).

 

-34-



--------------------------------------------------------------------------------

“Patent Security Agreements” shall mean, collectively, the Chiquita Patent
Security Agreement and the Fresh Express Patent Security Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Significant
Party or any ERISA Affiliate or to which any Significant Party or any ERISA
Affiliate contributes or has an obligation to contribute, or solely in the case
of a multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Acquisition” shall have the meaning given to that term in Section
5.02(d)(ii).

 

“Permitted Asset Disposition” shall mean any asset disposition permitted under
Section 5.02(c).

 

“Permitted Indebtedness” shall include all Indebtedness that is permitted to be
created, incurred, assumed, or to exist in accordance with Section 5.02(a).

 

“Permitted Joint Venture” shall mean the Persons listed on Schedule IV as well
as any Person (a) 50% or less of whose Equity Securities are owned directly or
indirectly by a Borrower Entity, (b) that if allowed to make Distributions,
dividends, and loans to Equity Security holders, the Borrower Entity that holds
the Equity Securities in such Person is entitled to receive Distributions,
dividends, and loans at least equal to a pro rata proportion of such Borrower
Entity’s Equity Securities in such Person and (c) for which no Borrower Entity
has liability, primarily, secondarily, or otherwise, for the Funded Debt or
other obligations of such Person.

 

“Permitted Liens” shall mean Liens that fall within any one of the following
categories (whether or not such Liens could fall within one or more other
categories, and if a Lien could qualify for more than one of the following
categories, the Borrower may designate which category the Lien qualifies for
without such Lien counting against other categories):

 

(a) any Liens on assets existing on the Effective Date and listed in Schedule
5.02(b), except that any unlisted immaterial Liens shall also constitute
Permitted Liens for purposes of this clause (a) but only to the extent that (i)
the aggregate amount of the obligations secured by such Liens does not exceed
$1,000,000 and (ii) the assets encumbered by such Liens are owned solely by
Non-US Subsidiaries of the Borrower;

 

(b) Liens on assets acquired after the Effective Date that were existing at the
time of the acquisition of such asset by a Borrower Entity; provided that (i)
such Liens were in existence prior to the contemplation of such acquisition and
do not extend to any other assets, (ii) the aggregate amount of all Indebtedness

 

-35-



--------------------------------------------------------------------------------

secured by Liens on assets of the Borrower Entities (other than the Fresh
Express Entities) pursuant to this clause (b) and clauses (c), (d) and (w) of
this definition shall not exceed $25,000,000 in any fiscal year of the Borrower
(it being understood that any such Indebtedness secured by Liens not incurred in
any fiscal year of the Borrower may be incurred in the succeeding fiscal years
of the Borrower), and (iii) the aggregate amount of all Indebtedness secured by
Liens on assets of the Fresh Express Entities pursuant to this clause (b) and
clauses (c), (d) and (w) of this definition shall not exceed $25,000,000
outstanding at any time;

 

(c) Liens on assets to secure the purchase price of such assets to be acquired,
which Liens cover only the assets acquired with such Indebtedness, and Liens on
assets to secure Capital Lease obligations which Liens cover only the assets so
acquired by Capital Lease (or any extensions, renewals or replacements of any
such Liens for the same or a lesser amount); provided that (i) the aggregate
amount of all Indebtedness secured by Liens on assets of the Borrower Entities
(other than the Fresh Express Entities) pursuant to this clause (c) and clauses
(b), (d) and (w) of this definition shall not exceed $25,000,000 in any fiscal
year of the Borrower (it being understood that any such Indebtedness secured by
Liens not incurred in any fiscal year of the Borrower may be incurred in the
succeeding fiscal years of the Borrower), and (ii) the aggregate amount of all
Indebtedness secured by Liens on assets of the Fresh Express Entities pursuant
to this clause (c) and clauses (b), (d) and (w) of this definition shall not
exceed $25,000,000 outstanding at any time;

 

(d) Liens on an entity or its assets existing at the time the entity becomes a
Subsidiary or is merged with any Borrower Entity, or assumed in connection with
the acquisition of its assets; provided that (i) such Liens were in existence
prior to the contemplation of such acquisition or merger and do not extend to
any assets other than those of the Person that becomes a Subsidiary or is merged
with any Borrower Entity, (ii) the aggregate amount of all Indebtedness secured
by Liens on assets of the Borrower Entities (other than the Fresh Express
Entities) pursuant to this clause (d) and clauses (b), (c) and (w) of this
definition shall not exceed $25,000,000 in any fiscal year of the Borrower (it
being understood that any such Indebtedness secured by Liens not incurred in any
fiscal year of the Borrower may be incurred in the succeeding fiscal years of
the Borrower), and (iii) the aggregate amount of all Indebtedness secured by
Liens on assets of the Fresh Express Entities pursuant to this clause (d) and
clauses (b), (c) and (w) of this definition shall not exceed $25,000,000
outstanding at any time;

 

(e) statutory Liens of landlords and carriers, warehousemen, mechanics,
materialmen, repairmen or other like Liens (i) arising in the ordinary course of
business and (ii) for amounts not overdue for more than 90 days or being
contested in good faith by appropriate proceedings;

 

(f) judgment Liens and other similar Liens arising in the ordinary course of
business; provided that (i) the enforcement of the Liens is stayed, (ii) the
claims secured by the Liens are being actively contested, in good faith and by
appropriate proceedings and (iii) the judgment would not otherwise constitute a
Default;

 

-36-



--------------------------------------------------------------------------------

(g) Liens for taxes, assessments or Governmental Charges not yet due and payable
or being contested in good faith; provided that any reserve or other appropriate
provision as shall be required in conformity with GAAP shall have been made
therefor;

 

(h) Liens on property of a Non-US Subsidiary to secure Indebtedness of that
Non-US Subsidiary that is otherwise permitted under the terms hereof;

 

(i) Liens on Non-US bank accounts in accordance with customary banking practice;

 

(j) easements, rights of way, restrictions and other similar encumbrances on
title to real property to the extent they are incurred in the ordinary course of
business of any Borrower Entity;

 

(k) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;

 

(l) deposits and other Liens to secure Surety Instruments and the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other similar
obligations incurred in the ordinary course of business;

 

(m) Liens granted on assets of any Borrower Entity created in favor of Lenders
or Administrative Agent pursuant to the Security Documents;

 

(n) Liens on the assets of any of GWF or its Subsidiaries securing Indebtedness
in an aggregate amount not to exceed $90,000,000;

 

(o) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been terminated or
the period within which such proceedings may be initiated shall not have
expired;

 

(p) Liens to secure Hedging Obligations incurred in the ordinary course of
business for the purpose of fixing or hedging interest rate risk, Non-US
currency risk or financial and other similar risks (including commodity risks);
provided that with respect to Hedging Obligations with respect to Indebtedness
such Liens do not extend to property or assets other than the property or assets
securing such Indebtedness;

 

-37-



--------------------------------------------------------------------------------

(q) Liens in favor of customs and revenue authorities arising as a matter of law
to serve as payment of custom duties in connection with the importation of
goods;

 

(r) leases, subleases or licenses and sublicenses granted to others that do not
materially interfere with the ordinary course of business of any Borrower
Entity;

 

(s) Liens arising from the filing of Uniform Commercial Code financing
statements regarding leases;

 

(t) Liens from any Borrower Entity (other than any Fresh Express Entity) in
favor of any other Borrower Entity and Liens from any Fresh Express Entity in
favor of any other Fresh Express Entity;

 

(u) Liens on receivables assets of any Non-US Subsidiary securing receivables
obligations of any Non-US Subsidiary;

 

(v) Liens securing Indebtedness which is incurred to refinance secured
Indebtedness outstanding on the Effective Date and refinancings thereof;
provided that the amount of such Indebtedness is not increased and such Liens do
not extend to or cover any property or assets of any Borrower Entity other than
the property or assets securing the Indebtedness being refinanced;

 

(w) additional Liens to secure Indebtedness provided that (i) the aggregate
amount of all Indebtedness secured by Liens on assets of the Borrower Entities
(other than the Fresh Express Entities) pursuant to this clause (w) and clauses
(b), (c) and (d) of this definition shall not exceed $25,000,000 in any fiscal
year of the Borrower (it being understood that any such Indebtedness secured by
Liens not incurred in any fiscal year of the Borrower may be incurred in the
succeeding fiscal years of the Borrower), (ii) the aggregate amount of all
Indebtedness secured by Liens on assets of the Fresh Express Entities pursuant
to this clause (w) and clauses (b), (c) and (d) of this definition shall not
exceed $25,000,000 outstanding at any time, (iii) the assets covered by any
additional Liens permitted to be incurred pursuant to this clause (w) shall not
include any Equity Securities of any Pledged Persons and (iv) to the extent any
additional Liens permitted to be incurred pursuant to this clause (w) shall
cover any Collateral, such additional Liens shall be expressly subject and
subordinate to the Liens on such Collateral granted for the benefit of the
applicable Secured Parties;

 

(x) statutory Liens of vendors of perishable agricultural commodities or the
like (a) arising pursuant to the provisions of PACA, (b) arising in the ordinary
course of business and (c) for amounts not overdue for more than 90 days or
being contested in good faith by appropriate proceedings;

 

(y) Liens securing intercompany obligations (i) of any of the Borrower’s direct
or indirect Non-US Subsidiaries (other than any Fresh Express Entities) to the
Borrower or CBII, (ii) of any Non-US Fresh Express Entity to a US Fresh

 

-38-



--------------------------------------------------------------------------------

Express Entity, (iii) between or among any of the Borrower’s direct or indirect
Non-US Subsidiaries (other than any Fresh Express Entities) and (iv) between or
among any Non-US Fresh Express Entities;

 

(z) Permitted Encumbrances (as defined in each Mortgage);

 

(aa) purchase money Liens upon Container Assets acquired by any of the CBII
Entities (other than any Fresh Express Entity) in the ordinary course of
business to secure the purchase price of such Container Assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such Container Assets to be subject to such Liens, or extensions, renewals or
replacements of any of the foregoing; provided, however, that no such Lien shall
extend to or cover any property other than the Container Assets being acquired,
and no such extension, renewal or replacement shall extend to or cover any
property not theretofore subject to the Lien being extended, renewed or
replaced; and

 

(bb) purchase money Liens upon Fleet Assets acquired by GWF or any of its
Subsidiaries in the ordinary course of business to secure the purchase price of
such Fleet Assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition of any such Fleet Assets to be subject to such Liens,
or extensions, renewals or replacements of any of the foregoing; provided,
however, that no such Lien shall extend to or cover any property other than the
Fleet Assets being acquired, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced.

 

“Permitted Sales” shall have the meaning given to that term in Section
2.06(c)(ii).

 

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, a joint venture, an association, a trust, an unincorporated
organization or any other entity or organization, including a Governmental
Authority or political subdivision or an agency or instrumentality thereof.

 

“Platform” shall have the meaning given to that term in Section 8.01(b).

 

“Pledge Agreements” shall mean, collectively, the Chiquita Pledge Agreements and
the Fresh Express Pledge Agreements.

 

“Pledged Equity Securities” shall have the meaning given to that term in Section
3.01(a)(vi).

 

“Pledged Intercompany Notes” shall mean, collectively, the Chiquita Pledged
Intercompany Notes and the Fresh Express Pledged Intercompany Notes.

 

“Pledged Persons” shall mean, collectively, the Chiquita Pledged Persons and the
Fresh Express Pledged Persons.

 

-39-



--------------------------------------------------------------------------------

“Pledgors” shall mean, collectively, the Chiquita Pledgors and the Fresh Express
Pledgors.

 

“Post Effective Date Requirements Letter Agreement” shall have the meaning given
to that term in the definition of Effective Date.

 

“Pre-Commitment Information” shall have the meaning given to that term in the
Commitment Letter.

 

“Principal Trademarks” shall mean those trademarks listed on Schedule 5.01(g)
hereto, which may be updated hereafter upon the agreement of the Borrower and
the Administrative Agent.

 

“Pro Forma Compliance” shall mean:

 

(a) with respect to the Borrower Leverage Ratio, on any date of determination,
the Borrower would have been in compliance with the Borrower Leverage Ratio
covenant set forth in Section 5.03(a) of this Agreement as at the end of the
four-quarter period ending on the day that is the close of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) ending prior to such determination date if the Borrower Funded
Debt outstanding on such date of determination (after giving effect to any
Funded Debt and use of proceeds from the Funded Debt to be incurred for the
event requiring such measurement or on such date of determination) were
outstanding on the last day of such most recent fiscal quarter;

 

(b) with respect to the Consolidated Leverage Ratio, on any date of
determination, the Borrower would have been in compliance with the Consolidated
Leverage Ratio covenant set forth in Section 5.03(b) of this Agreement as at the
end of the four-quarter period ending on the day that is the close of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) ending prior to such determination date if the
Consolidated Funded Debt outstanding on such date of determination (after giving
effect to any Funded Debt and use of proceeds from the Funded Debt to be
incurred for the event requiring such measurement or on such date of
determination) were outstanding on the last day of such most recent fiscal
quarter; and

 

(c) with respect to the Fixed Charge Coverage Ratio, on any date of
determination, the Borrower would have been in compliance with the Fixed Charge
Coverage Ratio covenant set forth in Section 5.03(c) of this Agreement as at the
end of the four-quarter period ending on the day that is the close of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) ending prior to such determination date if all asset
dispositions, acquisitions, and Distributions in accordance with Sections
5.02(c), (d) and (f), respectively, of this Agreement (after giving effect to
any such asset dispositions, acquisitions, and Distributions to occur for the
event requiring such measurement or on such date of determination) occurred on
the first day of such most recently completed four quarter period.

 

-40-



--------------------------------------------------------------------------------

“Projections” shall have the meaning given to that term in the Commitment
Letter.

 

“Properties” shall mean, collectively, the Owned Properties and the property
subject to the Clayton County Lease.

 

“Proposed Change” shall have the meaning given to that term in Section 8.04(a).

 

“Rate Contract “ shall mean any agreement with respect to Hedging Obligations,
including any swap, cap, collar, hedge, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

 

“Reduction Notice” shall have the meaning given to that term in Section 2.04(a).

 

“Register” shall have the meaning given to that term in Section 8.05(d).

 

“Related Documents” shall mean the Stock Purchase Agreement and the Senior Notes
Documents.

 

“Relevant Event” shall have the meaning given to that term in Section
2.06(c)(iii).

 

“Relevant Sale” shall have the meaning given to that term in Section
2.06(c)(ii).

 

“Reportable Event” shall have the meaning given to that term in Title IV of
ERISA and applicable regulations thereunder for which notice thereof has not
been waived pursuant to applicable regulations.

 

“Required Lenders” shall mean, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) so long as the Revolving Loan Commitments
have not been terminated, the aggregate Revolving Loan Commitments at such time
or, if the Revolving Loan Commitments have been terminated, the aggregate
Effective Amount (based on each such Lender’s Revolving Proportionate Share
thereof) of all Revolving Loans, L/C Obligations and Swing Line Loans
outstanding at such time and (b) the aggregate principal amount of the Term B
Loans and the Term C Loans outstanding at such time, except that, at any time
any Lender is a Defaulting Lender, all such Defaulting Lenders shall be excluded
in determining “Required Lenders.”

 

“Required Revolving Lenders” shall mean, at any time, the Revolving Lenders
whose Revolving Proportionate Shares then exceed 50%, except that, at any time
any Revolving Lender is a Defaulting Lender, all Defaulting Lenders shall be
excluded in determining “Required Revolving Lenders,” and, in such case,
“Required Revolving Lenders” shall mean non-Defaulting Lenders having total
Revolving Proportionate Shares exceeding 50% of the total Revolving
Proportionate Shares of all non-Defaulting Lenders.

 

-41-



--------------------------------------------------------------------------------

“Required Term B Lenders” shall mean, at any time, Lenders owed or holding at
least a majority in interest of the aggregate principal amount of the Term B
Loans outstanding at such time, except that, at any time any Term B Lender is a
Defaulting Lender, all Defaulting Lenders shall be excluded in determining
“Required Term B Lenders.”

 

“Required Term C Lenders” shall mean, at any time, Lenders owed or holding at
least a majority in interest of the aggregate principal amount of the Term C
Loans outstanding at such time, except that, at any time any Term C Lender is a
Defaulting Lender, all Defaulting Lenders shall be excluded in determining
“Required Term C Lenders.”

 

“Required Tier A Lenders” shall mean, at any time, Lenders owed or holding at
least a majority in interest of the sum of (a) so long as the Revolving Loan
Commitments have not been terminated, the aggregate Revolving Loan Commitments
at such time or, if the Revolving Loan Commitments have been terminated, the
aggregate Effective Amount (based on each such Lender’s Revolving Proportionate
Share thereof) of all Revolving Loans, L/C Obligations and Swing Line Loans
outstanding at such time, and (b) the aggregate principal amount of the Term B
Loans outstanding at such time, except that, at any time any Lender is a
Defaulting Lender, all Defaulting Lenders shall be excluded in determining
“Required Tier A Lenders.”

 

“Requirement of Law” applicable to any Person shall mean (a) the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, (b) any Governmental Rule applicable to such Person,
(c) any license, permit, approval or other authorization granted by any
Governmental Authority to or for the benefit of such Person or (d) any judgment,
decision or determination of any Governmental Authority or arbitrator, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan, the aggregate of the maximum of the reserve requirement rates
(expressed as a decimal) in effect on such day for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Federal Reserve Board) maintained by a member bank of the Federal Reserve
System. As used herein, the term “reserve requirement” shall include, without
limitation, any basic, supplemental or emergency reserve requirements imposed on
any Lender by any Governmental Authority.

 

“Revolving Lender” shall mean any Lender that has a Revolving Loan Commitment.

 

“Revolving Loan” shall have the meaning given to that term in Section 2.01(c).

 

-42-



--------------------------------------------------------------------------------

“Revolving Loan Borrowing” shall mean a borrowing by the Borrower consisting of
the Revolving Loans made by each of the Revolving Lenders on the same date and
of the same Type pursuant to a single Notice of Borrowing.

 

“Revolving Loan Commitment” shall mean, with respect to any Revolving Lender at
any time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Revolving Loan Commitment” or, if such Lender has entered
into one or more Assignment Agreements, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 8.05(d) as
such Lender’s “Revolving Loan Commitment,” as such amount may be reduced at or
prior to such time pursuant to Section 2.04 or increased pursuant to Section
2.16. For all purposes of this Agreement, the Revolving Loan Commitments shall
be deemed to have been “terminated” on the Revolving Loan Maturity Date or if
the Revolving Loan Commitments are otherwise reduced to zero or terminated.

 

“Revolving Loan Facility” shall mean, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Loan Commitments at such time.

 

“Revolving Loan Maturity Date” shall mean June 28, 2010.

 

“Revolving Loan Note” shall mean a promissory note of the Borrower payable to
the order of any Revolving Lender, in substantially the form of Exhibit E-1
hereto, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Loans and L/C Advances made by such Lender.

 

“Revolving Loan Pricing Grid” shall mean:

 

Revolving Loan Pricing Grid

(rates are expressed in basis points (bps) per annum)

 

Tier

--------------------------------------------------------------------------------

 

Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

 

Applicable Margin for
LIBOR Loans under

the Revolving Loan

Facility (bps)

--------------------------------------------------------------------------------

 

Applicable

Margin for Base

Rate Loans under

the Revolving

Loan Facility (bps)

--------------------------------------------------------------------------------

 

Commitment

Fee Percentage (bps)

--------------------------------------------------------------------------------

1

  < 2.25   125   25   25

2

  > 2.25 £ 2.75   175   75   30

3

  > 2.75 £ 3.25   200   100   37.5

4

  > 3.25 £ 3.75   225   125   50

5

  > 3.75 £ 4.25   250   150   50

6

  > 4.25   275   175   50

 

Any increase or decrease in the Applicable Margin for Revolving Loans or the
Commitment Fee Percentage resulting from a change in the Consolidated Leverage
Ratio shall become effective as of the fifth Business Day following the date a
Compliance

 

-43-



--------------------------------------------------------------------------------

Certificate is required to be delivered pursuant to Sections 5.01(a) or
5.02(d)(ii); provided, however, that if no Compliance Certificate is delivered
within three days of when due in accordance with such Sections, then Tier 6 of
the Revolving Loan Pricing Grid shall apply as of the date of the failure to
deliver such Compliance Certificate until such time as the Borrower delivers a
Compliance Certificate in the form of Exhibit G-1 (in respect of Section
5.01(a)) or Exhibit G-2 (in respect of Section 5.02(d)(ii)) hereto and after
such delivery the Applicable Margin for Revolving Loans and the Commitment Fee
Percentage shall be based on the Consolidated Leverage Ratio indicated on such
Compliance Certificate until such time as the Applicable Margin for Revolving
Loans and the Commitment Fee Percentage are further adjusted as set forth in
this definition.

 

“Revolving Proportionate Share” shall mean:

 

(a) With respect to any Revolving Lender, if the Revolving Loan Commitments have
not been terminated, the ratio (expressed as a percentage rounded to the eighth
digit to the right of the decimal point) of (i) such Lender’s Revolving Loan
Commitment at such time to (ii) the Revolving Loan Facility at such time; and

 

(b) With respect to any Revolving Lender, if the Revolving Loan Commitments have
been terminated, the ratio (expressed as a percentage rounded to the eighth
digit to the right of the decimal point) of (i) the sum of (A) the Effective
Amount of such Lender’s Revolving Loans, and (B) such Revolving Lender’s share
(based on its Revolving Proportionate Share immediately prior to such
termination) of the Effective Amount of all L/C Obligations and all Swing Line
Loans to (ii) the sum of (A) the aggregate Effective Amount of all Revolving
Loans and Swing Line Loans and (B) the aggregate Effective Amount of all L/C
Obligations.

 

The initial Revolving Proportionate Share of each Revolving Lender is set forth
under the caption “Revolving Proportionate Share” opposite such Lender’s name on
Schedule I hereto.

 

“Section 956 Issue” shall mean that the granting of a pledge of Equity
Securities or the execution of a Guarantee Agreement by a Non-US Subsidiary
results in the pledged or pledging Non-US Subsidiary or the Non-US Subsidiary
guarantor being deemed to have made a dividend to its first tier US equity owner
pursuant to IRC Section 956, and related sections of the IRC and the regulations
promulgated thereunder.

 

“Secured Parties” shall mean, collectively, the Chiquita Secured Parties and the
Fresh Express Secured Parties.

 

“Security Agreements” shall mean, collectively, the Chiquita Security Agreements
and the Fresh Express Security Agreements.

 

“Security Documents” shall mean, collectively, the Chiquita Security Documents
and the Fresh Express Security Documents.

 

-44-



--------------------------------------------------------------------------------

“Seller” shall have the meaning given to that term in the Recitals to this
Agreement.

 

“Senior Notes (7.5%)” shall mean the 7.5% Senior Notes due 2014 of CBII.

 

“Senior Notes (10.56%)” shall mean the 10.56% Senior Notes due 2009 of CBII
fully retired as of December 3, 2004.

 

“Senior Notes (8.875%)” shall mean the 8.875% Senior Notes due 2015 of CBII.

 

“Senior Notes Documents” shall mean the Senior Notes Indenture and all other
agreements, indentures and instruments pursuant to which any Senior Notes
(8.875%) are issued, in each case as amended, restated, supplemented or modified
from time to time to the extent permitted under the Credit Documents.

 

“Senior Notes Indenture” shall mean that certain Indenture agreement dated as of
June 28, 2005, between CBII, as issuer, and LaSalle Bank National Association,
as trustee, in respect of the Senior Notes (8.875%), as amended, restated,
supplemented or modified from time to time to the extent permitted under the
Credit Documents.

 

“Senior Notes (7.5%) Repurchases” shall mean the Board of Directors’ approved
repurchases of the Senior Notes (7.5%).

 

“Senior Notes (10.56%) Repurchases” shall mean the Board of Directors’ approved
redemption and/or repurchases of the Senior Notes (10.56%).

 

“Servicios Chile” shall mean Servicios Chiquita-Enza Chile Limitada, a Chile
Limitada.

 

“Significant European Subsidiaries” shall mean and include Significant
Subsidiaries that are European Subsidiaries.

 

“Significant Latin American Subsidiaries” shall mean and include Significant
Subsidiaries that are Latin American Subsidiaries.

 

“Significant Non-US Subsidiaries” shall mean and include Significant European
Subsidiaries, Significant Latin American Subsidiaries, and Significant Other
Non-US Subsidiaries.

 

“Significant Other Non-US Subsidiaries” shall mean and include Significant
Subsidiaries that are not Significant US Subsidiaries, Significant European
Subsidiaries, or Significant Latin American Subsidiaries.

 

“Significant Parties” or “Significant Party” shall mean and include CBII, the
Borrower, and Significant Subsidiaries.

 

-45-



--------------------------------------------------------------------------------

“Significant Revenue” shall mean, with respect to any Subsidiary, annual gross
revenue exceeding the Dollar equivalent of $10,000,000 as at the end of the most
recent fiscal year.

 

“Significant Subsidiaries” shall mean and include Chiquita Fresh Cut, L.L.C.,
each of the Fresh Express Entities set forth on Schedule 4.01(q) hereto, and
each other direct or indirect Subsidiary that at any date of determination,
meets any of the following criteria:

 

(a) for the most recent fiscal year generated gross revenue (excluding
intercompany sales among the CBII Entities) exceeding the Dollar equivalent of
$40,000,000; or

 

(b) as at the end of the most recent fiscal year, owned assets (excluding
intercompany receivables from the CBII Entities) exceeding the Dollar equivalent
of $15,000,000.

 

“Significant US Subsidiaries” shall mean and include all direct or indirect
Significant Subsidiaries of the Borrower which are organized under the laws of
the US or any state thereof.

 

“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the assets of such Person is greater than the fair value
of the probable liabilities (including contingent, subordinated, matured and
unliquidated liabilities but not intercompany payables and obligations) of such
Person, (b) the present fair saleable value of the assets of such Person is
greater than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature or (d) such Person is not engaged in or about to engage in business or
transactions for which such Person’s property would constitute an unreasonably
small capital.

 

“Standby Letter of Credit Fee Percentage” shall mean, with respect to any
Standby Letter of Credit, the per annum percentage equal to the Applicable
Margin for LIBOR Loans as in effect from time to time. The Standby Letter of
Credit Fee Percentages shall be determined as provided in the Revolving Loan
Pricing Grid and may change from time to time. Notwithstanding the foregoing,
the Standby Letter of Credit Fee Percentage shall be determined for the first
six months after the Effective Date hereof based upon Tier 4 of the Revolving
Loan Pricing Grid.

 

“Stock and Warrant Repurchases” shall mean repurchases of CBII common stock and
warrants to subscribe for CBII common stock as may be approved by CBII’s Board
of Directors from time to time.

 

“Stock Purchase Agreement” shall have the meaning given to that term in the
Recitals to this Agreement.

 

-46-



--------------------------------------------------------------------------------

“Subsidiary” shall mean (a) any Person (including a corporation, partnership,
limited liability company or other entity) more than 50% of whose Equity
Securities having by the terms thereof, at that time, ordinary voting power to
elect a majority of the directors (or comparable positions) of such Person is at
the time owned directly or indirectly by any other Person, by such other Person
and one or more of its other Subsidiaries or by one or more of such other
Person’s other Subsidiaries or (b) any other Person included in the Financial
Statements of such Person on a consolidated basis. Unless otherwise indicated in
this Agreement, “Subsidiary” shall mean a Subsidiary of Borrower.

 

“Supermajority Lenders” shall mean, at any time, (a) all of the Revolving
Lenders and Term B Lenders, and (b) Term C Lenders holding at least 66 2/3% of
the aggregate principal amount of the Term C Loans then outstanding, except
that, at any time any Lender is a Defaulting Lender, all Defaulting Lenders
shall be excluded in determining “Supermajority Lenders.”

 

“Supplemental Collateral Agent” shall have the meaning given to that term in
Section 7.09(a).

 

“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guarantees, shipside bonds, surety bonds
(other than bonds for workers’ compensation or other ordinary course
governmental obligations) and similar instruments.

 

“Surviving Indebtedness” shall mean Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before and after giving effect to the
initial Credit Extension on the Effective Date.

 

“Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.

 

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan.

 

“Swing Line Lender” shall mean Wachovia Bank in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” shall have the meaning given to that term in Section 2.03(a).

 

“Swing Line Note” shall have the meaning given to that term in Section 2.08(c).

 

“Swing Line Sublimit” shall mean an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Loan Facility. The Swing Line Sublimit is part
of, and not in addition to, the Revolving Loan Facility.

 

“Syndication Agent” shall mean Morgan Stanley, acting its capacity as
syndication agent.

 

-47-



--------------------------------------------------------------------------------

“Synthetic Lease” shall mean each arrangement, however described, under which
the obligor accounts for its interest in the property covered thereby under GAAP
as lessee of a lease which is not a Capital Lease and accounts for its interest
in the property covered thereby for Federal income tax purposes as the owner.

 

“Synthetic Lease Interest Component” shall mean, with respect to any Person for
any period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as Capital Leases under GAAP.

 

“Synthetic Lease Obligation” shall mean, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a Capital Lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

 

“Synthetic Lease Principal Component” shall mean, with respect to any Person for
any period, the portion of rent (exclusive of the Synthetic Lease Interest
Component) paid or payable (without duplication) for such period under Synthetic
Leases of such Person that would be treated as principal in accordance with
Financial Accounting Standards Board Statement No. 13 if such Synthetic Leases
were treated as Capital Leases under GAAP.

 

“Taxable Variable Rate Demand Bonds” shall mean the Taxable Variable Rate Demand
Bonds, Series 2001, due March 1, 2019, of Fresh Advantage, Inc., a Virginia
corporation, issued pursuant to the Taxable Variable Rate Demand Bonds
Indenture.

 

“Taxable Variable Rate Demand Bonds Indenture” shall mean the Trust Indenture
dated as of February 1, 2001, between Fresh Advantage, Inc., a Virginia
corporation, and First Union National Bank, as Trustee, as amended, restated,
supplemented or modified from time to time.

 

“Taxes” shall have the meaning given to such term in Section 2.12(a).

 

“Temporary Cash Investments” shall mean:

 

(a) investments in marketable direct obligations issued or guaranteed by the US,
or of any Governmental Authority or political subdivision thereof, maturing
within 18 months of the date of purchase;

 

(b) investments in certificates of deposit issued by a bank organized under the
laws of the US or any state thereof or the District of Columbia, in each case
having capital and unimpaired surplus totaling more than $500,000,000 and rated
at least A-1 by Standard & Poor’s Ratings Group (“S&P”) and P-1 by Moody’s
Investors Service, Inc. (“Moody’s”) (or their equivalent) (any such bank, an
“Approved Bank”) maturing within 365 days of purchase;

 

-48-



--------------------------------------------------------------------------------

(c) repurchase obligations with a term of not more than seven days for
underlying Equity Securities of the types described in clauses (i) and (ii)
above entered into with any Approved Bank;

 

(d) commercial paper or finance company paper issued by any Person incorporated
under the laws of the US or any state thereof and rated at least A-1 by S&P and
P-1 by Moody’s (or their equivalent) maturing within 365 days of purchase;

 

(e) Investments not exceeding 365 days in duration in money market funds that
invest substantially all of such funds’ assets in the Investments described in
the preceding clauses (a) through (d); and

 

(f) in the case of the Borrower’s Non-US Subsidiaries, similar short term
investments made in the ordinary course of business or with a commercial bank
organized under the laws of any Non-US jurisdiction which is a member of the
OECD, or a political subdivision of any such Non-US jurisdiction, and having a
combined capital and surplus of at least the equivalent of $100,000,000;
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
the OECD.

 

“Term B Borrowing” shall mean a borrowing consisting of simultaneous Term B
Loans of the same Type made by the Term B Lenders.

 

“Term B Commitment” shall mean, with respect to any Term B Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term B Commitment” or, if such Lender has entered into one or more
Assignment Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 8.05(d) as such Lender’s “Term B
Commitment.”

 

“Term B Facility” shall mean, at any time, the Term B Lenders’ Term B
Commitments and the Term B Loans provided thereunder.

 

“Term B Lender” shall mean any Lender that has a Term B Commitment or that has
made or holds a Term B Loan.

 

“Term B Loan” shall have the meaning given to that term in Section 2.01(a).

 

“Term B Note” shall mean a promissory note of the Borrower payable to the order
of any Term B Lender, in substantially the form of Exhibit E-2 hereto,
evidencing the indebtedness of the Borrower to such Lender resulting from the
Term B Loan made by such Lender.

 

“Term C Borrowing” shall mean a borrowing consisting of simultaneous Term C
Loans of the same Type made by the Term C Lenders.

 

-49-



--------------------------------------------------------------------------------

“Term C Commitment” shall mean, with respect to any Term C Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term C Commitment” or, if such Lender has entered into one or more
Assignment Agreements, set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 8.05(d) as such Lender’s “Term C
Commitment.”

 

“Term C Facility” shall mean, at any time, the Term C Lenders’ Term C
Commitments and the Term C Loans provided thereunder.

 

“Term C Lender” shall mean any Lender that has a Term C Commitment or that has
made or holds a Term C Loan.

 

“Term C Loan” shall have the meaning given to that term in Section 2.01(b).

 

“Term C Note” shall mean a promissory note of the Borrower payable to the order
of any Term C Lender, in substantially the form of Exhibit E-3 hereto,
evidencing the indebtedness of the Borrower to such Lender resulting from the
Term C Loan made by such Lender.

 

“Term Facilities” shall mean the Term B Facility and the Term C Facility.

 

“Termination Date” shall mean (a) for purposes of the Revolving Loan Facility,
the earlier of (i) the date of termination in whole of the Revolving Loan
Commitments, the Letter of Credit Sublimit and the Swing Line Sublimit pursuant
to this Agreement and (ii) the Revolving Loan Maturity Date, (b) for purposes of
the Term B Facility, the earlier of (i) the payment in full of the Term B
Facility and (ii) June 28, 2012 and (c) for purposes of the Term C Facility, the
earlier of (i) the payment in full of the Term C Facility and (ii) June 28,
2012.

 

“Term Pricing Grid” shall mean:

 

Term Pricing Grid

(rates are expressed in basis points (bps) per annum)

 

Tier

--------------------------------------------------------------------------------

 

Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

 

Applicable Margin for

LIBOR Loans under

the Term Facilities (bps)

--------------------------------------------------------------------------------

 

Applicable

Margin for Base

Rate Loans under

the Term Facilities (bps)

--------------------------------------------------------------------------------

1

  £ 2.50   200   100

2

  > 2.50 £ 3.00   225   125

3

  > 3.00   250   150

 

Any increase or decrease in the Applicable Margin for Term B Loans and Term C
Loans resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the fifth Business Day following the date a Compliance
Certificate is required to be

 

-50-



--------------------------------------------------------------------------------

delivered pursuant to Sections 5.01(a) or 5.02(d)(ii); provided, however, that
if no Compliance Certificate is delivered within three days of when due in
accordance with such Sections, then Tier 3 of the Term Pricing Grid shall apply
as of the date of the failure to deliver such Compliance Certificate until such
time as the Borrower delivers a Compliance Certificate in the form of Exhibit
G-1 (in respect of Section 5.01(a)) or Exhibit G-2 (in respect of Section
5.02(d)(ii)) hereto and after such delivery the Applicable Margin for Term B
Loans and Term C Loans shall be based on the Consolidated Leverage Ratio
indicated on such Compliance Certificate until such time as the Applicable
Margin for Term B Loans and Term C Loans are further adjusted as set forth in
this definition and; provided further that from the Effective Date until the
first anniversary of the Effective Date, Tier 1 of the Term Pricing Grid shall
not be available to the Borrower, and to the extent the Consolidated Leverage
Ratio of the Borrower shall be less than or equal to 2.50:1.00 during such
period, Tier 2 of the Term Pricing Grid shall be applicable.

 

“Trademark Security Agreements” shall mean, collectively, the Chiquita Trademark
Security Agreement and the Fresh Express Trademark Security Agreement.

 

“Transaction” shall mean the Acquisition and the other transactions contemplated
by the Transaction Documents.

 

“Transaction Documents” shall mean, collectively, the Credit Documents and the
Related Documents.

 

“Type” shall mean, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing by the type of interest rate it then
bears, whether an interest rate based upon the Base Rate or the LIBOR Rate.

 

“Unaccrued Indemnity Claims” means claims for indemnification that may be
asserted by the Administrative Agent, any L/C Issuer, the Swing Line Lender, any
Lender or any other Indemnitee under the Credit Documents that are unaccrued and
contingent and as to which no claim, notice or demand has been given to or made
on any Loan Party (with a copy to the Administrative Agent) within 5 Business
Days after the Borrower’s request therefor to the Administrative Agent (unless
the making or giving thereof is prohibited or enjoined by any Requirement of Law
or any order of any Governmental Authority).

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
be in effect, from time to time, in the State of New York; provided that, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of the Administrative Agent’s or any Lender’s
security interest and Lien in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

 

-51-



--------------------------------------------------------------------------------

“Unreimbursed Amount” shall have the meaning given to that term in Section
2.02(c)(i).

 

“Unused Revolving Commitment” shall mean, at any time, the remainder of (a) the
Revolving Loan Facility at such time minus (b) the sum of the Effective Amount
of all Revolving Loans and the Effective Amount of all L/C Obligations
outstanding at such time. For the avoidance of doubt, Swing Line Loans shall not
be counted as Revolving Loans for purposes of determining the amount of Unused
Revolving Commitment.

 

“US” shall mean the United States of America.

 

“US Fresh Express Entity” shall mean and include each Fresh Express Entity which
is organized under the laws of the US or any state thereof.

 

“US IP Collateral” shall have the meaning given to that term in Section
4.01(i)(iii).

 

“US Lending Office” shall mean, with respect to any Lender, (a) initially, its
office designated as such in Schedule I hereto (or, in the case of any Lender
which becomes a Lender by an assignment pursuant to Section 8.05(c), its office
designated as such in the applicable Assignment Agreement) and (b) subsequently,
such other office or offices as such Lender may designate to the Administrative
Agent as the office at which such Lender’s Base Rate Loans will thereafter be
maintained and for the account of which all payments of principal of, and
interest on, such Lender’s Base Rate Loans will thereafter be made.

 

“US Subsidiaries” shall mean and include direct or indirect Subsidiaries of the
Borrower which are organized under the laws of the US or any state thereof,
other than De Minimis US Subsidiaries.

 

“Wachovia Bank” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Wachovia Capital” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Wells Fargo” shall have the meaning given to that term in the introductory
paragraph hereof.

 

SECTION 1.02. GAAP. Unless otherwise indicated in this Agreement or any other
Credit Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP, applied in a
consistent manner with the principles used in the preparation of the Financial
Statements used in Section 4.01(h). If GAAP as in effect on December 31, 2004
(or such later GAAP agreed to by the parties) changes such that any Financial
Covenants would then be calculated in a different manner or with different
components, the parties will agree to negotiate in good faith to amend this
Agreement in such respects as are necessary to conform those Financial Covenants
based on criteria for evaluating any CBII Entity’s financial condition and
performance to substantially the same criteria as were

 

-52-



--------------------------------------------------------------------------------

in effect prior to such change in GAAP; provided, however, that, until the
parties so agree or if the parties cannot agree, all such Financial Covenants
shall be calculated in accordance with GAAP as in effect on December 31, 2004
(or such later GAAP agreed to by the parties).

 

SECTION 1.03. Headings. The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

 

SECTION 1.04. Plural Terms. All terms defined in this Agreement or any other
Credit Document in the singular form shall have comparable meanings when used in
the plural form and vice versa.

 

SECTION 1.05. Time. All references in this Agreement and each of the other
Credit Documents to a time of day shall mean New York, New York time, unless
otherwise indicated.

 

SECTION 1.06. Governing Law. Unless otherwise expressly provided in any Credit
Document, this Agreement and each of the other Credit Documents shall be
governed by and construed in accordance with the laws of the State of New York
without reference to conflicts of law rules (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law). The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of the Credit Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.

 

SECTION 1.07. Construction. This Agreement is the result of negotiations among,
and has been reviewed by, the Borrower, the Lenders, the Administrative Agent
and their respective counsel. Accordingly, this Agreement shall be deemed to be
the product of all parties hereto, and no ambiguity shall be construed in favor
of or against the Borrower, any Lender or the Administrative Agent.

 

SECTION 1.08. Entire Agreement. This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrower, the Lenders and the Administrative Agent and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof including, except to the extent expressly set forth
therein, the Commitment Letter, but excluding the Fee Letter and the
Administrative Agent Fee Letter.

 

SECTION 1.09. Calculation of Interest and Fees. All calculations of interest and
fees under this Agreement and the other Credit Documents for any period (a)
shall include the first day of such period and exclude the last day of such
period and (b) shall be calculated on the basis of a year of 360 days for actual
days elapsed, except that during any period any Loan bears interest based upon
the Base Rate, such interest and fees shall be calculated on the basis of a year
of 365 or 366 days, as appropriate, for actual days elapsed.

 

-53-



--------------------------------------------------------------------------------

SECTION 1.10. References. (a) References in this Agreement to “Articles,”
“Recitals,” “Sections,” “Paragraphs,” “Exhibits” and “Schedules” are to
articles, recitals, sections, paragraphs, exhibits and schedules herein and
hereto unless otherwise indicated.

 

(b) References in this Agreement or any other Credit Document to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof if such replacement is permitted
hereby and (iii) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, restated, supplemented or
modified from time to time and in effect at any given time if such amendment,
restatement, supplement or modification is permitted hereby.

 

(c) References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule) and (iii) shall mean such Governmental Rule (or
successor Governmental Rule) and such rules and regulations, as amended,
modified, codified or reenacted from time to time and in effect at any given
time.

 

(d) References in this Agreement or any other Credit Document to any Person in a
particular capacity (i) shall include any successors to and permitted assigns of
such Person in that capacity and (ii) shall exclude such Person individually or
in any other capacity.

 

SECTION 1.11. Other Interpretive Provisions. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be. The words “include”
and “including” and words of similar import when used in this Agreement or any
other Credit Document shall not be construed to be limiting or exclusive. In the
event of any inconsistency between the terms of this Agreement and the terms of
any other Credit Document, the terms of this Agreement shall govern.

 

SECTION 1.12. Rounding. Any financial ratios required to be maintained by
Holdings or the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed in
this Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

 

SECTION 1.13. Co-Lead Arrangers, Documentation Agent and Syndication Agent. Any
reference to Co-Lead Arranger, Documentation Agent, or Syndication Agent in any
of the Credit Documents shall be solely for titular purposes and Morgan Stanley
and Wachovia Capital, as Co-Lead Arrangers, Morgan Stanley, as Syndication
Agent, and GSCP, as Documentation Agent shall have no obligations under this
Agreement in such capacity.

 

-54-



--------------------------------------------------------------------------------

ARTICLE II

 

CREDIT FACILITIES

 

SECTION 2.01. The Credit Facilities. (a) Term B Facility. Each Term B Lender
severally agrees, on the terms and conditions hereinafter set forth, to make a
single advance (a “Term B Loan”) to the Borrower on the Effective Date in an
amount not to exceed such Lender’s Term B Commitment at such time. The Term B
Borrowing shall consist of Term B Loans made simultaneously by the Term B
Lenders ratably according to their Term B Commitments. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.

 

(b) Term C Facility. Each Term C Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance (a “Term C Loan”) to
the Borrower on the Effective Date in an amount not to exceed such Lender’s Term
C Commitment at such time. The Term C Borrowing shall consist of Term C Loans
made simultaneously by the Term C Lenders ratably according to their Term C
Commitments. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed.

 

(c) Revolving Loan Facility. On the terms and subject to the conditions of this
Agreement, each Revolving Lender severally agrees to advance to the Borrower
from time to time during the period beginning on the Effective Date up to, but
not including the Revolving Loan Maturity Date, such loans in Dollars as the
Borrower may request under this Section 2.01(c) (individually, a “Revolving
Loan”); provided, however, that (i) the sum of (A) the Effective Amount of all
Revolving Loans made by such Lender at any time outstanding and (B) such
Lender’s Revolving Proportionate Share of the Effective Amount of all L/C
Obligations and all Swing Line Loans at any time outstanding shall not exceed
such Lender’s Revolving Loan Commitment at such time and (ii) the sum of (A) the
Effective Amount of all Revolving Loans made by all the Revolving Lenders at any
time outstanding and (B) the Effective Amount of all L/C Obligations and Swing
Line Loans at any time outstanding shall not exceed the Revolving Loan Facility
at such time. All Revolving Loans shall be made on a pro rata basis by the
Revolving Lenders in accordance with their respective Revolving Proportionate
Shares, with each Revolving Loan Borrowing to be comprised of a Revolving Loan
by each Revolving Lender equal to such Lender’s Revolving Proportionate Share of
such Revolving Loan Borrowing. Except as otherwise provided herein, the Borrower
may borrow, repay and reborrow Revolving Loans until the Revolving Loan Maturity
Date.

 

(d) Notice of Borrowing. The Borrower shall request each Borrowing (other than a
Swing Line Borrowing) by delivering to the Administrative Agent an irrevocable
written notice in the form of Exhibit A hereto, duly executed by an Officer of
the Borrower and appropriately completed (a “Notice of Borrowing”), which
specifies, among other things:

 

(i) The Facility under which such Borrowing is to be made;

 

(ii) The principal amount of the requested Borrowing, which shall be in the
amount of (A) $1,000,000 or an integral multiple of $500,000 in excess thereof
in the case of a Borrowing consisting of Base Rate Loans or (B) $3,000,000 or an
integral multiple of $1,000,000 in excess thereof in the case of a Borrowing
consisting of LIBOR Loans;

 

-55-



--------------------------------------------------------------------------------

(iii) Whether the requested Borrowing is to consist of Base Rate Loans or LIBOR
Loans;

 

(iv) If the requested Borrowing is to consist of LIBOR Loans, the initial
Interest Periods selected by the Borrower for such LIBOR Loans in accordance
with Section 2.01(g); and

 

(v) The date of the requested Borrowing, which shall be a Business Day.

 

The Borrower shall give each Notice of Borrowing to the Administrative Agent not
later than 11:00 a.m. at least three Business Days before the date of the
requested Borrowing in the case of a Borrowing consisting of LIBOR Loans and not
later than 11:00 a.m. at least one Business Day before the date of the requested
Borrowing in the case of a Borrowing consisting of Base Rate Loans. Each Notice
of Borrowing shall be delivered by first-class mail, or facsimile or e-mail
transmission to the Administrative Agent at the facsimile number, e-mail
address, and/or address specified on Schedule VII and during the hours specified
in Section 8.01; provided, however, that the Borrower shall, if requested by the
Administrative Agent, deliver to the Administrative Agent by first-class mail
the original of any Notice of Borrowing initially delivered by facsimile or
e-mail transmission. The Administrative Agent shall promptly notify each
Appropriate Lender of the contents of each Notice of Borrowing and of the amount
and Type of (and, if applicable, the Interest Period for) Loan to be made by
such Lender as part of the requested Borrowing.

 

(e) Interest Rates. The Borrower shall pay interest on the unpaid principal
amount of each Loan from the date of such Loan until paid in full, at one of the
following rates per annum:

 

(i) During such periods as such Loan is a Base Rate Loan, at a rate per annum
equal to the Base Rate plus the Applicable Margin therefor, such rate to change
from time to time as the Applicable Margin or Base Rate shall change; and

 

(ii) During such periods as such Loan is a LIBOR Loan, at a rate per annum equal
at all times during each Interest Period for such LIBOR Loan to the LIBOR Rate
for such Interest Period plus the Applicable Margin therefor, such rate to
change from time to time during such Interest Period as the Applicable Margin
shall change.

 

The Borrower shall pay accrued interest on the unpaid principal amount of each
Loan in arrears (A) in the case of a Base Rate Loan, on the last Business Day of
each quarter, (B) in the case of a LIBOR Loan, on the last day of each Interest
Period therefor (and, if any such Interest Period is longer than three months,
every three months after the first day of such Interest Period) and (C) in the
case of all Loans, upon prepayment (to the extent thereof) and at maturity.

 

The number of Revolving Loan Borrowings consisting of LIBOR Loans shall not
exceed 10 at any time; the number of Term B Borrowings consisting of LIBOR Loans
shall not exceed 2 at any time; and the number of Term C Borrowings consisting
of LIBOR Loans shall not exceed 2 at any time.

 

-56-



--------------------------------------------------------------------------------

(f) Conversion of Loans. Subject to Section 2.13, the Borrower may convert all
or part of the Loans comprising a Revolving Loan Borrowing, a Term B Borrowing
or a Term C Borrowing from one Type to the other Type; provided, however, that
no Base Rate Loan may be converted into a LIBOR Loan after the occurrence and
during the continuance of an Event of Default, and provided further that any
conversion of a LIBOR Loan on any day other than the last day of the Interest
Period therefor shall be subject to the payments required under Section 2.13.
The Borrower shall request such a conversion by delivering an irrevocable
written notice to the Administrative Agent in the form of Exhibit B hereto, duly
executed by an Officer of the Borrower and appropriately completed (a “Notice of
Conversion”), specifying, among other things:

 

(i) The Borrowing which is to be converted;

 

(ii) The Type of Borrowing into which such Borrowing is to be converted;

 

(iii) If such Borrowing is to be converted into a Borrowing consisting of LIBOR
Loans, the initial Interest Period selected by the Borrower for such LIBOR Loans
in accordance with Section 2.01(g); and

 

(iv) The date of the requested conversion, which shall be a Business Day.

 

The Borrower shall give each Notice of Conversion to the Administrative Agent
not later than 11:00 a.m. at least three Business Days before the date of the
requested conversion. Each Notice of Conversion shall be delivered by
first-class mail or facsimile or e-mail transmission to the Administrative Agent
at the facsimile number, e-mail address, and/or address specified on Schedule
VII and during the hours specified in Section 8.01; provided, however, that the
Borrower shall, if requested by the Administrative Agent, promptly deliver to
the Administrative Agent by first-class mail the original of any Notice of
Conversion initially delivered by facsimile or e-mail transmission. The
Administrative Agent shall promptly notify each Appropriate Lender of the
contents of each Notice of Conversion.

 

(g) LIBOR Loan Interest Periods. (i) The initial and each subsequent Interest
Period selected by the Borrower for the LIBOR Loans, comprising all or part of a
Borrowing shall be one, two, three or six months (or, to the extent available to
all Appropriate Lenders, nine or twelve months); provided, however, that (A) any
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day unless such next Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day; (B) any Interest Period which
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of a calendar month; and (C)
no Interest Period for all or part of the Loans comprising a Revolving Loan
Borrowing, a Term B Borrowing or a Term C Borrowing, as applicable, shall end
after the Termination Date for the Facility pursuant to which such Borrowing was
made. Notwithstanding the foregoing, the Borrower shall not select any LIBOR
Loans until the syndication of the Facilities shall have been completed as
separately agreed by and among the Co-Lead Arrangers and the Borrower.

 

-57-



--------------------------------------------------------------------------------

(ii) The Borrower shall notify the Administrative Agent by an irrevocable
written notice in the form of Exhibit C hereto, duly executed by an Officer of
the Borrower and appropriately completed (a “Notice of Interest Period
Selection”), not later than 11:00 a.m. at least three Business Days prior to the
last day of each Interest Period for LIBOR Loans comprising all or part of a
Borrowing, of the Interest Period selected by the Borrower for the next
succeeding Interest Period for such LIBOR Loans; provided, however, that no
LIBOR Loan shall be continued for an additional Interest Period after the
occurrence and during the continuance of an Event of Default. Each Notice of
Interest Period Selection shall be given by first-class mail or facsimile or
e-mail transmission to the Administrative Agent at the facsimile number, e-mail
address, and/or address and during the hours specified in Schedule VII;
provided, however, that the Borrower shall, if requested by the Administrative
Agent, promptly deliver to the Administrative Agent by first-class mail the
original of any Notice of Interest Period Selection initially delivered by
facsimile or e-mail transmission. If (A) the Borrower fails to notify the
Administrative Agent of the next Interest Period for any LIBOR Loans, comprising
all or part of a Borrowing in accordance with this Section 2.01(g) or (B) an
Event of Default has occurred and is continuing on the last date of an Interest
Period for any LIBOR Loan, such LIBOR Loan(s) shall automatically convert to
Base Rate Loan(s) at the end of the last day of the current Interest Period
therefor. The Administrative Agent shall promptly notify each Appropriate Lender
of the contents of each Notice of Interest Period Selection.

 

(h) Scheduled Revolving Loan Repayments. The Borrower shall repay the principal
amount of the Revolving Loans on the Revolving Loan Maturity Date.

 

(i) Scheduled Term B Loan Repayments. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term B Lenders the aggregate
outstanding principal amount of the Term B Loans on the following dates in the
amounts indicated (which amounts shall be reduced as a result of the application
of prepayments in accordance with Section 2.05):

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 28, 2005

   $ 312,500

December 28, 2005

   $ 312,500

March 28, 2006

   $ 312,500

June 28, 2006

   $ 312,500

September 28, 2006

   $ 312,500

December 28, 2006

   $ 312,500

March 28, 2007

   $ 312,500

June 28, 2007

   $ 312,500

September 28, 2007

   $ 312,500

December 28, 2007

   $ 312,500

March 28, 2008

   $ 312,500

June 28, 2008

   $ 312,500

 

-58-



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 28, 2008

   $ 312,500

December 28, 2008

   $ 312,500

March 28, 2009

   $ 312,500

June 28, 2009

   $ 312,500

September 28, 2009

   $ 312,500

December 28, 2009

   $ 312,500

March 28, 2010

   $ 312,500

June 28, 2010

   $ 312,500

September 28, 2010

   $ 312,500

December 28, 2010

   $ 312,500

March 28, 2011

   $ 312,500

June 28, 2011

   $ 312,500

September 28, 2011

   $ 29,375,000

December 28, 2011

   $ 29,375,000

March 28, 2012

   $ 29,375,000

June 28, 2012

   $ 29,375,000

 

provided, however, that the final principal installment shall be repaid on the
Termination Date in respect of the Term B Facility and in any event shall be in
an amount equal to the aggregate principal amount of the Term B Loans
outstanding on such date.

 

(j) Scheduled Term C Loan Repayments. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term C Lenders the aggregate
outstanding principal amount of the Term C Loans on the following dates in the
amounts indicated (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in Section
2.07):

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

September 28, 2005

   $ 937,500

December 28, 2005

   $ 937,500

March 28, 2006

   $ 937,500

June 28, 2006

   $ 937,500

September 28, 2006

   $ 937,500

December 28, 2006

   $ 937,500

March 28, 2007

   $ 937,500

June 28, 2007

   $ 937,500

September 28, 2007

   $ 937,500

December 28, 2007

   $ 937,500

March 28, 2008

   $ 937,500

 

-59-



--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

June 28, 2008

   $ 937,500

September 28, 2008

   $ 937,500

December 28, 2008

   $ 937,500

March 28, 2009

   $ 937,500

June 28, 2009

   $ 937,500

September 28, 2009

   $ 937,500

December 28, 2009

   $ 937,500

March 28, 2010

   $ 937,500

June 28, 2010

   $ 937,500

September 28, 2010

   $ 937,500

December 28, 2010

   $ 937,500

March 28, 2011

   $ 937,500

June 28, 2011

   $ 937,500

September 28, 2011

   $ 88,125,000

December 28, 2011

   $ 88,125,000

March 28, 2012

   $ 88,125,000

June 28, 2012

   $ 88,125,000

 

provided, however, that the final principal installment shall be repaid on the
Termination Date in respect of the Term C Facility and in any event shall be in
an amount equal to the aggregate principal amount of the Term C Loans
outstanding on such date.

 

(k) Purpose. (i) The Borrower shall use the proceeds of the Revolving Loans,
Swing Line Loans and Letters of Credit to: (A) provide for the working capital,
Capital Expenditures and general purpose needs of any Borrower Entity; (B) pay
fees and expenses incurred in connection with the transactions contemplated by
this Agreement; (C) finance Permitted Acquisitions and related expenses; (D)
notwithstanding any continuing Event of Default, finance, through Distributions,
loans, or other transfers to CBII, CBII Overhead Expenses; and (E) subject to
compliance with Section 5.02(f), finance, through Distributions, loans, or other
transfers to CBII, any working capital and general corporate needs of CBII,
including (1) Distributions to shareholders of CBII and Stock and Warrant
Repurchases and (2) interest payments on the Senior Notes (7.5%) and the Senior
Notes (8.875%).

 

(ii) The Borrower shall use the proceeds of the Term B Loans to: (A) pay to the
Seller the cash consideration for the shares of capital stock in the Companies;
(B) pay fees and expenses related to the Transaction; and (C) refinance certain
existing Indebtedness of the Borrower.

 

(iii) The Borrower shall use the proceeds of the Term C Loans to: (A) pay the
Seller the cash consideration for the shares of capital stock in the Companies;
and (B) pay fees and expenses related to the Transaction.

 

-60-



--------------------------------------------------------------------------------

SECTION 2.02. Letters of Credit . (a) The Letter of Credit Commitment. (i) On
the terms and subject to the conditions set forth herein, (A) the L/C Issuers
agree, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.02, (1) from time to time on any Business Day during the
period from the Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars (or in Non-US Currency) for the account of
the Borrower, (2) to continue on the Effective Date the Existing Letters of
Credit to Letters of Credit in Dollars (or if such Existing Letters of Credit
have been issued in Non-US Currency, then in the applicable Non-US Currency) for
the account of the Borrower as if such Letters of Credit were issued on the
Effective Date on the terms and subject to the conditions of this Agreement, and
in each case all Letter of Credit fees in accordance with Sections 2.02(i) and
2.02(j) shall be applicable from and after the Effective Date, (3) from time to
time on any Business Day during the period from the Effective Date until the
Letter of Credit Expiration Date, to amend or renew Letters of Credit previously
issued by it, in accordance with subsection (b) below and (4) to honor drafts
under the Letters of Credit issued by it and (B) the Revolving Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrower; provided that the L/C Issuers shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Revolving Lender
shall be obligated to participate in any Letter of Credit, if as of the date of
such L/C Credit Extension, (x) the Effective Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations would exceed the Revolving Loan Facility at
such time, (y) the aggregate Effective Amount of the Revolving Loans of any
Revolving Lender, plus such Lender’s Revolving Proportionate Share of the
Effective Amount of all L/C Obligations, plus such Lender’s Revolving
Proportionate Share of the Effective Amount of all Swing Line Loans would exceed
such Lender’s Revolving Loan Commitment or (z) either (A) the Effective Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit or (B) the
Effective Amount of the L/C Obligations in respect of Non-US Currency Letters of
Credit would exceed the Non-US Currency Letter of Credit Sublimit. Within the
foregoing limits, and on the terms and subject to the conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof, and in each case all Letter
of Credit fees in accordance with Sections 2.02(i) and 2.02(j) shall be
applicable to the Existing Letters of Credit from and after the Effective Date.

 

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to such L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such L/C Issuer in good faith deems material to it;

 

-61-



--------------------------------------------------------------------------------

(B) subject to Section 2.02(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
renewal, unless the Required Revolving Lenders have approved such expiry date;

 

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Revolving Lenders have
approved such expiry date;

 

(D) the issuance of such Letter of Credit would violate one or more policies of
general application of such L/C Issuer;

 

(E) only with respect to a request for a Non-US Currency Letter of Credit, such
L/C Issuer determines that current or reasonably expected market conditions for
the applicable Non-US Currency are unusually unstable or would make it unlawful,
impossible or impracticable for such L/C Issuer to fund or hedge its obligations
under the Non-US Currency Letter of Credit; or

 

(F) such Letter of Credit is: in a face amount less than (x) $50,000 (or the
Dollar equivalent thereof on the date of issuance), in the case of a commercial
Letter of Credit or (y) $50,000 (or the Dollar equivalent thereof on the date of
issuance), in the case of any other type of Letter of Credit or a Letter of
Credit denominated in a currency other than Dollars.

 

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by an Officer of the
Borrower. Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m., at least two
Business Days (or such later date and time as such L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which date shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit

 

-62-



--------------------------------------------------------------------------------

Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which date shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
reasonably require.

 

(ii) Promptly after receipt of any Letter of Credit Application, such L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by such L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s then-current
Revolving Proportionate Share times the amount of such Letter of Credit. The
Administrative Agent shall promptly notify each Revolving Lender upon the
issuance of a Letter of Credit.

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its reasonable discretion, agree
to issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the applicable L/C Issuer to prevent any such renewal at least once
in each 12 month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such 12 month period to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by an L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) such L/C Issuer to permit the renewal of such Letter of Credit at any
time to a date not later than the Letter of Credit Expiration Date (and for
avoidance of doubt, any Evergreen Letter of Credit to be renewed, whether
automatically or at the request of the Borrower, to a date later than the Letter
of Credit Expiration Date shall require the approval of all Revolving Lenders);
provided, however, that the applicable L/C Issuer shall not permit any such
renewal if it has received notice (which may be by telephone or in writing) on
or before the Business Day immediately preceding the Nonrenewal Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such renewal or (2) from the Administrative Agent, any Revolving
Lender or the Borrower that one or more of the applicable conditions specified
in Section 3.02 is not then satisfied, and provided further that the applicable
L/C Issuer shall not be obligated to permit any such renewal if such L/C Issuer
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof. Notwithstanding anything to the contrary
contained herein, the L/C Issuers shall have no obligation to permit the renewal
of any Evergreen Letter of Credit at any time.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

-63-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon any drawing
under any Letter of Credit, the applicable L/C Issuer shall notify the Borrower
and the Administrative Agent of the amount to be paid by such L/C Issuer as a
result of such drawing and the date on which payment is to be made by such L/C
Issuer to the beneficiary of such Letter of Credit in respect of such drawing.
Not later than 11:00 a.m., on the date of any payment by such L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing (any reimbursement with respect to amounts drawn under a
Non-US Currency Letter of Credit shall be paid in the applicable Non-US
Currency, except that upon the occurrence and during the continuance of a
Default, the Administrative Agent may require that any reimbursement be paid in
Dollars). If the Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and such Revolving Lender’s Revolving Proportionate Share thereof. In such
event, the Borrower shall be deemed to have requested a Revolving Loan Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount (provided that in the case of an Unreimbursed Amount in a
Non-US Currency (a “Non-US Currency Unreimbursed Amount”), such amount shall be
the amount of Dollars necessary to purchase the applicable Non-US Currency in
the amount of the Non-US Currency Unreimbursed Amount plus any related
transaction costs, all of which are the Borrower’s responsibility; any excess
Dollars shall be forwarded to the Borrower), without regard to the minimum and
multiples specified in Section 2.01 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Loan
Facility and the conditions set forth in Section 3.02 (other than the delivery
of a Notice of Borrowing). Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.02(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii) Each Revolving Lender (including the Revolving Lender acting as L/C
Issuer), on a several basis, shall upon any notice pursuant to Section
2.02(c)(i) make funds available to the Administrative Agent for the account of
the applicable L/C Issuer at the Administrative Agent’s office in an amount
equal to its Revolving Proportionate Share of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.02(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan Borrowing because the conditions set forth in Section 3.02 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable upon demand by the Administrative Agent (together with interest) and
shall bear interest at the Default Rate (provided that interest on any

 

-64-



--------------------------------------------------------------------------------

Non-US Currency Unreimbursed Amount shall accrue based on the Non-US Currency
Equivalent as of any date of determination of such Non-US Currency Unreimbursed
Amount). In such event, each Revolving Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to Section
2.02(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.02 (provided
that in the case of any Non-US Currency Unreimbursed Amount, any such amount
shall be such Revolving Lender’s Revolving Proportionate Share of the amount of
Dollars deemed necessary by the Administrative Agent to purchase the applicable
Non-US Currency in the amount of the Non-US Currency Unreimbursed Amount plus
any related transaction costs all which are the Borrower’s responsibility; any
excess Dollars shall be forwarded to the Borrower).

 

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.02(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Revolving Proportionate Share of such amount shall be solely for the
account of such L/C Issuer.

 

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable L/C Issuer for, or participate in, amounts drawn
under Letters of Credit, as contemplated by this Section 2.02(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against such L/C Issuer, the Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing (including, without limitation, any event
described in clauses (e)(i)-(vi) below). Any such reimbursement shall not
relieve or otherwise impair the Obligation of the Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.02(c) by the time specified in Section 2.02(c)(ii), such L/C Issuer shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
Federal Funds Rate from time to time in effect. A certificate of such L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d) Repayment of Participations. (i) At any time after an L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Lender
such Revolving Lender’s L/C Advance in respect of such payment in accordance
with Section 2.02(c), if the Administrative Agent receives for the account of
such L/C Issuer any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), or any payment of interest thereon, the
Administrative Agent will distribute to such Revolving Lender its Revolving
Proportionate Share thereof in the same funds as those received by the
Administrative Agent.

 

-65-



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned,
each Revolving Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Revolving Proportionate Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect.

 

(e) Obligations Absolute. Without waiving Borrower’s right to later assert (by
separate and independent action and not by way of setoff) any claims that it may
have, the obligation of the Borrower to reimburse the applicable L/C Issuer for
each drawing under each Letter of Credit, and to repay each L/C Borrowing and
each drawing under a Letter of Credit that is refinanced by a Borrowing of
Revolving Loans, shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement and the other
Credit Documents under all circumstances, including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, the Credit Documents, or any other agreement or instrument relating
thereto;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of, or any consent to departure from,
all or any of the Credit Documents;

 

(iii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

(iv) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(v) any payment by the applicable L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

-66-



--------------------------------------------------------------------------------

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly, and in any event prior to the applicable L/C Issuer
taking any applicable action with respect to such Letter of Credit, notify such
L/C Issuer. The Borrower shall be conclusively deemed to have waived any such
claim against such L/C Issuer and its correspondents unless such notice is given
before the action giving rise to such claims has been taken.

 

(f) Role of L/C Issuer. Each of the Borrower and the Revolving Lenders agrees
that, in paying any drawing under a Letter of Credit, the applicable L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. Neither
the Administrative Agent nor the applicable L/C Issuer nor any of their
respective affiliates, directors, officers, employees, agents or advisors nor
any of the correspondents, participants or assignees of such L/C Issuer shall be
liable to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither the Administrative Agent
nor such L/C Issuer nor any of their respective affiliates, directors, officers,
employees, agents or advisors nor any of the correspondents, participants or
assignees of such L/C Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.02(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against such L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) which on its face appears to be in compliance with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, such L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

-67-



--------------------------------------------------------------------------------

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
applicable L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing or (ii) if,
as of the Revolving Loan Maturity Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the Obligations in respect of such Letter of
Credit in an amount equal to the then Effective Amount of the L/C Obligations.
The Borrower hereby grants the Administrative Agent, for the benefit of the L/C
Issuers and the Revolving Lenders, a Lien on all such cash and deposit account
balances described in the definition of “Cash Collateralize” as security for
such Obligations in respect of such Letter of Credit. Cash collateral shall be
maintained in blocked, interest bearing deposit accounts at Wachovia Bank or
other institutions satisfactory to it. The Lien held by the Administrative Agent
in such cash collateral to secure such Obligations shall be released upon the
satisfaction of each of the following conditions: (a) no Letters of Credit shall
be outstanding, (b) all L/C Obligations shall have been repaid in full and (c)
no Default shall have occurred and be continuing. To the extent that such cash
collateral exceeds the L/C Obligations as Letters of Credit expire or are
replaced or L/C Obligations decrease, such excess cash collateral shall be
released to, or as directed by, Borrower; provided, however, that no Event of
Default shall exist and be continuing.

 

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed to by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (including the ICC decision published by the
Commission on Banking Technique and Practice on April 6, 1998 regarding the
European single currency (euro)) shall apply to each commercial Letter of
Credit.

 

(i) Standby Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Revolving
Proportionate Share a Letter of Credit fee for each standby Letter of Credit
equal to the Standby Letter of Credit Fee Percentage (plus an additional 2% per
annum, if an Event of Default has occurred and is continuing) on the undrawn
amount of such Letter of Credit (which amount shall be the Non-US Currency
Equivalent in the case of Non-US Currency Letters of Credit), prorated, if
applicable, in the case of a renewal date or an expiry date of less than one
year. Such fee for each standby Letter of Credit shall be due and payable after
the issuance thereof, and any renewal or extension thereof (whether by
amendment, automatic or otherwise). The fee is due and payable quarterly in
arrears with each payment for the preceding quarter due on the first Business
Day of the calendar month immediately following such quarter, and is
nonrefundable. Any increase or decrease in the standby Letter of Credit fee
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the fifth Business Day following the date a Compliance
Certificate is required to be delivered pursuant to Section 5.01(a) or Section
5.02(d)(ii); provided, however, that if no Compliance Certificate is delivered
within three days of when due in accordance with such Sections, then Tier 6
shall apply as of the date of the failure to deliver such Compliance Certificate
until such time as the Borrower

 

-68-



--------------------------------------------------------------------------------

delivers a Compliance Certificate and thereafter the standby Letter of Credit
fee shall be based on the Consolidated Leverage Ratio indicated on such
Compliance Certificate until such time as the standby Letter of Credit fee is
further adjusted as set forth in this subsection (i). Notwithstanding the
foregoing, the standby Letter of Credit fee shall be determined for the first
six months after the Effective Date based upon Tier 4 of the Revolving Loan
Pricing Grid.

 

(j) Commercial Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Revolving Proportionate Share a Letter of Credit fee for each commercial
Letter of Credit equal to the Commercial Letter of Credit Fee Percentage on the
undrawn amount of such Letter of Credit (which amount shall be the Non-US
Currency Equivalent in the case of Non-US Currency Letters of Credit), prorated,
if applicable, in the case of a renewal date or an expiry date of less than one
year. Such fee for each commercial Letter of Credit shall be due and payable
after the issuance thereof, and any renewal or extension thereof (whether by
amendment, automatic or otherwise). The fee is due and payable quarterly in
arrears with each payment for the preceding quarter due on the first Business
Day of the calendar month immediately following such quarter, and is
nonrefundable. Any increase or decrease in the commercial Letter of Credit fee
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the fifth Business Day following the date a Compliance
Certificate is required to be delivered pursuant to Section 5.01(a) or Section
5.02(d)(ii); provided, however, that if no Compliance Certificate is delivered
within three days of when due in accordance with such Sections, then Tier 6
shall apply as of the date of the failure to deliver such Compliance Certificate
until such time as the Borrower delivers a Compliance Certificate and thereafter
the commercial Letter of Credit fee shall be based on the Consolidated Leverage
Ratio indicated on such Compliance Certificate until such time as the commercial
Letter of Credit fee is further adjusted as set forth in this subsection (j).
Notwithstanding the foregoing, the commercial Letter of Credit fee shall be
determined for the first six months after the Effective Date based upon Tier 4
of the Revolving Loan Pricing Grid.

 

(k) Issuance Fee; Documentary, Presentation, Amendment, and Processing Charges
Payable to L/C Issuer. The Borrower shall pay directly to the applicable L/C
Issuer for its own account (i) an issuance fee in an amount with respect to each
Letter of Credit (whether standby or commercial) equal to 0.125% of the amount
of such Letter of Credit (which amount shall be the Non-US Currency Equivalent
in the case of Non-US Currency Letters of Credit), due and payable upon each L/C
Credit Extension with respect to such Letter of Credit and (ii) the customary,
documentary, presentation, amendment, and processing fees, and other standard
published costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect; provided, however that any Existing Letters of
Credit continued on the Effective Date in accordance with Section 2.02(a)(i)
shall not be subject to new or additional issuance, customary, documentary,
presentation, amendment, or processing fees. Any applicable fees and charges are
due and payable on demand and are nonrefundable.

 

(l) Non-US Currency Letters of Credit Computation of Non-US Currency Equivalent.
The Administrative Agent will determine the Non-US Currency Equivalent with
respect to any Non-US Currency Letter of Credit (i) as of the date of issuance
thereof and (ii) as of the last Business Day of each week (“Computation Date”).
The Administrative Agent will provide the Borrower with written notice of the
amount determined pursuant to this Section 2.02(l) from time to time, including
following the end of each fiscal quarter. Upon receipt of

 

-69-



--------------------------------------------------------------------------------

such notice and upon the request of the Administrative Agent, if the Non-US
Currency Letter of Credit Sublimit shall be exceeded on any Computation Date,
whether as a result of market fluctuation of the applicable Non-US Currency or
otherwise, the Borrower shall (A) immediately prepay the Obligations in respect
of the Revolving Loan Facility in the manner set forth in Section 2.06(e) or (B)
if requested by the Administrative Agent, Cash Collateralize the Obligations in
respect of any outstanding Letter of Credit in the manner set forth in Section
2.02(g), in either case, in an aggregate principal amount equal to such excess.

 

(m) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

SECTION 2.03. Swing Line . (a) The Swing Line. On the terms and subject to the
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) in Dollars to the Borrower from time to time on
any Business Day during the period from the Effective Date to the Revolving Loan
Maturity Date in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Effective Amount of Revolving Loans of the Swing
Line Lender in its capacity as a Lender of Revolving Loans, may exceed the
amount of such Lender’s Revolving Loan Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the aggregate Effective Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations shall not exceed the
Revolving Loan Facility at such time and (ii) the aggregate Effective Amount of
the Revolving Loans of any Revolving Lender (other than the Swing Line Lender),
plus such Revolving Lender’s Revolving Proportionate Share of the Effective
Amount of all L/C Obligations, plus such Revolving Lender’s Revolving
Proportionate Share of the Effective Amount of all Swing Line Loans shall not
exceed such Revolving Lender’s Revolving Loan Commitment, and provided further
that the Swing Line Lender shall not make any Swing Line Loan to refinance an
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.03, prepay under Section 2.06, and reborrow under this Section 2.03. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Lender, on a several basis, shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Lender’s Revolving Proportionate Share times the
amount of such Swing Line Loan; provided, however, that the Revolving Lenders
shall not have an obligation to purchase risk participations from the Swing Line
Lender if the relevant Swing Line Loan was made without consent of the Required
Revolving Lenders during the existence of an Event of Default of which the Swing
Line Lender has actual knowledge. The Borrower shall pay all outstanding
principal on Swing Line Loans (which may be refinanced as provided in Section
2.03(c)) on the fifteenth day of each month (or, if such date is not a Business
Day, the next Business Day) and the last Business Day of each month.

 

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 9:00 a.m., on the
requested borrowing date, and shall specify

 

-70-



--------------------------------------------------------------------------------

(i) the amount to be borrowed, which amount shall be a minimum amount of
$250,000 or an integral multiple of $50,000 in excess thereof and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Notice of Swing Line Borrowing, appropriately
completed and signed by an Officer of the Borrower. Promptly after receipt by
the Swing Line Lender of any telephonic Notice of Swing Line Borrowing, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Notice of Swing
Line Borrowing and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 12:00
noon on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.03(a) or (B) that
one or more of the applicable conditions specified in Section 3.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 1:00 p.m. on the borrowing date specified in such
Notice of Swing Line Borrowing, make the amount of its Swing Line Loan available
to the Borrower at its office by crediting the account of the Borrower on the
books of the Swing Line Lender in immediately available funds.

 

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes and requests the Swing Line Lender to act on its
behalf), that each Revolving Lender make a Base Rate Loan in an amount equal to
such Revolving Lender’s Revolving Proportionate Share of the amount of Swing
Line Loans then outstanding. Such request shall be made in accordance with the
requirements of Section 2.01, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Loan Facility and the conditions set
forth in Section 3.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Notice of Borrowing promptly after delivering such notice
to the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Revolving Proportionate Share of the amount specified in such Notice of
Borrowing available to the Administrative Agent in immediately available funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
not later than 12:00 noon, on the day specified in such Notice of Borrowing,
whereupon, subject to Section 2.03(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

(ii) If for any reason any Revolving Loan Borrowing cannot be requested in
accordance with Section 2.03(c)(i) or any Swing Line Loan cannot be refinanced
by such a Revolving Loan Borrowing, the Notice of Borrowing submitted by the
Swing Line Lender shall be deemed to be a request by the Swing Line Lender that
each of the Revolving Lenders fund its participation in the relevant Swing Line
Loan and each Revolving Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.03(c)(i) shall be deemed
payment in respect of such participation.

 

-71-



--------------------------------------------------------------------------------

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.03(c) by the time specified in Section 2.03(c)(i), the Swing Line Lender shall
be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect. A certificate of the Swing
Line Lender submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund participations in Swing Line Loans pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. Any such purchase of
participations shall not relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d) Repayment of Participations. (i) At any time after any Revolving Lender has
purchased and funded a participation in a Swing Line Loan, if the Swing Line
Lender receives any payment on account of such Swing Line Loan, the Swing Line
Lender will distribute to such Revolving Lender its Revolving Proportionate
Share of such payment (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Lender’s participation
was outstanding and funded) in the same funds as those received by the Swing
Line Lender.

 

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Revolving Lender shall pay to the Swing Line Lender its Revolving
Proportionate Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect. The Administrative Agent will make such demand upon the
request of the Swing Line Lender.

 

(e) Interest for Account of Swing Line Lender. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans in respect of the Revolving Loan Facility. The Swing
Line Lender shall be responsible for invoicing the Borrower for interest on the
Swing Line Loans. Until each Revolving Lender funds its Base Rate Loan or
participation pursuant to this Section 2.03 to refinance such Revolving Lender’s
Revolving Proportionate Shares of any Swing Line Loan, interest in respect of
all such Revolving Proportionate Shares shall be solely for the account of the
Swing Line Lender. The Borrower shall pay accrued interest on the unpaid
principal amount of each Swing Line Loan upon payment (to the extent thereof),
on the last Business Day of each fiscal quarter and at maturity.

 

-72-



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

SECTION 2.04. Amount Limitations, Commitment Reductions. (a) Optional Reduction
or Cancellation of Revolving Loan Commitments. The Borrower may, upon five
Business Days written notice to the Administrative Agent (each a “Reduction
Notice”), permanently reduce the Revolving Loan Facility by the amount of
$5,000,000 or an integral multiple of $5,000,000 in excess thereof or cancel the
Revolving Loan Facility in its entirety; provided, however, that:

 

(i) The Borrower may not reduce the Revolving Loan Facility prior to the
Revolving Loan Maturity Date, if, after giving effect to such reduction, the
Effective Amount of all Revolving Loans, L/C Obligations and Swing Line Loans
then outstanding would exceed the Revolving Loan Facility as proposed to be
reduced; and

 

(ii) The Borrower may not cancel the Revolving Loan Facility prior to the
Revolving Loan Maturity Date, if, after giving effect to such cancellation, any
Revolving Loan would then remain outstanding.

 

Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date
previously provided in the applicable Reduction Notice) if such condition is not
satisfied.

 

(b) Mandatory Termination of Commitments. (i) The Revolving Loan Facility shall
be automatically and permanently reduced to zero on the Revolving Loan Maturity
Date.

 

(ii) The Administrative Agent may, or upon instructions from the Required
Revolving Lenders shall, by written notice to the Borrower, reduce the Revolving
Loan Facility to zero if (x) any CBII Entity shall fail to observe or perform
the covenant contained in Section 5.02(p) of this Agreement, (y) such failure is
material and (z)(1) such failure occurs with an officer of the Borrower or CBII
being aware of such failure before its occurrence, (2) such failure is not
isolated or (3) such failure continues without the Borrower’s promptly taking
reasonable and practicable measures to remedy such failure or to mitigate the
legal consequences of such failure after the date an officer of the Borrower or
of CBII becomes aware of such failure.

 

(c) Effect of Commitment Reductions. From and after the effective date of any
reduction of the Revolving Loan Facility, the Commitment Fees payable pursuant
to Section 2.05(b) shall be computed on the basis of the Revolving Loan Facility
as so reduced. Any reduction of the Revolving Loan Facility pursuant to Section
2.04(a) shall be applied ratably to reduce each Revolving Lender’s Commitment in
accordance with clause (i) of Section 2.10(a).

 

-73-



--------------------------------------------------------------------------------

SECTION 2.05. Fees. (a) Administrative Agent’s Fee. The Borrower shall pay to
the Administrative Agent, for its own account, the agent’s fees and other
compensation in the amounts and at the times set forth in the Administrative
Agent Fee Letter.

 

(b) Commitment Fees. The Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders as provided in clause (iv) of Section
2.10(a), commitment fees (collectively, the “Commitment Fees”) equal to the
Commitment Fee Percentage of the daily average Unused Revolving Commitment for
the period beginning on the date of this Agreement and ending on the Revolving
Loan Maturity Date. The Borrower shall pay the Commitment Fees in arrears on the
last day in each March, June, September and December (commencing September 30,
2005) and on the Revolving Loan Maturity Date (or if the Revolving Loan Facility
is cancelled on a date prior to the Revolving Loan Maturity Date, on such prior
date). For purposes of the calculations under this Section 2.05(b), the
aggregate principal amount of the aggregate Effective Amount of outstanding
Letters of Credit or Non-US Currency Unreimbursed Amounts, to the extent
consisting of Non-US Currency Letters of Credit shall be based on the Non-US
Currency Equivalents relating thereto as of the Business Day immediately
preceding the last day in each March, June, September and December, as
applicable. Any increase or decrease in the Commitment Fee resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the fifth
Business Day following the date a Compliance Certificate is required to be
delivered pursuant to Section 5.01(a) or Section 5.02(d)(ii); provided, however,
that if no Compliance Certificate is delivered within 3 days of when due in
accordance with such Sections, then Tier 6 shall apply as of the date of the
failure to deliver such Compliance Certificate until such time as the Borrower
delivers a Compliance Certificate and thereafter the Commitment Fee shall be
based on the Consolidated Leverage Ratio indicated on such Compliance
Certificate until such time as the Commitment Fee is further adjusted as set
forth in this subsection (b). Notwithstanding the foregoing, the Commitment Fee
shall be determined for the first six months after the Effective Date based upon
Tier 4 of the Revolving Loan Pricing Grid.

 

SECTION 2.06. Prepayment. (a) Terms of All Prepayments. Upon the prepayment of
any Loan (whether such prepayment is an optional prepayment under Section
2.06(b), a mandatory prepayment required by Section 2.06(c) or a mandatory
prepayment required by any other provision of this Agreement or the other Credit
Documents, including a prepayment upon acceleration), the Borrower shall pay to
the Lender that made such Loan (i) all accrued interest and fees to the date of
such prepayment on the amount prepaid and (ii) if such prepayment is the
prepayment of a LIBOR Loan on a day other than the last day of an Interest
Period for such LIBOR Loan, all amounts payable to such Lender pursuant to
Section 2.13. For avoidance of doubt, all Lender Rate Contracts are independent
agreements governed by the written provisions of such Lender Rate Contracts,
which will remain in full force and effect, unaffected by any repayment,
prepayment, acceleration, reduction, increase or change in the terms of the
Credit Documents, except as otherwise expressly provided in such written Lender
Rate Contracts, and any payoff statement from the Administrative Agent relating
to this Agreement shall not apply to said Lender Rate Contracts, except as
otherwise expressly provided in such payoff statement.

 

(b) Optional Prepayments. (i) At its option, the Borrower may, upon one Business
Day’s notice to the Administrative Agent in the case of Base Rate Loans or three

 

-74-



--------------------------------------------------------------------------------

Business Days’ notice to the Administrative Agent in the case of LIBOR Loans,
prepay without premium or penalty (except as expressly set forth in Section
2.13) the Base Rate Loans in any Borrowing under any Facility selected by the
Borrower and all accrued but unpaid interest thereon in part, in a minimum
principal amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof, or in whole, and prepay the LIBOR Loans in any Borrowing under any
Facility selected by the Borrower and all accrued but unpaid interest thereon in
part, in a minimum principal amount of $3,000,000 or an integral multiple of
$1,000,000 in excess thereof, or in whole. Each such notice shall specify the
date and amount of such prepayment and the Facility in respect of which such
prepayment shall be made; provided that if such prepayment is to be made on any
day other than on the last day of the Interest Period applicable to such LIBOR
Loan, the Borrower shall be subject to the payments required by Section 2.13. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. If no Event of Default has occurred and is continuing,
all prepayments under this Section 2.06(b) which are applied to reduce the
principal amount of the Revolving Loans and Swing Line Loans shall be applied to
the Revolving Loans and Swing Line Loans as directed by the Borrower. If the
Borrower fails to direct the application of any such prepayments, such
prepayments shall be applied first to the accrued but unpaid interest on and
then any principal of the Swing Line Loans until paid in full, second to the
accrued but unpaid interest on and then any principal of the Revolving Loans
until paid in full, and shall, in each case, to the extent possible, be first
applied to prepay Base Rate Loans and then if any funds remain, to prepay LIBOR
Loans; provided that if an Event of Default has occurred and is continuing at
the time any such prepayment is made, the Revolving Lenders shall apply such
prepayments to such Obligations as the Administrative Agent may determine in its
discretion which determination shall be effective as to all Revolving Lenders
(but for regulatory purposes, the Revolving Lenders may apply such payments
internally as they shall determine). Each prepayment pursuant to this Section
2.06(b) of Term B Loans or Term C Loans (as selected by the Borrower) shall be
applied to the installments of such Facility on a pro rata basis.

 

(ii) At its option, the Borrower may, upon notice to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment and (B) any such prepayment shall be in a minimum principal amount of
the lesser of (x) $250,000 or an integral multiple of $50,000 in excess thereof
and (y) the outstanding balance of the Swing Line Loans. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c) Mandatory Prepayments. Without reducing the Revolving Loan Facility or any
of the Revolving Loan Commitments, the Borrower shall prepay the Loans as
follows:

 

(i) If, at any time, the Effective Amount of all Revolving Loans, Swing Line
Loans and L/C Obligations then outstanding exceeds the Revolving Loan Facility
at such time, the Borrower shall immediately (A) prepay the Swing Line Loans to
the extent Swing Line Loans in a sufficient amount are then outstanding, (B)
then prepay the

 

-75-



--------------------------------------------------------------------------------

Revolving Loans to the extent Revolving Loans in a sufficient amount are then
outstanding, in an aggregate principal amount equal to such excess and (C) if
the Revolving Loan Facility has been reduced to zero, Cash Collateralize the
Obligations in respect of the Revolving Loan Facility in an amount equal to the
then Effective Amount of the L/C Obligations.

 

(ii) If, during any fiscal year (including fiscal year 2005), any CBII Entity
sells or otherwise disposes of any assets (other than (A) sales permitted under
Section 5.02(c)(i), (iii), (v), (vi), (vii) or (viii), (B) sales or leases
between Borrower Entities (other than any Fresh Express Entities), (C) sales or
leases between Fresh Express Entities (provided that such sale or lease does not
impair any security for the Fresh Express Secured Obligations), (D)
substantially equivalent exchanges of assets at Fair Market Value and upon terms
at least as favorable as an arm’s-length transaction with unaffiliated Persons
or (E) any sale (or related sales) otherwise permitted under Section 5.02(c) to
the extent the aggregate consideration received by the CBII Entities for such
sale (or related sales) does not exceed $1,000,000 (collectively “Permitted
Sales”)) and the Net Cash Proceeds of such asset sales or other dispositions
(other than Permitted Sales), when added to the Net Cash Proceeds of all such
sales and other dispositions by all CBII Entities during such fiscal year (other
than Permitted Sales), in the aggregate, exceed $15,000,000 for such fiscal
year, the Borrower shall, after the completion of each sale or other disposition
which results in such an excess or an increase in such an excess (but subject to
the reinvestment exceptions below), prepay (or cause to be prepaid) the
outstanding Loans and the other Obligations in the manner set forth in Section
2.06(e), in each case, in an aggregate principal amount equal to 100% of such
excess or such increase in such excess; provided that so long as the Net Cash
Proceeds portion of the consideration (in excess of $5,000,000 in the aggregate
for the immediately preceding fiscal year) for any such disposed assets (other
than from Permitted Sales) is not less than 50% of all consideration for such
disposed assets, only the Net Cash Proceeds at the time of sale will be counted
for purposes of any prepayment required under this sentence and the remaining
consideration shall be counted when received as cash or its equivalent,
otherwise 100% of all net proceeds (cash and non-cash) shall be counted; and
provided further that any prepayment required shall be exclusive of any cash and
non-cash proceeds received in connection with the sale or disposition of, or
collection on, the Banacol Notes, or any sale or other disposition of any Equity
Securities of Landec and/or Equity Securities and assets of American Produce
Company by any of the CBII Entities. Notwithstanding the foregoing, the Borrower
shall not be required to make a prepayment pursuant to this clause (ii) with
respect to any sale (a “Relevant Sale”) if the Borrower advises the
Administrative Agent in writing at the time the Net Cash Proceeds from such
Relevant Sale are received that the Borrower intends to cause (A) in the case of
a Relevant Sale of assets of any Fresh Express Entity, a Fresh Express Entity,
or (B) in the case of a Relevant Sale of assets of any CBII Entity other than a
Fresh Express Entity, a Borrower Entity other than a Fresh Express Entity, in
either such case, to reinvest all or any portion of such Net Cash Proceeds in
property, plant, equipment, other fixed or capital assets, and/or investments
(including joint ventures) in Food-Related Businesses to the extent such Net
Cash Proceeds are in fact so reinvested in the acquisition of such assets or
investments within 180 days from the date on which such Net Cash Proceeds from
the Relevant Sale are received, provided, however, that the Borrower’s
requirement

 

-76-



--------------------------------------------------------------------------------

to advise the Administrative Agent as provided above shall not apply to any
Relevant Sales that in the aggregate are equal to or less than $5,000,000 for
the immediately preceding fiscal year. If, at any time after the occurrence of a
Relevant Sale and prior to the acquisition of such assets or investments, the
180-day period provided in the preceding sentence shall elapse without the
occurrence of the related acquisition or investment or an Event of Default shall
occur and is continuing, then the Borrower shall immediately prepay the Loans in
the amount and in the manner described in the first sentence of this clause
(ii).

 

(iii) If, during any fiscal year (including fiscal year 2005), any CBII Entity
receives Extraordinary Receipts and the Net Cash Proceeds of such Extraordinary
Receipts, when added to the Net Cash Proceeds of all such Extraordinary Receipts
obtained by all CBII Entities during such fiscal year, in the aggregate, exceed
$20,000,000 for such fiscal year, the Borrower shall, after receipt of by the
CBII Entities of the Net Cash Proceeds from such Extraordinary Receipts which
results in such an excess or an increase in such an excess (but subject to the
reinvestment section below), prepay (or cause to be prepaid) the outstanding
Loans and the other Obligations in the manner set forth in Section 2.06(e), in
each case, in an aggregate principal amount equal to 100% of such excess or such
increase in such excess. Notwithstanding the foregoing, the Borrower shall not
be required to make a prepayment pursuant to this clause (iii) with respect to
any event resulting in the receipt of Extraordinary Receipts (a “Relevant
Event”) if the Borrower advises the Administrative Agent in writing promptly
after the time the excess Net Cash Proceeds from such Relevant Event are
received that the Borrower intends to cause (x) in the case of a Relevant Event
involving any Fresh Express Entity, a Fresh Express Entity, and (y) in the case
of a Relevant Event involving any CBII Entity other than a Fresh Express Entity,
a Borrower Entity other than a Fresh Express Entity, in either such case, to
reinvest all or any portion of such excess Net Cash Proceeds in property, plant,
equipment, other replacement assets, and/or investments (including joint
ventures) in Food-Related Businesses to the extent (A) such excess Net Cash
Proceeds are in fact committed to be reinvested by such Person pursuant to a
purchase contract providing for the acquisition of such replacement assets that
is executed by such Person and the related seller within one year from the date
of such Relevant Event and (B) the acquisition of such replacement assets or
investments occurs within two years from the date on which the Net Cash Proceeds
from the Relevant Event are received; provided, however, that the Borrower’s
requirement to advise the Administrative Agent as provided above shall not apply
to any Relevant Event until the Net Cash Proceeds in respect of such Relevant
Events during such fiscal year exceed $20,000,000. If, at any time after the
occurrence of a Relevant Event and prior to the acquisition of the related
replacement assets or investments, the one-year or two-year period provided in
clause (A) or (B), respectively, of the preceding sentence shall elapse without
execution of the related purchase contract (in the case of clause (A)), the
occurrence of the related acquisition or investment (in the case of clause (B))
or an Event of Default shall occur and only so long as continuing, then, upon
request of the Administrative Agent or the Required Lenders, the Borrower shall
immediately prepay the Loans in the amount and in the manner described in the
first sentence of this clause (iii). At any time after the occurrence of a
Relevant Event and prior to the acquisition of the related replacement assets or
investments, upon request of the Administrative Agent

 

-77-



--------------------------------------------------------------------------------

or the Required Lenders, the Borrower shall deposit the Net Cash Proceeds from
such Relevant Event which result in an excess over the $20,000,000 per fiscal
year amount described above or an increase in such an excess into an
interest-bearing account with the Administrative Agent (which interest-bearing
account shall be perfected by the Borrower entering into a control agreement and
other documentation reasonably requested by the Administrative Agent) until such
Net Cash Proceeds are reinvested or paid toward the Loans as directed by the
Borrower.

 

(iv) If, at any time after the Effective Date, any CBII Entity issues or incurs
any Indebtedness for borrowed money, including Indebtedness evidenced by notes,
bonds, debentures or other similar instruments (provided that Permitted
Indebtedness shall not be counted and non-cash assets received upon issuance of
debt in connection with asset acquisitions shall be excluded, except to the
extent any such Permitted Indebtedness is issued or incurred to finance,
directly or indirectly, the payment in cash or otherwise, of any Distributions
by any of the CBII Entities), the Borrower shall, immediately after such
issuance or incurrence, prepay (or cause to be prepaid) the outstanding Loans
and the other Obligations in the manner set forth in Section 2.06(e), in each
case, in an aggregate principal amount equal to 100% of the Net Cash Proceeds of
such Indebtedness.

 

(v) On or prior to the 120th day following the end of each fiscal year of
Holdings (commencing with the fiscal year of Holdings ending December 31, 2006),
the Borrower shall prepay (or cause to be prepaid) the outstanding Loans and the
other Obligations in the manner set forth in Section 2.06(e), in an aggregate
amount equal to 50% of Excess Cash Flow for such most recently ended fiscal year
(provided that (i) such amount shall be reduced to 25% of Excess Cash Flow if
the Consolidated Leverage Ratio as of the most recently ended fiscal year of
Holdings shall be less than 3.00:1.00 and (ii) such amount shall be reduced to
0% of Excess Cash Flow if the Consolidated Leverage Ratio as of the most
recently ended fiscal year of Holdings shall be less than 2.00:1.00).

 

(vi) If, at any time after the Effective Date, any CBII Entity issues any Equity
Securities (other than any issuances thereof to CBII or any Borrower Entity),
the Borrower shall, immediately after such issuance or incurrence, prepay (or
cause to be prepaid) the outstanding Loans and the other Obligations in the
manner set forth in Section 2.06(e), in each case, in an aggregate principal
amount equal to 50% of the Net Cash Proceeds from such Equity Securities.

 

(vii) If, at any time, (A) any CBII Entity shall fail to observe or perform the
covenant contained in Section 5.02(p) of this Agreement, (B) such failure is
material and (C) (1) such failure occurs with an officer of the Borrower or CBII
being aware of such failure before its occurrence, (2) such failure is not
isolated or (3) such failure continues without the Borrower’s promptly taking
reasonable and practicable measures to remedy such failure or to mitigate the
legal consequences of such failure after the date an officer of the Borrower or
of CBII becomes aware of such failure, the Administrative Agent may or, upon
instructions from the Required Term B Lenders or the Required Term C Lenders, as
applicable, shall, by written notice to the Borrower, require the Borrower to

 

-78-



--------------------------------------------------------------------------------

prepay any outstanding Term B Loans and any outstanding Term C Loans, as the
case may be, and the Borrower agrees to so prepay such Term B Loans and Term C
Loans, as the case may be, immediately (and in any event within 10 Business
Days) following receipt of such notice.

 

(d) Notice of Prepayment. The Borrower shall deliver to the Administrative
Agent, at the time of each prepayment required under Section 2.06(c), (A) a
certificate signed by the Chief Financial Officer, Chief Accounting Officer or
Treasurer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment and (B) to the extent practicable, at least three
days prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date and the Type and principal amount of each Loan (or
portion thereof) to be prepaid. In the event that the Borrower shall
subsequently determine that the actual amount required to be prepaid was greater
than the amount set forth in such certificate, the Borrower shall promptly make
an additional prepayment of the Loans (and/or, if applicable, the Commitments
shall be permanently reduced) in an amount equal to the amount of such excess,
and the Borrower shall concurrently therewith deliver to the Administrative
Agent a certificate signed by the Chief Financial Officer, Chief Accounting
Officer or Treasurer of the Borrower demonstrating the derivation of the
additional amount resulting in such excess.

 

(e) Application of Prepayments. (i) Except as set forth in clauses (ii) and
(iii) below, all prepayments pursuant to Section 2.06(c) shall be applied as
follows: first, to prepay the Term B Loans and Term C Loans and to the
installments thereof on a pro rata basis, second, to prepay any Unreimbursed
Amounts then outstanding, third, to prepay the Swing Line Loans to the extent
Swing Line Loans are then outstanding and, fourth, to prepay the Revolving Loans
to the extent Revolving Loans are then outstanding.

 

(ii) Notwithstanding anything provided for herein, all prepayments required to
be made pursuant to Section 2.06(c)(ii) or Section 2.06(c)(iii) with the Net
Cash Proceeds from the sale or other disposition or from Extraordinary Receipts
in respect of property and assets owned by any CBII Entities (other than any
Fresh Express Entities) shall be applied as follows: first, to prepay the Term B
Loans and to the installments thereof on a pro rata basis, second, to prepay any
Unreimbursed Amounts then outstanding, third, to prepay the Swing Line Loans to
the extent Swing Line Loans are then outstanding, fourth, to prepay the
Revolving Loans to the extent Revolving Loans are then outstanding and, fifth,
to prepay the Term C Loans and to the installments thereof on a pro rata basis.

 

(iii) Notwithstanding anything provided for herein, all prepayments required to
be made pursuant to Section 2.06(c)(ii) or Section 2.06(c)(iii) with the Net
Cash Proceeds from the sale or other disposition or from Extraordinary Receipts
in respect of property and assets owned by any Fresh Express Entities shall be
applied as follows: first, to prepay the Term C Loans and to the installments
thereof on a pro rata basis, second, to prepay the Term B Loans and to the
installments thereof on a pro rata basis, third, to prepay any Unreimbursed
Amounts then outstanding, fourth, to prepay the Swing Line Loans to the extent
Swing Line Loans are then outstanding and, fifth, to prepay the Revolving Loans
to the extent Revolving Loans are then outstanding.

 

-79-



--------------------------------------------------------------------------------

(iv) Without modifying the order of application of prepayments set forth in the
preceding sub-sections, all such prepayments shall, to the extent possible, be
first applied to prepay Base Rate Loans and then if any funds remain, to prepay
LIBOR Loans. All prepayments which are applied to reduce the principal amount of
the Revolving Loans shall not reduce the Commitment.

 

(v) Any amounts available after the application thereof in accordance with this
Section 2.06(e) shall be, to the extent no Event of Default shall have occurred
and be continuing, returned to the Borrower.

 

SECTION 2.07. Other Payment Terms. (a) Place and Manner. All payments to be made
by the Borrower under this Agreement or any other Credit Document shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. The Borrower shall make all payments due to each Lender or the
Administrative Agent under this Agreement or any other Credit Document by
payments to the Administrative Agent at the Administrative Agent’s office
located at the address specified on Schedule VII, with each payment due to a
Lender to be for the account of such Lender and such Lender’s Applicable Lending
Office. The Borrower shall make all payments under this Agreement or any other
Credit Document in lawful money of the United States (except with respect to any
Non-US Currency Letter of Credit or Non-US Currency Unreimbursed Amount, which
shall be paid in the Non-US Currency applicable to such Non-US Currency Letter
of Credit or Non-US Currency Unreimbursed Amount to the extent not repaid with
the proceeds of a Base Rate Loan that was used to purchase the applicable Non-US
Currency as set forth in Section 2.02(c)) and in same day or immediately
available funds not later than 11:00 a.m. on the date due. The Administrative
Agent shall promptly disburse to each Lender each payment received by the
Administrative Agent for the account of such Lender.

 

The specification of payment of Non-US Currency Letters of Credit or Non-US
Currency Unreimbursed Amount in the related Non-US Currency at a specific place
pursuant to this Agreement is of the essence. Such Non-US Currency shall,
subject to Section 2.02(c), be the currency of account and payment of such
Letters of Credit under this Agreement. The obligation of Borrower in respect of
such Letters of Credit shall not be discharged by an amount paid in any other
currency or at another place, whether pursuant to a judgment or otherwise, to
the extent the amount so paid, on prompt conversion into the applicable Non-US
Currency and transfer to such Lender under normal banking procedures, does not
yield the amount of such Non-US Currency due under this Agreement. In the event
that any payment, whether pursuant to a judgment or otherwise, upon conversion
and transfer, does not result in payment of the amount of such Non-US Currency
due under this Agreement, such Lender shall have an independent cause of action
against the Borrower and the applicable Guarantors for the currency deficit.

 

(b) Date. Whenever any payment due hereunder shall fall due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.

 

(c) Default Rate. On and after the occurrence of an Event of Default, until the
time when such Event of Default shall have been cured or waived by the Required
Lenders or all

 

-80-



--------------------------------------------------------------------------------

the Lenders (as required by this Agreement), the Borrower shall pay interest on
the aggregate, outstanding principal amount of all Obligations owing hereunder
at a per annum rate equal to the interest rate that would otherwise apply
pursuant to Section 2.01(e), plus 2.00% (the “Default Rate”) payable on demand.
Overdue interest shall itself bear interest at the Default Rate applicable to
Base Rate Loans, and shall be compounded with the principal Obligations daily,
to the fullest extent permitted by applicable Laws.

 

(d) Application of Payments. Except as otherwise expressly provided herein, all
payments hereunder shall be applied first to unpaid fees, costs and expenses
then due and payable under this Agreement or the other Credit Documents, second
to accrued interest then due and payable under this Agreement or the other
Credit Documents, and finally to reduce the principal amount of outstanding
Loans and L/C Borrowings.

 

(e) Failure to Pay the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower at least one Business Day prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Administrative Agent shall be entitled
to assume that the Borrower has made or will make such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be paid to the Lenders on such due date an amount
equal to the amount then due such Lenders. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
such Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at a per annum rate equal
to (i) the Federal Funds Rate for the first three days and (ii) the rate
applicable to Base Rate Loans thereafter. A certificate of the Administrative
Agent submitted to any Lender with respect to any amount owing by such Lender
under this Section 2.07(e) shall be conclusive absent manifest error.

 

SECTION 2.08. Loan Accounts; Notes. (a) Loan Accounts. The obligation of the
Borrower to repay the Loans made to it by each Lender and to pay interest
thereon at the rates provided herein shall be evidenced by an account or
accounts maintained by such Lender on its books (individually, a “Loan
Account”), except that any Lender may request that its Loans be evidenced by a
note or notes pursuant to Section 2.08(b) and Section 2.08(c). Each Lender shall
record in its Loan Accounts (i) the date and amount of each Loan made by such
Lender, (ii) the interest rates applicable to each such Loan and the effective
dates of all changes thereto, (iii) the Interest Period for each LIBOR Loan,
(iv) the date and amount of each principal and interest payment on each Loan and
(v) such other information as such Lender may determine is necessary for the
computation of principal and interest payable to it by the Borrower hereunder;
provided, however, that any failure by a Lender to make, or any error by any
Lender in making, any such notation shall not affect the Borrower’s Obligations.
The Loan Accounts shall be conclusive absent manifest error as to the matters
noted therein. In addition to the Loan Accounts, each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control.

 

-81-



--------------------------------------------------------------------------------

(b) Revolving Loan Notes, Term B Notes and Term C Notes. If any Lender so
requests, such Lender’s Revolving Loans, Term B Loans or Term C Loans, as the
case may be, shall be evidenced by a Revolving Loan Note, a Term B Note or a
Term C Note, as applicable, in the respective forms of Exhibit E-1, Exhibit E-2
and Exhibit E-3 hereto. Each such Note shall be (i) payable to the order of such
Lender, (ii) in the amount of such Lender’s Revolving Loan Commitment, Term B
Commitment or Term C Commitment, as applicable, (iii) dated the Effective Date
and (iv) otherwise appropriately completed. The Borrower authorizes each Lender
to record on the schedule annexed to such Lender’s Revolving Loan Note, Term B
Note or Term C Note, as applicable, the date and amount of each Revolving Loan,
Term B Loan or Term C Loan, as the case may be, made by such Lender and of each
payment or prepayment of principal thereon made by the Borrower, and agrees that
all such notations shall be conclusive absent manifest error with respect to the
matters noted; provided, however, that any failure by a Lender to make, or any
error by any Lender in making, any such notation shall not affect the Borrower’s
Obligations. The Borrower further authorizes each Lender to attach to and make a
part of such Lender’s Revolving Loan Note, Term B Note or Term C Note, as
applicable, continuations of the schedule attached thereto as necessary.

 

(c) Swing Line Notes. The Swing Line Lender’s Swing Line Loans shall be
evidenced by a promissory note in the form of Exhibit F hereto (individually, a
“Swing Line Note”) which note shall be (i) payable to the order of the Swing
Line Lender, (ii) in the amount of the Swing Line Lender’s Swing Line Loans,
(iii) dated the Effective Date and (iv) otherwise appropriately completed.

 

SECTION 2.09. Loan Funding Revolving Loan. (a) Lender Funding and Disbursement
to the Borrower. Each Revolving Lender shall, before 1:00 p.m. on the date of
each Revolving Loan Borrowing, make available to the Administrative Agent at the
Administrative Agent’s office specified in Schedule VII, in same day or
immediately available funds, such Lender’s Revolving Proportionate Share of such
Borrowing. Each Term B Lender shall, before 1:00 p.m. on the date of Term B
Borrowing, make available to the Administrative Agent at the Administrative
Agent’s office specified in Schedule VII, in same day or immediately available
funds, such Lender’s ratable share of such Borrowing based on such Lender’s Term
B Commitment. Each Term C Lender shall, before 1:00 p.m. on the date of the Term
C Borrowing, make available to the Administrative Agent at the Administrative
Agent’s office specified in Schedule VII, in same day or immediately available
funds, such Lender’s ratable share of such Borrowing based on such Lender’s Term
C Commitment. After the Administrative Agent’s receipt of such funds and upon
satisfaction of the applicable conditions set forth in Section 3.02 (and, if
such Borrowing is the initial Credit Extension, Section 3.01), the
Administrative Agent shall promptly make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Wachovia Bank with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower; provided, however, that if, on the date of a Revolving Loan Borrowing
there are Swing Line Loans and/or L/C Borrowings outstanding, then the proceeds
of such Borrowing shall be applied first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

 

-82-



--------------------------------------------------------------------------------

(b) Lender Failure to Fund. Unless the Administrative Agent shall have received
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Administrative Agent the amount of such Lender’s Loan
to be made as part of such Borrowing, the Administrative Agent shall be entitled
to assume that such Lender has made or will make such amount available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.09(a), and the Administrative Agent may on such date, in reliance upon such
assumption, disburse or otherwise credit to the Borrower a corresponding amount.
If any Lender does not make the amount of such Lender’s Loan to be made as part
of any Borrowing available to the Administrative Agent on or prior to the date
of such Borrowing, such Lender shall pay to the Administrative Agent, on demand,
interest which shall accrue on such amount from the date of such Borrowing until
such amount is paid to the Administrative Agent at rates equal to (i) the daily
Federal Funds Rate during the period from the date of such Borrowing through the
third Business Day thereafter and (ii) the rate applicable to Base Rate Loans
thereafter. A certificate of the Administrative Agent submitted to any Lender
with respect to any amount owing by such Lender under this Section 2.09(b) shall
be conclusive absent manifest error with respect to such amount. If the amount
of any Lender’s Loan to be made as part of any Borrowing is not paid to the
Administrative Agent by such Lender within three Business Days after the date of
such Borrowing, the Borrower shall repay such amount to the Administrative
Agent, on demand, together with interest thereon, for each day from the date
such amount was disbursed to the Borrower until the date such amount is repaid
to the Administrative Agent, at the interest rate applicable at the time to the
Loans comprising such Borrowing.

 

(c) Lenders’ Obligations Several. The failure of any Lender to make the Loan to
be made by it as part of any Borrowing or to fund participations in Letters of
Credit and Swing Line Loans shall not relieve any other Lender of its obligation
hereunder to make its Loan as part of such Borrowing or fund its participations
in Letters of Credit and Swing Line Loans, but no Lender shall be obligated in
any way to make any Loan or fund any participation in Letters of Credit or Swing
Line Loans which another Lender has failed or refused to make or otherwise be in
any way responsible for the failure or refusal of any other Lender to make any
Loan required to be made by such other Lender on the date of any Borrowing or to
fund any participation required to be funded by such other Lender.

 

SECTION 2.10. Pro Rata Treatment. (a) Borrowings, Commitment Reductions. Except
as otherwise provided herein:

 

(i) Each Revolving Loan Borrowing and reduction of the Revolving Loan Facility
Commitment shall be made or shared among the Revolving Lenders pro rata
according to their respective Revolving Proportionate Shares;

 

(ii) Each payment of principal on Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to the respective unpaid principal amounts of such Loans then owed to such
Lenders;

 

(iii) Each payment of interest on Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to (A) the respective unpaid principal amounts of such Loans so made or funded
by such Lenders and (B) the dates on which such Lenders so made or funded such
Loans;

 

-83-



--------------------------------------------------------------------------------

(iv) Each payment of Letter of Credit fees and Commitment Fees payable under
Sections 2.02(i) and (j) and Section 2.05(b) shall be shared among the Revolving
Lenders with Revolving Loan Commitments (except for Defaulting Lenders) pro rata
according to (A) their respective Revolving Proportionate Shares and (B) in the
case of each Revolving Lender which becomes a Revolving Lender hereunder after
the date hereof, the date upon which such Lender so became a Revolving Lender;

 

(v) Each payment of interest (other than interest on Loans) shall be shared
among the Lenders and the Administrative Agent owed the amount upon which such
interest accrues pro rata according to (A) the respective amounts so owed such
Lenders and the Administrative Agent and (B) the dates on which such amounts
became owing to such Lenders and the Administrative Agent; and

 

(vi) All other payments under this Agreement and the other Credit Documents
(including, without limitation, fees paid in connection with any amendment,
consent, waiver or the like) shall be for the benefit of the Person or Persons
specified.

 

(b) Sharing of Payments. If any Lender, other than as elsewhere provided in this
Agreement or any other Credit Document, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, in excess of its ratable share of
payments on account of the Loans and the L/C Obligations obtained by all Lenders
entitled to such payments, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans and/or participations in L/C
Obligations or in Swing Line Loans as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.10(b) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.11. Change of Circumstances. (a) Inability to Determine Rates. If, on
or before the first day of any Interest Period for any LIBOR Loan, (i) the LIBOR
Rate for such Interest Period cannot be adequately and reasonably determined for
any Appropriate Lender due to the unavailability of funds in or other
circumstances affecting the London interbank market (and such Lender shall so
advise the Administrative Agent) or (ii) the rate of interest for such Loan does
not adequately and fairly reflect the cost to any Appropriate Lender of making
or maintaining such LIBOR Loan (and such Lender shall so advise the
Administrative Agent), the

 

-84-



--------------------------------------------------------------------------------

Administrative Agent shall immediately give notice of such condition to the
Borrower and the other Appropriate Lenders. After the giving of any such notice
and until the circumstances giving rise to such condition no longer exist, the
Borrower’s right to request the making of, or conversion to a new Interest
Period for, LIBOR Loans shall be suspended. Any LIBOR Loans outstanding at the
commencement of any such suspension shall be converted at the end of the
then-current Interest Period for such LIBOR Loans into Base Rate Loans, as the
case may be, unless such suspension has then ended.

 

(b) Illegality. If, after the date of this Agreement, the adoption of any
Governmental Rule, any change in any Governmental Rule or the application or
requirements thereof (whether such change occurs in accordance with the terms of
such Governmental Rule as enacted, as a result of amendment or otherwise), any
change in the interpretation or administration of any Governmental Rule by any
Governmental Authority, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any Governmental Authority
(a “Change of Law”) shall make it unlawful or impossible for any Lender to make
or maintain any LIBOR Loan, such Lender shall immediately notify the
Administrative Agent and the Borrower of such Change of Law. Upon receipt of
such notice, (i) the Borrower’s right to request the making of, or conversion to
a new Interest Period for, LIBOR Loans shall be terminated and (ii) the Borrower
shall, at the request of such Lender, either (A) pursuant to Section 2.01(f)
convert any such then-outstanding LIBOR Loans into Base Rate Loans at the end of
the current Interest Period for such LIBOR Loans or (B) immediately repay or
convert any such LIBOR Loans if such Lender shall notify the Borrower that such
Lender may not lawfully continue to fund and maintain such LIBOR Loans. Any
conversion or prepayment of LIBOR Loans made pursuant to the preceding sentence
prior to the last day of an Interest Period for such LIBOR Loans shall be deemed
a prepayment thereof for purposes of Section 2.13. After any Lender notifies the
Administrative Agent and the Borrower of such a Change of Law and until it is no
longer unlawful or impossible for such Lender to make or maintain a LIBOR Loan,
all Revolving Loans of such Lender shall be Base Rate Loans.

 

(c) Increased Costs. If, after the date of this Agreement, any Change of Law:

 

(i) Shall subject any Lender to any tax, duty or other charge with respect to
any LIBOR Loan, or shall change the basis of taxation of payments by the
Borrower to any Lender on such a LIBOR Loan or in respect to such a LIBOR Loan
under this Agreement (except for changes in the rate of taxation on the overall
net income of any Lender imposed by a jurisdiction as a result of a present or
former connection between the Lender and the jurisdiction imposing such tax
levy); or

 

(ii) Shall impose, modify or hold applicable any reserve (excluding any Reserve
Requirement or other reserve to the extent included in the calculation of the
LIBOR Rate for any Loans), special deposit or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances or
loans by, or any other acquisition of funds by any Lender for any LIBOR Loan; or

 

(iii) Shall impose on any Lender any other condition related to any LIBOR Loan
or any of such Lender’s Commitments,

 

-85-



--------------------------------------------------------------------------------

and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan or any of its Commitments
or to reduce any amount receivable by such Lender hereunder; then the Borrower
shall from time to time, within five Business Days after demand by such Lender,
pay to such Lender additional amounts sufficient to reimburse such Lender for
such increased costs or to compensate such Lender for such reduced amounts. A
certificate setting forth in reasonable detail the amount of such increased
costs or reduced amounts, submitted by such Lender to the Borrower shall be
conclusive absent manifest error. The obligations of the Borrower under this
Section 2.11(c) shall survive the payment and performance of the Obligations and
the termination of this Agreement. No Lender may establish or change its
Euro-Dollar Lending Office with the result that Borrower has greater payment
obligations to such Lender than if such Lender chose another of its euro-dollar
lending offices unless such Lender waives the Borrower’s liability to the extent
of such greater payment obligations.

 

(d) Capital Requirements. If, after the date of this Agreement (i) any Change of
Law affects the amount of capital required or expected to be maintained by any
Lender or any Person controlling such Lender (a “Capital Adequacy Requirement”)
and (ii) the amount of capital maintained by such Lender or such Person which is
attributable to or based upon the Loans, the Letters of Credit, the Commitments
or this Agreement must be increased as a result of such Capital Adequacy
Requirement (taking into account such Lender’s or such Person’s policies with
respect to capital adequacy), the Borrower shall pay to such Lender or such
Person, within five Business Days after demand of such Lender, such amounts as
such Lender or such Person shall determine are necessary to compensate such
Lender or such Person for the increased costs to such Lender or such Person of
such increased capital. A certificate setting forth in reasonable detail the
amount of such increased costs, submitted by any Lender to the Borrower shall be
conclusive absent manifest error. The obligations of the Borrower under this
Section 2.11(d) shall survive the payment and performance of the Obligations and
the termination of this Agreement.

 

SECTION 2.12. Taxes on Payments. (a) Payments Free of Taxes. Any and all
payments by or for the account of Borrower hereunder, or in respect of this
Agreement or any other Credit Document, shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding net income taxes (and franchise taxes imposed in lieu thereof) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
imposing such tax levy, impost or withholding or any Governmental Authority,
political subdivision or taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under this Agreement being
hereinafter referred to as “Taxes”). If Borrower shall be required by law to
deduct or withhold any Taxes from or in respect of any sum payable hereunder or
under this Agreement or other Credit Documents to any Lender, (i) Borrower shall
make all such deductions or withholdings, (ii) Borrower shall pay the full
amount deducted or withheld to the relevant Governmental Authority, taxation
authority or other authority in accordance with applicable law and (iii) the sum
payable by Borrower shall be increased as may be necessary so that after
Borrower and such Lender, as the case may be, have made all required deductions
and withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.12) the

 

-86-



--------------------------------------------------------------------------------

Administrative Agent or such Lender receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, provided that
Borrower shall not be required to pay any additional amounts in respect of any
Taxes pursuant to this paragraph (a) to the extent that (i) such Taxes are
required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder or under the other Credit Documents to a Lender which is
not organized under the laws of the US or a state thereof (including the
District of Columbia) at the time such Lender becomes a party to the Credit
Documents (or designates a new lending office outside the US or after becoming a
party to the Credit Documents becomes organized under laws outside the US or a
state thereof) or is attributable to such Lender’s failure or inability (other
than as a result of a Change in Law) to comply with delivery of appropriate
documentation in accordance with Section 2.12(e) hereof, except to the extent
that (x) such Lender (or its Assignee Lender, if any) was entitled, at the time
of designation of a new lending office outside the US or a state thereof (or at
the time of assignment to the Assignee Lender), to receive additional amounts
from the Borrower with respect to such Taxes or (y) such Lender is an Assignee
Lender and/or replacement Lender, as the case may be, becoming a party to the
Credit Documents at the Borrower’s request. Subject to no continuing Event of
Default, the Borrower shall be permitted to replace any Lender whose withholding
obligations change such that a Lender is entitled to receive additional amounts
from the Borrower with respect to such Taxes as a result of a Change in Law
after the Effective Date in accordance with Section 2.15 of this Agreement
(unless such Lender confirms to the Borrower that it will not seek any such
additional amounts) or (ii) the obligation to pay such indemnity payment or
additional amounts would not have arisen but for a failure by such Lender to
comply with the provisions of subsection (e) of this section when applicable.

 

(b) Other Taxes. In addition, Borrower shall pay to the relevant Governmental
Authority or taxing authority in accordance with applicable law, and indemnify
and hold the Administrative Agent and Lenders harmless from any present or
future stamp, documentary, excise, intangible, property, mortgage recording or
similar taxes, charges or levies that arise from the delivery or registration
of, performance under, or otherwise with respect to, this Agreement or any other
Credit Document (hereinafter referred to as “Other Taxes”).

 

(c) Indemnity. Borrower shall indemnify each Lender and the Administrative Agent
for and hold them harmless against the full amount of Taxes and Other Taxes, and
for the full amount of taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.12, imposed on or paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
Governmental Charges, penalties, additions to tax, interest and expenses, other
than to the extent arising as a result of the Lender’s or Administrative Agent’s
gross negligence or willful misconduct) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

 

(d) Tax Receipt. Within 30 days after the date of any payment of Taxes, Borrower
shall furnish to the Administrative Agent the original or a certified copy of a
receipt evidencing such payment.

 

(e) Withholding Exemption Certificates. Within 30 days after becoming a party
hereto and on or before the date, if any, such Lender (or participant, as
applicable) changes

 

-87-



--------------------------------------------------------------------------------

its applicable lending office by designating a different lending office, and
from time to time thereafter as reasonably requested in writing by
Administrative Agent or Borrower (but only so long thereafter as such Lender
remains lawfully able to do so): (i) each Lender that is a US Person that is not
a “domestic” corporation (as defined in IRC Section 7701) shall provide each of
the Administrative Agent and Borrower with one original US Internal Revenue
Service Form W-9, or any successor or other form prescribed by the US Internal
Revenue Service, properly completed and duly executed by an Officer, and
satisfactory to the Administrative Agent and Borrower and (ii) each Lender that
is organized under the laws of a jurisdiction outside the US shall provide each
of the Administrative Agent and Borrower with either: (A) two original US
Internal Revenue Service Forms W-8ECI, W-8BEN or W-8IMY, as appropriate, or any
successor or other form prescribed by the US Internal Revenue Service, properly
completed and duly executed by an officer, and reasonably satisfactory to the
Administrative Agent and Borrower or (B) a certificate that it is not (i) a
“bank” (as defined in IRC Section 881(c)(3)(A)), (ii) a 10% shareholder (within
the meaning of IRC Section 871(h)(3)(B)) of Borrower or (iii) a controlled
foreign corporation related to Borrower (within the meaning of IRC Section
864(d)(4)), and two original US Internal Revenue Service Form W-8BEN or Form
W-8IMY, as appropriate, or any successor or other form prescribed by the US
Internal Revenue Service, properly completed and duly executed by an officer,
reasonably satisfactory to the Administrative Agent and Borrower. Each Lender
shall deliver such new forms and documents prescribed by the US Internal Revenue
Service upon the expiration or obsolescence of any previously delivered forms or
other documents referred to in this Section 2.12, or after the occurrence of any
event requiring a change in the most recent forms or other documents delivered
by such Lender. Such Lender shall promptly provide written notice to each of the
Administrative Agent and Borrower at any time it determines that it is no longer
in a position to provide any previously delivered form or other document (or any
other form of certification adopted by the US Internal Revenue Service for such
purpose). Each Lender providing one or more forms or certificates pursuant to
this subsection (e) hereby represents, covenants and warrants the accuracy of
the information provided therein.

 

(f) Tax Returns. Nothing contained in this Section 2.12 shall require any Lender
or the Administrative Agent to make available any of its tax returns or any
other information that it deems to be confidential or proprietary. Nothing
herein contained shall interfere with the rights of each Lender to arrange its
tax affairs in whatever manner it thinks fit and, in particular, each Lender
shall be under no obligation to claim credit, relief, remission or repayment
from or against its corporate profits or similar tax liability in respect of the
amount of such deduction or withholding in priority to any other claims,
reliefs, credits or deductions available to it or to disclose any information
relating to its tax affairs.

 

(g) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes (or a credit therefor) as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.12, it shall pay to the Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.12 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or any such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the

 

-88-



--------------------------------------------------------------------------------

Borrower, upon the request of the Administrative Agent or any such Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or any such Lender in the event the Administrative Agent or
any such Lender is required to repay such refund to such Governmental Authority.
This Section 2.12(g) shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

SECTION 2.13. Funding Loss Indemnification. If the Borrower shall (a) repay,
prepay or convert any LIBOR Loan on any day other than the last day of an
Interest Period therefor (whether a scheduled payment, an optional prepayment or
conversion, a mandatory prepayment or conversion, a payment upon acceleration or
otherwise), (b) fail to borrow any LIBOR Loan for which a Notice of Borrowing
has been delivered to the Administrative Agent (whether as a result of the
failure to satisfy any applicable conditions or otherwise) or (c) fail to
convert any Loans into LIBOR Loans in accordance with a Notice of Conversion
delivered to the Administrative Agent (whether as a result of the failure to
satisfy any applicable conditions or otherwise), the Borrower shall, within five
Business Days after demand by any Lender, reimburse such Lender for and hold
such Lender harmless from all costs and losses incurred by such Lender as a
result of such repayment, prepayment, conversion or failure. The Borrower
understands that such costs and losses may include, without limitation, losses
incurred by a Lender as a result of funding and other contracts entered into by
such Lender to fund a LIBOR Loan. Each Lender demanding payment under this
Section 2.13 shall deliver to the Borrower, with a copy to the Administrative
Agent, a certificate setting forth the amount of costs and losses for which
demand is made, which certificate shall set forth in reasonable detail the
calculation of the amount demanded. Such a certificate so delivered to the
Borrower shall be conclusive absent manifest error. The obligations of the
Borrower under this Section 2.13 shall survive the payment and performance of
the Obligations and the termination of this Agreement.

 

SECTION 2.14. Security. (a) Security Documents. (i) Chiquita Security Documents.
The Chiquita Secured Obligations, together with the Guarantees thereof by the
Parent Guarantor and the Chiquita Subsidiary Guarantors, shall be secured by the
Liens created by and as specified in the Chiquita Security Documents; provided
that no Subsidiary of Holdings shall guarantee or grant any Lien to secure any
liabilities or obligations of Holdings (including, without limitation, the
obligations and liabilities of Holdings under any of the Credit Documents);
provided further that each document or instrument required to be filed,
registered, or recorded to register or perfect security interests in Non-US
jurisdictions shall be limited to those jurisdictions in which any CBII Entity
(other than the Fresh Express Entities) generates Significant Revenue; provided
even further that (A) no filings, registrations, or recordings shall be
undertaken in those Non-US jurisdictions where in the Administrative Agent’s
reasonable discretion the value of the Chiquita Collateral pledged as security
for the Chiquita Secured Obligations is not materially significant in relation
to the costs of the filings, registrations, or recordings, (B) the Equity
Securities of Landec and/or Equity Securities and assets of American Produce
Company shall not be required to be pledged as security for the Chiquita Secured
Obligations and (C) as long as no Event of Default has occurred and is
continuing, no lock box, blocked account, dominion of funds arrangements, and/or
control agreements shall be required in respect of the Chiquita Collateral
pledged as security for the Chiquita Secured Obligations (except as otherwise
expressly provided in Section 2.06(c)(iii) hereof).

 

-89-



--------------------------------------------------------------------------------

(ii) Fresh Express Security Documents. The Fresh Express Secured Obligations,
together with the Guarantees thereof by the Fresh Express Subsidiary Guarantors,
shall be secured by the Liens created by and as specified in the Fresh Express
Security Documents; provided that no Subsidiary of Holdings shall guarantee or
grant any Lien to secure any liabilities or obligations of Holdings (including,
without limitation, the obligations and liabilities of Holdings under any of the
Credit Documents); and provided further that as long as no Event of Default has
occurred and is continuing, no lock box, blocked account, dominion of funds
arrangements, and/or control agreements shall be required in respect of the
Fresh Express Collateral pledged as security for the Fresh Express Secured
Obligations (except as expressly provided in Section 2.06(c)(iii) hereof).

 

(iii) Lender Rate Contracts. So long as the terms thereof are in compliance with
this Agreement, each Lender Rate Contract shall be secured (but on a silent
basis, so that notwithstanding any other provision, if any, in this Agreement,
no holders of Lender Rate Contracts shall be able to take any action in respect
of the Chiquita Collateral nor instruct the Required Lenders to take any action
in respect of the Chiquita Collateral until such time as the Obligations have
been paid in full) by the Lien of the Chiquita Security Documents.

 

(b) Further Assurances. The Borrower shall deliver, and shall cause each of its
US Subsidiaries, each of its Significant Non-US Subsidiaries (other than GWF and
its Subsidiaries), each of the Fresh Express Entities, and CBII to deliver to
the Administrative Agent, and if, applicable, to execute, acknowledge, deliver,
record, re-record, file, re-file, register or register such additional security
agreements, mortgages, trust deeds, deeds of trust, deeds to secure debt, pledge
agreements, guarantee agreements, and other instruments, agreements,
certificates, opinions and documents (including Uniform Commercial Code
financing statements and, in respect of the Fresh Express Collateral, fixture
filings) as the Administrative Agent may request to effectuate the terms under
and in accordance with the Security Documents and thereby to:

 

(i) (A) grant, maintain, protect and evidence security interests and Liens in
favor of the Administrative Agent, (B) perfect security interests in favor of
the Administrative Agent that may be perfected solely by filing Uniform
Commercial Code financing statements or, in respect of the Fresh Express
Collateral, fixture filings (but no crop, timber, mineral, or other similar
filings) in the central filing office of the state of organization of the
Borrower, CBII and US Subsidiaries (or in the case of a fixture filing, in the
proper office for the filing of real estate records in the city or county in
which the Property related to such filing is located), and (C) perfect security
interests in favor of the Administrative Agent that may be perfected solely by
filing the Intellectual Property Security Agreement (or the short form security
documents attached thereto) in the appropriate indexes of the United States
Patent and Trademark Office, in each case, for the benefit of the Administrative
Agent and the Lenders, in any or all present and future property of the
Borrower, US Subsidiaries, Significant Non-US Subsidiaries (other than GWF and
its Subsidiaries), Non-US Subsidiaries of the Companies, and CBII which would
constitute Collateral under and in accordance with the terms of the Security
Documents prior to the Liens or other interests of any Person, except to the
extent Permitted Liens have priority; and

 

-90-



--------------------------------------------------------------------------------

(ii) otherwise establish, maintain, protect and evidence the rights provided to
the Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, under and in accordance with the terms of the Security Documents;

 

provided, however, that (1) with respect to the Chiquita Collateral,
notwithstanding anything to the contrary in this Agreement or in any of the
Chiquita Security Documents (and recognizing the supremacy of this proviso over
any conflicting provision of this Agreement in respect of the Chiquita
Collateral or any Chiquita Security Document), the parties to this Agreement
covenant and agree that: (A) no filings, registrations, or recordings shall be
undertaken in those Non-US jurisdictions where the Administrative Agent
determines in its reasonable discretion that the value of the Chiquita
Collateral pledged as security for the Chiquita Secured Obligations is not
materially significant in relation to the costs of the filings, registrations,
or recordings, (B) the Equity Securities of Landec and/or Equity Securities and
assets of American Produce Company shall not be required to be pledged as
security for the Chiquita Secured Obligations, (C) as long as no Event of
Default has occurred and is continuing, no lock box, blocked account, dominion
of funds arrangements, and/or control agreements shall be required in respect of
the Chiquita Collateral pledged as security for the Chiquita Secured Obligations
(except as otherwise expressly provided in Section 2.06(c)(iii) hereof), (D)
regardless of whether this Agreement or any other Credit Document requires the
Lenders to deliver one or more Chiquita Security Documents to perfect a Lien,
the only Chiquita Security Documents that are in fact required to be delivered
are those that the Administrative Agent reasonably determines are necessary or
desirable in order to perfect a Lien on that portion of the Chiquita Collateral
on which this Agreement obligates the Loan Parties to provide a perfected first
priority Lien (subject to Permitted Liens having priority), which is and shall
be limited to (v) all now owned and hereafter acquired tangible and intangible
personal property assets of CBII, Borrower, and US Subsidiaries (other than any
Fresh Express Entity) in which a security interest (a) may be perfected by
filing financing statements (but not fixture, crop, timber, mineral, or other
similar filings) in the applicable filing offices or (b) upon the occurrence and
during the continuance of an Event of Default, may be perfected by lock box,
blocked account dominion of funds arrangement, and/or control agreements as the
Administrative Agent shall deem advisable in the best interest of the Lenders,
(w) the Chiquita Trademarks owned by the Borrower in the US (which Chiquita
Trademarks owned by the Borrower constitute all material Chiquita Trademarks
consisting of trademarks), (x) those Chiquita Trademarks described on Schedule
VI in the jurisdictions listed on such schedule, (y) the Pledged Equity
Securities of the Pledged Persons pledged pursuant to the Chiquita Pledge
Agreements and (z) the Chiquita Pledged Intercompany Notes pledged pursuant to
the Chiquita Security Agreements and (E) on the terms of and subject to clauses
(C) and (D), the representations, warranties, covenants, and other provisions of
this Agreement and other Credit Documents shall, as applicable, be interpreted
to recognize that the Liens are to be perfected in only the above-described
portion of the Chiquita Collateral; and (2) with respect to the Fresh Express
Collateral, notwithstanding anything to the contrary in this Agreement or in any
of the Fresh Express Security Documents (and recognizing the supremacy of this
proviso over any conflicting provision of this Agreement in respect of the Fresh
Express Collateral or any Fresh Express Security Document), the parties to this
Agreement covenant and agree that: (A) no filings, registrations, or recordings
shall be undertaken in those Non-US jurisdictions where the Administrative Agent
determines in its reasonable discretion that the value of the Fresh Express
Collateral pledged as security for the Fresh Express Secured Obligations is not
materially significant in relation to the costs of the filings, registrations,
or recordings, (B) as

 

-91-



--------------------------------------------------------------------------------

long as no Event of Default has occurred and is continuing, no lock box, blocked
account, dominion of funds arrangements, and/or control agreements shall be
required in respect of the Fresh Express Collateral pledged as security for the
Fresh Express Secured Obligations (except as otherwise expressly provided in
Section 2.06(c)(iii) hereof), (C) regardless of whether this Agreement or any
other Credit Document requires the Lenders to deliver one or more Fresh Express
Security Documents to perfect a Lien, the only Fresh Express Security Documents
that are in fact required to be delivered are those that the Administrative
Agent reasonably determines are necessary or desirable in order to perfect a
Lien on that portion of the Fresh Express Collateral on which this Agreement
obligates the Loan Parties to provide a perfected first priority Lien (subject
to Permitted Liens having priority), which is and shall be limited to (u) all
tangible and intangible personal or real property assets of the Fresh Express
Entities owned as of the Effective Date (including the Clayton County Property
and the IRB Properties) and, to the extent permitted by the terms of the
Existing Indenture and the Senior Notes Indenture, thereafter acquired in which
a security interest (a) may be perfected by filing financing statements
(including fixture filings but not crop, timber, mineral, or other similar
filings) in the applicable filing offices, (b) may be perfected by recording
Mortgages or (c) upon the occurrence and during the continuance of an Event of
Default, may be perfected by lock box, blocked account, dominion of funds
arrangement, and/or control agreements as the Administrative Agent shall deem
advisable in the best interest of the Lenders, (v) the Pledged Equity Securities
of the Pledged Persons pledged pursuant to the Fresh Express Pledge Agreements,
(w) the Fresh Express Pledged Intercompany Notes pledged pursuant to the Fresh
Express Security Agreements, (x) the Fresh Express Trademarks owned by the Fresh
Express Entities in the US (which Fresh Express Trademarks owned by the Fresh
Express Entities constitute all material Fresh Express Trademarks consisting of
trademarks), (y) the Properties subject to the Mortgages and (z) those Fresh
Express Trademarks described on Schedule VI in the jurisdictions listed on such
schedule, and (D) on the terms and subject to clauses (B) and (C), the
representations, warranties, covenants, and other provisions of this Agreement
and other Credit Documents shall, as applicable, be interpreted to recognize
that the Liens are to be perfected in only the above-described portion of the
Fresh Express Collateral. If an Event of Default occurs and is continuing, the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, may take additional steps to perfect (and to require the Borrower to
assist in perfecting) Liens on the Collateral.

 

(c) German and Dutch Parallel Security and Parallel Obligations. For the
purposes of taking and ensuring the continuing validity of security under those
Security Documents subject to the laws of (or to the extent affecting assets
situated in) Germany or The Netherlands (the “Parallel Security”), the parties
hereto agree that notwithstanding any contrary provision in any of the Credit
Documents:

 

(i) the Borrower undertakes (such undertakings are referred to hereinafter as
the “Parallel Obligations”) to pay to the Administrative Agent, without
duplication and when due, amounts equal to all present and future amounts owing
by the Borrower to any Lender under any of the Credit Documents (other than any
Obligations owing to the Term C Lenders) (the “Lender Obligations”);

 

-92-



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have its own independent right, subject to
the terms and conditions of this Agreement, to demand payment of the Parallel
Obligations when due;

 

(iii) the Parallel Obligations shall not limit or affect the existence of the
Lender Obligations to a Lender, for which such Lender shall have an independent
right, subject to the terms and conditions of this Agreement, to demand payment
when due;

 

(iv) notwithstanding paragraphs (ii) and (iii), payment by the Borrower of its
Parallel Obligations to the Administrative Agent shall to the same extent
decrease and be a good discharge of the corresponding Lender Obligations owing
to the relevant Lender and payment by the Borrower of its Lender Obligations to
the relevant Lender shall to the same extent decrease and be a good discharge of
the corresponding Parallel Obligations owing by the Borrower to the
Administrative Agent;

 

(v) the Parallel Obligations are owed to the Administrative Agent in its own
name and not as agent or representative of any other person nor as trustee and
the Parallel Security shall secure the Parallel Obligations so owing; and

 

(vi) without limiting or affecting the Administrative Agent’s right to protect,
preserve or enforce its rights under any Security Document, the Administrative
Agent undertakes to each Lender not to exercise its rights in respect of the
Parallel Obligations without the consent of the relevant Lender.

 

(d) Release of Collateral. (i) Release of Chiquita Collateral. Upon termination
of the Revolving Loan Commitments, the Term B Commitments, the Chiquita Secured
Obligations, the Guarantees in respect thereof and all other Chiquita Secured
Obligations payable under this Agreement and under the other Credit Documents
(other than any Unaccrued Indemnity Claims), as long as no Event of Default has
occurred and is continuing and such Obligations have not been accelerated, the
Liens granted to or held by the Administrative Agent upon any Chiquita
Collateral shall be released even though obligations on or under the Lender Rate
Contracts remain outstanding.

 

(ii) Release of Fresh Express Collateral. Upon termination of the Term C
Commitments and the payment in full of all Fresh Express Secured Obligations,
the Guarantees in respect thereof and all other Fresh Express Secured
Obligations payable under this Agreement and under the other Credit Documents
(other than any Unaccrued Indemnity Claims), as long as no Event of Default has
occurred and is continuing and such Obligations have not been accelerated, the
Liens granted to or held by the Administrative Agent upon any Fresh Express
Collateral shall be released.

 

SECTION 2.15. Replacement of the Lenders. If (a) any Lender shall become a
Defaulting Lender more than one time in a period of 12 consecutive months, (b)
any Lender shall continue as a Defaulting Lender for more than five Business
Days at any time, (c) any Lender shall suspend its obligation to make or
maintain LIBOR Loans pursuant to Section 2.11(a) or (b), (d) any Lender shall
demand any payment under Sections 2.11(c), 2.11(d) or 2.12 or (e) any Lender’s
right to payment under Section 2.12 changes as a result of a Change in Law
(unless

 

-93-



--------------------------------------------------------------------------------

such Lender confirms to the Borrower that it will not seek any additional
amounts as a consequence of such Change in Law), then, if no Event of Default
shall have occurred and then be continuing, the Administrative Agent (i) may
replace such Lender (the “affected Lender”), or cause such affected Lender to be
replaced or (ii) upon the written request of the Borrower, the Administrative
Agent shall cause such affected Lender to be replaced, with another lender (the
“replacement Lender”) satisfying the requirements of an Assignee Lender under
Section 8.05(c) (provided that at the time of the assignment, such Assignee
Lender shall not be subject to the circumstances described in clauses (a)
through (d) of this Section 2.15), by having the affected Lender sell and assign
all of its rights and obligations under this Agreement and the other Credit
Documents (including for purposes of this Section 2.15, participations in L/C
Obligations and in Swing Line Loans) to the replacement Lender pursuant to
Section 8.05(c); provided, however, that if the Borrower seeks to exercise such
right, it must do so within 120 days (180 days in respect to Borrower’s invoking
any replacement right as a result of the occurrence of any event or events
giving rise to Lender’s right to payment under Section 2.12) after the Borrower
first receives notice of the occurrence of the event or events giving rise to
such right, and neither the Administrative Agent nor any Lender shall have any
obligation to identify or locate a replacement Lender for the Borrower (it being
expressly agreed that in such circumstances it is the Borrower’s obligation to
identify or locate a replacement Lender). Upon receipt by any affected Lender of
a written notice from the Administrative Agent stating that the Administrative
Agent or Borrower is exercising the replacement right set forth in this Section
2.15, such affected Lender shall sell and assign all of its rights and
obligations under this Agreement and the other Credit Documents (including for
purposes of this Section 2.15, participations in L/C Obligations and in Swing
Line Loans) to the replacement Lender pursuant to an Assignment Agreement and
Section 8.05(c) for a purchase price equal to the sum of the principal amount of
the affected Lender’s Loans so sold and assigned, all accrued and unpaid
interest thereon and its ratable share of all fees to which it is entitled
through the Assignment Date.

 

SECTION 2.16. Increases of the Revolving Loan Commitment; Adjustments to
Revolving Loan Commitment. (a) Increases of Revolving Loan Commitment. (i)
Following the Effective Date, the Borrower may from time to time through the
Revolving Loan Maturity Date, propose to increase the aggregate amount of the
Revolving Loan Commitment in accordance with this Section 2.16; provided that
(A) no Event of Default has occurred and is continuing (or shall occur as a
result of the Increased Revolving Loan Commitment (as defined below), and (B)
the Borrower shall be in pro forma compliance with all covenants set forth in
Sections 5.02(a) and (b) of this Agreement, and in Pro Forma Compliance with the
Financial Covenants.

 

(ii) The aggregate principal amount of the increases to the Revolving Loan
Commitment made pursuant to this Section 2.16 (the amount of any such increase,
the “Increased Revolving Loan Commitment”), shall not exceed $50,000,000. The
Borrower shall provide at least 30 days’ notice to the Administrative Agent
(which shall promptly provide a copy of such notice to the Revolving Lenders) of
any requested Increased Revolving Loan Commitment.

 

(b) Adjustment to Revolving Loan Commitment. (i) Each Revolving Lender shall
have the right (but not the obligation), for a period of 10 days following
receipt of the notice referred to in Section 2.16(a), to elect by written notice
to the Borrower and the

 

-94-



--------------------------------------------------------------------------------

Administrative Agent to participate in the Increased Revolving Loan Commitment
pro rata according to its then-respective Revolving Proportionate Share. No
Revolving Lender which fails to respond shall be deemed to have elected to
increase its Revolving Loan Commitment in response to a notice by the Borrower
under this Section 2.16.

 

(ii) If any Revolving Lender party to this Agreement (whether at the Effective
Date or by assignment thereafter) elects not to increase its Revolving Loan
Commitment pro rata according to its Revolving Proportionate Share pursuant to
clause (i), the Borrower may designate one or more other lenders which qualify
as Eligible Assignees (which may be, but need not be, existing Revolving
Lenders) which at the time agrees to (A) in the case of any such designated
Revolving Lender that is an existing Revolving Lender, increase its Revolving
Proportionate Share of the Revolving Loan Commitment and (B) in the case of any
other such lender (an “Additional Revolving Lender”), become a party to this
Agreement. The sum of the increases in the Revolving Proportionate Share of the
existing Revolving Lenders pursuant to this clause (ii) plus the new commitments
of the Additional Revolving Lenders, if any, shall not in the aggregate exceed
the unsubscribed amount of the Increased Revolving Loan Commitment, nor shall
the Increased Revolving Loan Commitment exceed the sum of the increases in the
Revolving Proportionate Share of the existing Revolving Lenders pursuant to
clause (i) and this clause (ii) plus the new commitments of the Additional
Revolving Lenders.

 

(iii) An increase in the aggregate amount of the Revolving Loan Commitment
pursuant to this Section 2.16 shall become effective upon the receipt by the
Administrative Agent of an agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower signed by the
Borrower, by each Additional Revolving Lender and by each existing Lender whose
Revolving Proportionate Share of the Revolving Loan Commitment is to be
increased, setting forth the new Revolving Proportionate Share of the Revolving
Loan Commitment of such Lenders and setting forth the agreement of each
Additional Revolving Lender to become a party to this Agreement and to be bound
by all the terms and provisions hereof, together with such evidence of
appropriate corporate authorization on the part of the Borrower with respect to
the Increased Revolving Loan Commitment, amendments to any Credit Documents
reasonably requested by the Administrative Agent in relation to the Increased
Revolving Loan Commitment solely to reflect such Increased Revolving Loan
Commitment (which amendments the Administrative Agent is hereby authorized to
execute on behalf of the Lenders) and such opinions of counsel for the Borrower
with respect to the Increased Revolving Loan Commitment and other assurances as
the Administrative Agent may reasonably request.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

SECTION 3.01. Initial Conditions Precedent. The effectiveness of this Agreement
and the obligations of the Lenders to make the Loans comprising the initial
Borrowing on or after the Effective Date and of the L/C Issuers to issue Letters
of Credit on or after the Effective Date are subject to receipt by the
Administrative Agent, on or prior to the Effective Date, of each item listed
below, each in form and substance satisfactory to the Administrative Agent, and
with sufficient copies for the Administrative Agent and each Lender

 

-95-



--------------------------------------------------------------------------------

(or, in the case of Section 3.01(g), fulfillment of the conditions specified
therein); provided that the Administrative Agent in its sole and absolute
discretion may authorize the first Credit Event to occur and condition the
occurrence of any one or all subsequent Credit Events on the Administrative
Agent and the Borrower entering into the Post Effective Date Requirements Letter
Agreement setting forth the terms and dates for post Effective Date compliance
with unfulfilled conditions precedent contemplated in this Section 3.01 in
respect of Collateral delivery (free from adverse claims) and perfection matters
relating to certain of Borrower’s Non-US Subsidiaries and Non-US jurisdictions
and the other matters specified therein:

 

(a) Principal Credit Documents. (i) This Agreement, duly executed by the
Borrower, Holdings, each Lender and the Administrative Agent;

 

(ii) The Notes payable to each Lender requesting a Note in accordance with
Section 2.08(b) of this Agreement, each duly executed by the Borrower;

 

(iii) A Swing Line Note payable to the Swing Line Lender in the principal amount
of the Swing Line Sublimit, duly executed by the Borrower;

 

(iv) A Guarantee Agreement in form and substance satisfactory to the
Administrative Agent, duly executed by each Guarantor;

 

(v) The Security Agreements in form and substance satisfactory to the
Administrative Agent, duly executed by Borrower, CBII and each US Subsidiary
(including, without limitation, each of the Companies and their respective US
Subsidiaries), together with (A) Uniform Commercial Code financing statements of
Borrower, CBII and each such US Subsidiary, (B) original promissory notes
existing on the Effective Date from CBII to Borrower evidencing intercompany
advances (together with any further original promissory notes from time to time
evidencing intercompany advances from CBII to the Borrower, collectively, the
“Chiquita Pledged Intercompany Notes”) and duly endorsed in blank and (C)
original promissory notes evidencing intercompany advances existing on the
Effective Date and pledged by the Fresh Express Entities pursuant to the Fresh
Express Security Agreements (together with any further original promissory notes
from time to time evidencing intercompany advances, collectively, the “Fresh
Express Pledged Intercompany Notes”) and duly endorsed in blank;

 

(vi) Pledge Agreements in form and substance satisfactory to the Administrative
Agent, duly executed by each Pledgor, together with original stock certificates
or other satisfactory evidence of pledge if and to the extent applicable under
local law, representing Equity Securities pledged (collectively, the “Pledged
Equity Securities”), as applicable, of each Pledged Person and, as applicable,
signed and undated stock powers; and

 

(vii) The Intellectual Property Security Agreements, in form and substance
satisfactory to the Administrative Agent, comprised of the following:

 

(A) Copyright Security Agreements, duly executed by the Borrower, CBII, each of
the Companies and each of the Companies’ US Subsidiaries;

 

-96-



--------------------------------------------------------------------------------

(B) Trademark Security Agreements, duly executed by the Borrower, each of the
Companies and each of the Companies’ US Subsidiaries; and

 

(C) Patent Security Agreements, duly executed by the Borrower, each of the
Companies and each of the Companies’ Subsidiaries.

 

(b) Borrower Organizational Documents. (i) The certificate of formation or
comparable document of the Borrower, certified as of a recent date prior to the
Effective Date by the Secretary of State of Delaware;

 

(ii) A certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Effective Date, certifying that (A) attached thereto is a true and
correct copy of the Operating Agreement of the Borrower as in effect on the
Effective Date; (B) attached thereto is a true and correct copy of a Board
Resolution of the Borrower, which authorizes the execution, delivery and
performance by the Borrower of this Agreement and the other Credit Documents
executed or to be executed by the Borrower and the consummation of the
transactions contemplated hereby and thereby and (C) there are no proceedings
for the dissolution or liquidation of the Borrower;

 

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Effective Date, certifying the incumbency, signatures and title of the
officers of the Borrower authorized to, and who have acted to, execute, deliver
and perform this Agreement, the other Credit Documents and all other documents,
instruments or agreements related thereto executed or to be executed by the
Borrower Entities; and

 

(iv) Certificates of good standing for the Borrower, certified as of a recent
date prior to the Effective Date by the Secretary of State (or comparable
official) of Delaware and each state or jurisdiction in which the Borrower is
qualified to do business.

 

(c) Guarantors, Pledged Persons and Pledgors. (i) The certificate of
incorporation, articles of incorporation, certificate of limited partnership,
articles of organization or comparable document or available organizational
document of each Guarantor, Pledged Person and Pledgor, certified (to the extent
available) as of a recent date prior to the Effective Date by the Secretary of
State (or comparable public official) of its state or jurisdiction of
incorporation or formation;

 

(ii) A certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Guarantor, Pledged Person and Pledgor, dated the Effective
Date, certifying that (A) attached thereto is a true and correct copy of the
bylaws, partnership agreement, limited liability company agreement or comparable
document (if any) of such Guarantor, Pledged Person and Pledgor, as the case may
be, as in effect on the Effective Date; (B) in the case of each Guarantor or
Pledgor, attached thereto are true and correct copies of resolutions duly
adopted by the Board of Directors or other governing body of such Guarantor or
Pledgor, as the case may be (or other comparable enabling action) if applicable
and continuing in effect, which authorize the execution, delivery and
performance by such Guarantor or Pledgor of the Transaction Documents (in the
case of the Parent Guarantor) or Credit Documents (in the case of all other
Guarantors and

 

-97-



--------------------------------------------------------------------------------

Pledgors) to be executed by such Guarantor or Pledgor and the consummation of
the transactions contemplated thereby and (C) there are no proceedings for the
dissolution or liquidation of such Guarantor, Pledged Person or Pledgor, as the
case may be;

 

(iii) A certificate of the Secretary or an Assistant Secretary (or comparable
officer) of or each Guarantor, Pledgor and Pledged Person (except those Persons
organized in Bermuda, Germany and Costa Rica as to which available incumbency
certifications will be provided), dated the Effective Date, certifying the
incumbency, signatures and title of the Persons signing on behalf of such
Guarantor, Pledged Person and Pledgor authorized to execute, deliver and perform
the Transaction Documents (in the case of the Parent Guarantor) or Credit
Documents (in the case of all other Guarantors, Pledged Persons and Pledgors) to
be executed by such Guarantor, Pledged Person and Pledgor; and

 

(iv) A certificate of good standing (or comparable certificate), if available,
for each Guarantor, Pledged Person, and Pledgor, certified as of a recent date
prior to the Effective Date by the Secretary of State (or comparable public
official) of its state or jurisdiction of incorporation or formation.

 

(d) Financial Statements, Financial Condition. (i) A copy of the unaudited
Financial Statement of the Borrower Entities for the fiscal year to date period
ended March 31, 2005 (prepared on a consolidated basis), in each case certified
by the Chief Accounting Officer or the Chief Financial Officer of the Borrower
to present fairly the financial condition, results of operations and other
information reflected therein as of the date thereof and to have been prepared
in accordance with GAAP (subject to normal year-end audit adjustments and
omission of footnotes and statement of shareholder’s equity);

 

(ii) A copy of the audited consolidated Financial Statements of the Borrower
Entities for the fiscal year ended December 31, 2004 reported on by Ernst &
Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit in
connection with such Financial Statements);

 

(iii) A copy of the unaudited Financial Statement of the CBII Entities for the
fiscal year to date period ended March 31, 2005 (prepared on a consolidated
basis), in each case certified by the Chief Accounting Officer or the Chief
Financial Officer of the Borrower to present fairly the financial condition,
results of operations and other information reflected therein as of the date
thereof and to have been prepared in accordance with GAAP (subject to normal
year-end audit adjustments and omission of footnotes and the statement of
shareholders’ equity);

 

(iv) A copy of the audited consolidated Financial Statements of the CBII
Entities for the fiscal year ended December 31, 2004 reported on by Ernst &
Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit in
connection with such Financial Statements);

 

-98-



--------------------------------------------------------------------------------

(v) A copy of the audited combined Financial Statements of the Companies and
their respective Subsidiaries for the fiscal year ended January 1, 2005 reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit in
connection with such Financial Statements);

 

(vi) A copy of the most recently completed annual report (Form 5500 Series)
filed with the Employee Benefits Security Administration with respect to each
Pension Plan of any applicable Loan Parties, certified on behalf of the
applicable Loan Party;

 

(vii) A copy of (and the Administrative Agent’s and Required Lenders’
satisfactory review of) the budget and projected Financial Statements of the
CBII Entities by fiscal year for each of the fiscal years from the Effective
Date through December 31, 2009 together with narrative assumptions, including,
in each case, projected balance sheets, statements of income and retained
earnings and statements of cash flow of the CBII Entities, all in reasonable
detail and in any event to include (A) projected Capital Expenditures and (B)
annual projections of the Borrower’s compliance with the Financial Covenants;

 

(viii) A certificate executed by the Chief Accounting Officer, Chief Financial
Officer or Treasurer of the Borrower which certifies that, as of the Effective
Date before and after giving pro forma effect to the Transaction, no Default has
occurred and is continuing (other than a Default which results from a Material
Adverse Change of CBII or the Borrower); and

 

(ix) Such other financial, business and other information regarding the CBII
Entities as the Administrative Agent, the L/C Issuers, the Swing Line Lender or
any Lender reasonably may request, including information as to possible
contingent liabilities, tax matters, environmental matters and obligations for
employee benefits and compensation.

 

(e) Collateral Documents. (i) Such Uniform Commercial Code financing statements
(including, (A) where applicable, Uniform Commercial Code fixture filings with
respect to each of the Properties and (B) any such filings effecting the
assignment of the Uniform Commercial Code financing statements filed to evidence
the Lien and security interest granted for the benefit of the Lenders under the
Existing Credit Agreement) (appropriately completed and executed, as needed)
shall have been filed (or delivered to the Administrative Agent for filing) in
such jurisdictions as the Administrative Agent may request to perfect the Liens
granted to the Administrative Agent in this Agreement, the Security Documents
and the other Credit Documents;

 

(ii) Such Uniform Commercial Code termination statements (appropriately
completed and executed) shall have been filed (or delivered to the
Administrative Agent for filing) in such jurisdictions as the Administrative
Agent may request to terminate any financing statement evidencing Liens of other
Persons in the Collateral which have priority over the Liens granted to the
Administrative Agent in this Agreement, the

 

-99-



--------------------------------------------------------------------------------

Security Documents and the other Credit Documents, except for any such prior
Liens which are expressly permitted by this Agreement to have such priority and
except for any such financing statements that are assigned to the Administrative
Agent pursuant to an assignment in form and substance satisfactory to the
Administrative Agent;

 

(iii) Uniform Commercial Code searches from the jurisdictions in which Uniform
Commercial Code financing statements are to be filed pursuant to subsection
(e)(i) above reflecting no other financing statements or filings which evidence
Liens of other Persons in the Collateral which have priority over the Liens
granted to the Administrative Agent in this Agreement, the Security Documents
and the other Credit Documents, except for any such prior Liens (a) which are
expressly permitted by this Agreement to have such priority or (b) for which the
Administrative Agent has received a termination statement pursuant to subsection
(e)(ii) above;

 

(iv) The stock certificates, if applicable, representing (A) 100% of the Equity
Securities of the Pledged Persons consisting of the Borrower, GWF, and Chiquita
International Limited and each US Subsidiary (including, without limitation,
each of the Companies and each of their respective US Subsidiaries) and (B) 100%
of the non-voting Equity Securities and 65% of the voting Equity Securities
owned by the Pledgor of the Pledged Persons which are Significant Non-US
Subsidiaries or Non-US Subsidiaries of the Companies, in each case pledged to
the Administrative Agent pursuant to the Pledge Agreements (or any other pledge
or security agreement) together with, as applicable, undated stock powers or
other instruments of transfer duly executed by any applicable Borrower Entity,
in blank and attached thereto (it being understood that the Borrower shall cause
each Person required to deliver such stock certificates or other documentation
to take such other steps as may be requested by the Administrative Agent to
perfect the Administrative Agent’s Lien in such Collateral in compliance with
any applicable law);

 

(v) Appropriate documents for filing with the United States Patent and Trademark
Office necessary to perfect the security interests granted (x) in the material
Chiquita Trademarks (other than immaterial IP owned by any CBII Entity other
than the Borrower, any of the Companies or any of the Companies’ Subsidiaries)
and (y) the material Fresh Express Trademarks of each of the Companies and each
of their respective Subsidiaries, in each case to the Administrative Agent by
the Security Documents, all appropriately completed and duly executed by any
applicable CBII Entity and, where appropriate, notarized or legalized, as
applicable;

 

(vi) A certificate of CBII or Borrower certifying that the Significant Parties
possess all material environmental permits necessary for the conduct of their
respective businesses;

 

(vii) Such other documents, instruments and agreements as the Administrative
Agent may reasonably request to establish and perfect the Liens granted to the
Administrative Agent in the Collateral pursuant to this Agreement, the Security
Documents and the other Credit Documents; and

 

-100-



--------------------------------------------------------------------------------

(viii) Such other evidence as the Administrative Agent may reasonably request to
establish that the Liens granted to the Administrative Agent in the Collateral
pursuant to this Agreement, the Security Documents and the other Credit
Documents are perfected (to the extent that the Credit Documents obligate the
Loan Parties to provide such a perfected first priority Lien) and have priority
over the Liens of other Persons in the Collateral, except for any such Liens
which are expressly permitted by this Agreement to be prior.

 

(f) Opinions. Favorable written opinions (i) from Taft, Stettinius & Hollister
LLP, Skadden, Arps, Slate, Meagher & Flom LLP, Bass, Berry & Sims PLC and
counsel (which may be in-house counsel of the CBII Entities) in Bermuda, Cayman
Islands, Costa Rica, France, Germany, Guatemala, The Netherlands and certain
States of the United States, for applicable Borrower Entities, each dated the
Effective Date, addressed to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders and covering such customary legal matters
as the Administrative Agent may request and otherwise in form and substance
satisfactory to the Administrative Agent, (ii) from local counsel in each State
of the United States where any of the Properties is located (with respect to the
enforceability and perfection of the Mortgages and any related fixture filings),
substantially in the form of Exhibit R, each dated as of the Effective Date and
addressed to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders, with such changes as may be satisfactory to the
Administrative Agent and its counsel to account for local law matters, and (iii)
from applicable counsel (which may be in-house counsel), with respect to certain
corporate matters relating to each mortgagor with respect to the Properties,
substantially in the form of Exhibit S, to be delivered to the Administrative
Agent for the benefit of the Administrative Agent and the Lenders
contemporaneously with the delivery of the opinions referenced in clause (ii)
above.

 

(g) Other Items. (i) To the extent a Borrowing or Letter of Credit is requested
on the Effective Date, such Credit Event is subject to the further conditions
that:

 

(A) The Borrower shall have delivered to the Administrative Agent and, if
applicable, the L/C Issuers or the Swing Line Lender, the Notice of Borrowing,
Letter of Credit Application, Notice of Conversion or Notice of Interest Period
Selection, as the case may be, for such Credit Event in accordance with this
Agreement;

 

(B) On the date such Credit Event is to occur and after giving effect to such
Credit Event, the following shall be true and correct:

 

(x) the representations and warranties of the Significant Parties set forth in
Article IV of this Agreement and in the other Credit Documents are true and
correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true in all material respects as of such date and other than a failure
to be true and correct which results from a Material Adverse Change in Holdings
or the Borrower);

 

-101-



--------------------------------------------------------------------------------

(y) (i) The representations and warranties of the Seller contained in the Stock
Purchase Agreement that are qualified by materiality or Seller Material Adverse
Effect (as defined in the Stock Purchase Agreement) and the representations and
warranties of Seller contained in Sections 4.4(a) and (b) thereof shall be true
and correct on and as such date (except to the extent such representations and
warranties shall have been expressly made as of an earlier date, in which case
such representations and warranties shall have been true and correct as of such
earlier date) with the same force and effect as if made on and as of such date
and (ii) the representations and warranties of Seller contained in the Stock
Purchase Agreement that are not qualified as to materiality or Seller Material
Adverse Effect or contained in Sections 4.4(a) and (b) thereof shall be true and
correct on and as of such date (except to the extent such representations and
warranties shall have been expressly made as of an earlier date, in which case
such representations and warranties shall have been true and correct as of such
earlier date) with the same force and effect as if made on and as of such date,
except to the extent that any failures of such representations and warranties in
this clause (ii) to be so true and correct, individually or in the aggregate,
would not reasonably be expected to have resulted in a Seller Material Adverse
Effect; and

 

(z) No Default has occurred and is continuing or will result from such Credit
Event (other than a Default which results from a Material Adverse Change in
Holdings or the Borrower);

 

(ii) Evidence of insurance endorsements or certificates naming the
Administrative Agent as lenders’ loss payee, mortgagee and the Administrative
Agent and Lenders as additional insureds, as required by Section 5.01(d) of this
Agreement;

 

(iii) Evidence that all existing Liens of the CBII Entities other than Permitted
Liens have been or concurrently with the Effective Date are being released;

 

(iv) A hierarchy report for the CBII Entities, setting forth the relationship
among such Persons, certified by the Secretary or an Assistant Secretary of the
Borrower confirming the capital structure and ownership structure of the CBII
Entities shall be as previously disclosed to the Administrative Agent with any
changes thereto satisfactory to the Administrative Agent;

 

(v) A certificate of the President, Chief Financial Officer, Chief Accounting
Officer or Treasurer of the Borrower, addressed to the Administrative Agent and
dated the Effective Date, certifying (x) the items set forth in Section
3.01(g)(i)(B) above and (y) (1) that each of the Significant Subsidiaries (other
than the Fresh Express Entities) is and, after the execution and delivery of the
Credit Documents and the consummation of the transactions contemplated thereby,
will be Solvent and (2) that the Fresh Express Entities, taken as a whole, are
and, after the execution and delivery of the Credit Documents and the
consummation of the transactions contemplated thereby, will be Solvent;

 

-102-



--------------------------------------------------------------------------------

(vi) Each of the Co-Lead Arrangers shall be reasonably satisfied with (x) the
Stock Purchase Agreement (including all schedules and exhibits thereto) (it
being understood that the Stock Purchase Agreement as executed on February 22,
2005 and the schedules thereto as of February 22, 2005 are reasonably acceptable
to each of the Co-Lead Arrangers) and (y) all other agreements, instruments and
documents relating to the Transaction; and the Stock Purchase Agreement and such
other agreements, instruments and documents relating to the Transaction shall
not be altered, amended or otherwise changed or supplemented or any condition
therein waived in any manner that could be materially adverse to the Lenders
without the prior written consent of each of the Co-Lead Arrangers;

 

(vii) The Acquisition shall have been consummated (or shall be consummated
simultaneously with the initial Credit Event) in accordance with the terms of
the Stock Purchase Agreement and in compliance with applicable law;

 

(viii) The Co-Lead Arrangers shall be satisfied that all Existing Indebtedness,
other than the Surviving Indebtedness, has been prepaid, redeemed or defeased in
full or otherwise satisfied and extinguished and all commitments related thereto
terminated;

 

(ix) All Governmental Authorizations necessary in connection with the
Transaction and the Facilities shall have been obtained and shall remain in
effect and all applicable waiting periods shall have expired without any action
being taken by any competent Governmental Authority that could reasonably be
expected to have a material adverse effect on the ability of the Borrower and
the Guarantors to perform their obligations under the Credit Documents;

 

(x) Holdings shall not have waived any of the material conditions to its
obligations to closing under the Stock Purchase Agreement without the consent of
each of the Co-Lead Arrangers (which consent shall not be unreasonably
withheld);

 

(xi) All Pre-Commitment Information shall be true, correct and complete in all
material respects. No additional information that pertains to the period prior
to the execution of the Commitment Letter shall have come to the attention of
the Administrative Agent, any of the Co-Lead Arrangers or the Lenders that is
inconsistent with the Pre-Commitment Information and could reasonably be
expected to have a Material Adverse Effect;

 

(xii) Holdings shall have received $225,000,000 in gross cash proceeds from the
issuance and sale of the Senior Notes;

 

(xiii) Payment of all fees and expenses payable to the Administrative Agent and
the Lenders on or prior to the Effective Date (including all fees payable to the
Administrative Agent pursuant to the Administrative Agent Fee Letter);

 

(xiv) Payment of all fees and expenses of counsel to the Administrative Agent
through the Effective Date to the extent the Borrower or Holdings has received
an invoice therefor; and

 

-103-



--------------------------------------------------------------------------------

(xv) Such other evidence as the Administrative Agent or any Lender may
reasonably request to establish the material accuracy and completeness of the
representations and warranties and the compliance with the terms and conditions
contained in this Agreement and the other Credit Documents.

 

(h) Mortgages. Mortgages duly executed by the appropriate Company or Subsidiary
thereof with respect to each of the Properties, together with:

 

(i) evidence that counterparts of the Mortgages have been either (x) duly
recorded on or before the Effective Date or (y) duly executed, acknowledged and
delivered in form suitable for filing or recording, in all filing or recording
offices that the Administrative Agent may deem necessary or desirable in order
to create a valid first and subsisting Lien, subject to Permitted Liens, on the
property described therein in favor of the Administrative Agent pursuant to this
Agreement or any other Credit Document and that all filing and recording taxes
and fees have been paid;

 

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) in form and substance, with
endorsements and in amount acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Liens, and providing for such other affirmative insurance (including
endorsements for future advances under the Credit Documents and for mechanics’
and materialmen’s Liens) and such coinsurance and direct access reinsurance as
the Administrative Agent may deem necessary or desirable;

 

(iii) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the title company to issue the
Mortgage Policies referred to in subsection (ii) above;

 

(iv) estoppel certificates executed by all tenants of the Properties; provided,
however, that the Borrower shall only be required to use commercially reasonable
efforts to obtain such executed estoppel certificates;

 

(v) evidence of the insurance required by the terms of the Mortgages;

 

(vi) with respect to the Clayton County Property, a duly executed Landlord
Estoppel and Consent Agreement, substantially in the form attached hereto as
Exhibit T hereto and otherwise in form and substance reasonably satisfactory to
the Administrative Agent along with (x) a memorandum of lease and purchase
option in recordable form with respect to the leasehold interest and purchase
option created under the Clayton County Lease, executed and acknowledged by the
owner of the affected real property, as lessor, or (y)

 

-104-



--------------------------------------------------------------------------------

evidence that the Clayton County Lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary in the
Administrative Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest; and

 

(vii) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may deem necessary or desirable and evidence
that all other actions that the Administrative Agent may deem necessary or
desirable.

 

(i) Existing Indebtedness. (i) Taxable Variable Rate Demand Bonds. On or prior
to the Effective Date, (A) Fresh Advantage, Inc., a Virginia corporation, shall
have irrevocably instructed the trustee under the Taxable Variable Rate Demand
Bonds Indenture to redeem 100% of the Taxable Variable Rate Demand Bonds in
accordance with the terms of the Taxable Variable Rate Demand Bonds Indenture,
for redemption on a date that is not later than 45 days following the Effective
Date, (B) the Seller shall have deposited or caused to be deposited in the
deposit account (Account # 2000028308766) at Wachovia Bank (the “Fresh Advantage
IRB Account”) an amount sufficient to redeem such Taxable Variable Rate Demand
Bonds and (C) the Administrative Agent shall have received evidence reasonably
satisfactory to it that the matters set forth in this Section 3.01(i)(i) have
been satisfied on or prior to the Effective Date.

 

(ii) Multi-Modal Industrial Development Revenue Bonds. On or prior to the
Effective Date, (A) K.C. Salad Real Estate, L.L.C., a Delaware limited liability
company, shall have irrevocably instructed The Industrial Development Authority
of the County of Clay, as issuer, to redeem 100% of the Multi-Modal Industrial
Development Revenue Bonds in accordance with the terms of the Multi-Modal
Industrial Development Revenue Bonds Indenture, for redemption on a date that is
not later than 45 days following the Effective Date, (B) the Seller shall have
deposited or caused to be deposited in the deposit account (Account #
2000028308779) at Wachovia Bank (the “K.C. Salad IRB Account”) an amount
sufficient to redeem such Multi-Modal Industrial Development Revenue Bonds and
(C) the Administrative Agent shall have received evidence reasonably
satisfactory to it that the matters set forth in this Section 3.01(i)(ii) have
been satisfied on or prior to the Effective Date.

 

SECTION 3.02. Conditions Precedent to each Credit Event. The occurrence of each
Credit Event (other than the initial Borrowing to the extent occurring as of the
Effective Date) is subject to the further conditions that:

 

(a) The Borrower shall have delivered to the Administrative Agent and, if
applicable, the L/C Issuers or the Swing Line Lender, the Notice of Borrowing,
Letter of Credit Application, Notice of Conversion or Notice of Interest Period
Selection, as the case may be, for such Credit Event in accordance with this
Agreement; and

 

(b) On the date such Credit Event is to occur and after giving effect to such
Credit Event, the following shall be true and correct:

 

(i) The representations and warranties of the Significant Parties set forth in
Article IV of this Agreement and in the other Credit Documents are true and
correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true in all material respects as of such date);

 

-105-



--------------------------------------------------------------------------------

(ii) No Default has occurred and is continuing or will result from such Credit
Event;

 

(iii) No Material Adverse Change shall have occurred and be continuing;

 

(iv) Subject to the qualifications set forth in Section 4.01(c), all of the
Credit Documents are in full force and effect except any which by their terms
were to have expired or have been superseded and any which have been voluntarily
terminated; and

 

(v) The occurrence of such Credit Event shall not violate any provision of, or
result in the breach of any contractual obligation under the Existing Indenture
and the Senior Notes Indenture and the Administrative Agent, on behalf of the
Lenders, shall have received a certificate executed by the Chief Accounting
Officer, Chief Financial Officer or Treasurer of the Borrower to such effect.

 

The submission by the Borrower to the Administrative Agent of each Notice of
Borrowing, each Letter of Credit Application, each Notice of Conversion (other
than a notice for a conversion to a Base Rate Loan) and each Notice of Interest
Period Selection shall be deemed to be a representation and warranty by the
Borrower that each of the statements set forth above in this Section 3.02(b) is
true and correct as of the date of such notice.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrower
hereby represents and warrants to the Administrative Agent and the Lenders for
itself and each of the other Significant Parties as follows and agrees that each
of such representations and warranties shall survive until full, complete and
indefeasible payment and performance of the Obligations (except that
representations or warranties as to information included in Schedules 4.01(n),
(q), (w), (z) and (aa) hereto shall apply as of the date provided or the date of
the most recent supplement):

 

(a) Due Incorporation, Qualification. Each of the Significant Parties (i) is a
corporation, partnership or limited liability company or similar entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or

 

-106-



--------------------------------------------------------------------------------

formation; (ii) has the requisite power and authority to own, lease and operate
its properties and carry on its business as now conducted and (iii) is duly
qualified, licensed to do business and in good standing as a corporation,
partnership, limited liability company or other entity, as applicable, in each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license and where the failure to
be so qualified or licensed, individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

 

(b) Authority. The execution, delivery and performance by each Loan Party of
each Transaction Document executed, or to be executed, by such Loan Party and
the consummation of the transactions contemplated thereby (i) are within the
corporate, limited liability company or partnership or similar power of such
Loan Party and (ii) have been duly authorized by all necessary actions on the
part of such Loan Party.

 

(c) Enforceability. Each Transaction Document executed, or to be executed, by
each Loan Party has been, or will be, duly executed and delivered by such Loan
Party and constitutes, or will constitute, a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with its
terms, except (i) as limited by Debtor Relief Laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity and
(ii) as to the effect of Non-US laws which may limit the enforcement of certain
provisions of the Credit Documents executed by a Non-US Person provided that the
effect thereof does not have a material adverse effect on the rights and
remedies of the Administrative Agent and the Lenders under such Credit
Documents.

 

(d) Non-Contravention. The execution and delivery by each Loan Party of the
Transaction Documents executed by such Loan Party and the performance and
consummation of the transactions (including the use of Loan proceeds)
contemplated thereby do not (i) violate any Requirement of Law applicable to
such Loan Party, (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any Contractual Obligation of such
Loan Party, (iii) result in the creation or imposition of any Lien (or the
obligation to create or impose any Lien) upon any property, asset or revenue of
such Loan Party (except such Liens as may be created in favor of the
Administrative Agent for the benefit of itself and the Lenders pursuant to this
Agreement or the other Credit Documents) or (iv) violate any provision of any
existing law, rule, regulation, order, writ, injunction or decree of any court
or Governmental Authority to which it is subject, except in each case in each of
clauses (i), (ii), (iii) and (iv) where such breach or violation could not
reasonably be expected to have a Material Adverse Effect.

 

(e) Approvals. (i) Other than any such matters that may be required of a Non-US
Lender in connection with its involvement in the transactions contemplated by
this Agreement, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person (including, without limitation, the shareholders of any Person) is
required in connection with the execution and delivery of the Credit Documents
executed by any Loan Party or the performance or consummation of the
transactions contemplated thereby, except for those

 

-107-



--------------------------------------------------------------------------------

which have been made or obtained and are in full force and effect and with
respect to that portion of the Collateral the perfection of which is not
required pursuant to the terms of this Agreement.

 

(ii) All Governmental Authorizations for the due execution, delivery,
recordation, filing or performance by any Loan Party of any Transaction Document
to which it is or it is to be a party, or further consummation of the
Transaction, have been duly obtained and are in full force and effect without
any known conflict with the rights of others and free from any unduly burdensome
restrictions, where any such failure to obtain such Governmental Authorizations
or any such conflict or restriction could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No Significant
Party has received any written notice or other written communications from any
Governmental Authority regarding (i) any revocation, withdrawal, suspension,
termination or modification of, or the imposition of any material conditions
with respect to, any such Governmental Authorization or (ii) any other
limitations on the conduct of business by any Significant Party, except where
any such revocation, withdrawal, suspension, termination, modification,
imposition or limitation could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(iii) No Governmental Authorization is required for either (x) for the pledge or
grant by any Loan Party as applicable of the Liens against the Collateral in
which the Administrative Agent is to have a perfected Lien in favor of the
Administrative Agent pursuant to this Agreement or any other Credit Document or
(y) the exercise by the Administrative Agent of any rights or remedies in
respect of any such Collateral in which the Administrative Agent is to have a
perfected Lien in favor of the Administrative Agent pursuant to this Agreement
or any other Credit Document (whether specifically granted or created pursuant
to any of the Security Documents or created or provided for by any Governmental
Rule), except for (1) such Governmental Authorizations that have been obtained
and are in full force and effect and fully disclosed to Administrative Agent in
writing and (2) filings or recordings contemplated in connection with this
Agreement or any Security Document.

 

(iv) All applicable waiting periods in connection with the Transaction have
expired without any action having been taken by any competent authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them. The Acquisition has been consummated
(or shall be consummated simultaneously with the making of the initial Credit
Event) in accordance with the Stock Purchase Agreement and applicable law.

 

(f) No Violation or Default. No Significant Party is in violation of or in
default with respect to (i) any Requirement of Law applicable to such Person or
(ii) any Contractual Obligation of such Person (nor is there any waiver in
effect which, if not in effect, could result in such a violation or default),
except where, in each case, such violation or default could not reasonably be
expected to have a Material Adverse Effect

 

-108-



--------------------------------------------------------------------------------

(it being understood that, to the extent it could reasonably be expected to have
a Material Adverse Effect, this representation and warranty shall not apply to
any actions or omissions by any currently or heretofore existing CBII Entities
or their respective officers, directors or other representatives, in respect of
the Colombian Operations). No Default has occurred and is continuing.

 

(g) Litigation. No actions (including derivative actions), suits, proceedings or
investigations are pending or to the knowledge of any of Borrower’s officers or
directors threatened against any Significant Party at law or in equity in any
court, arbitration proceeding or before any other Governmental Authority which
(i) could (alone or in the aggregate) reasonably be expected to have a Material
Adverse Effect or (ii) seeks to enjoin, either directly or indirectly, the
execution, delivery or performance by any Loan Party of the Transaction
Documents or the transactions contemplated thereby.

 

(h) Financial Statements. (x) The Financial Statements of the CBII Entities
which have been delivered to the Administrative Agent (i) are in accordance with
the books and records of the CBII Entities or the Borrower Entities, as the case
may be, which have been maintained in accordance with good business practice,
(ii) have been prepared in conformity with GAAP (subject to absence of footnotes
and normal year-end adjustments for interim financials) and (iii) present fairly
in all material respects the financial conditions, results of operations, and
cash flows of the CBII Entities or the Borrower Entities, as the case may be, as
of the respective dates thereof and for the periods covered thereby. Since
December 31, 2004, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect. No Loan Party has any
Contingent Obligations, liability for taxes or other outstanding obligations
which, in any such case, could reasonably be expected to have a Material Adverse
Effect.

 

(y) The Financial Statements of the Companies and their consolidated
Subsidiaries for the fiscal year ended January 1, 2005, furnished by the
Borrower to the Administrative Agent prior to the date hereof, have been
prepared in conformity with United States generally accepted accounting
standards and in accordance with Regulation S-X of the Exchange Act (provided
that no representation or warranty under this clause (y) shall be deemed to have
been made on the Effective Date with respect to the Financial Statements of the
Companies).

 

(i) Creation, Perfection and Priority of Liens. (i) The Security Agreements are
effective to create in favor of the Administrative Agent, for the benefit of
itself and the applicable Secured Parties, a legal, valid, binding and
enforceable Lien, and a first priority Lien (to the extent that this Agreement
obligates the Loan Parties to provide such a perfected first priority Lien, and
except to the extent Permitted Liens have priority), in the Collateral described
therein as security for the Obligations described therein or the Guarantee
Agreements described therein, as the case may be, to the extent that a legal,
valid, binding and enforceable Lien in such Collateral may be created under
applicable law of the US and any states thereof, including without limitation,
the Uniform Commercial Code. In the case of any Pledged Intercompany Notes, when
any such Pledged Intercompany Notes duly endorsed in blank (and any other
actions, filings,

 

-109-



--------------------------------------------------------------------------------

registrations, or recordings that may be necessary under any applicable Non-US
jurisdiction) are delivered to the Administrative Agent, the Lien created by the
Security Agreements shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral as security for the Obligations described therein or the
Guarantee Agreements described therein, as the case may be. In the case of the
other Collateral described in the Security Agreements a security interest in
which may be perfected by the filing of a financing statement under the Uniform
Commercial Code, when Uniform Commercial Code financing statements in
appropriate form are filed in the applicable filing offices, the Security
Agreements shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral set forth
in the filings, as security for the Obligations described therein or the
Guarantee Agreements described therein, as the case may be, prior and superior
to the Lien of any other Person (except to the extent Permitted Liens have
priority).

 

(ii) The Pledge Agreements are effective to create in favor of the
Administrative Agent, for the benefit of itself and the applicable Secured
Parties, a legal, valid, binding and enforceable Lien, and if applicable a first
priority Lien (to the extent that this Agreement obligates the Loan Parties to
provide such a perfected first priority Lien, and except to the extent Permitted
Liens have priority), in the Collateral described therein as security for the
Obligations described therein or the Guarantee Agreements described therein, as
the case may be, to the extent that a legal, valid, binding and enforceable Lien
in such Collateral may be created under applicable law of the US and any states
thereof, including without limitation, the Uniform Commercial Code, or in any
other applicable Non-US jurisdiction. In the case of any Pledged Equity
Securities, when any stock certificates representing such Pledged Equity
Securities together with signed and undated stock powers (and any other actions,
filings, registrations, or recordings that may be necessary under any applicable
Non-US jurisdiction) are delivered to the Administrative Agent, the Lien created
by the Pledge Agreements shall constitute a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral, as security for the Obligations described therein or the
Guarantee Agreements described therein, as the case may be.

 

(iii) The Intellectual Property Security Agreements are effective to create in
favor of the Administrative Agent, for the benefit of itself and the applicable
Lenders, a legal, valid, binding and enforceable first priority Lien (to the
extent that this Agreement obligates the Loan Parties to provide such a
perfected first priority Lien, and except to the extent Permitted Liens have
priority) in the Collateral described therein as security for the Obligations
described therein or the Guarantee Agreements described therein, as the case may
be, to the extent that a legal, valid, binding and enforceable security interest
in such Collateral may be created (A) with regard to such Collateral registered
in the US under applicable law of the US and any states thereof, including
without limitation, the Uniform Commercial Code and the United States Trademark
Act of 1946, the United States Patent Act of 1972 or the United States Copyright
Act of 1976, as applicable (the “US IP Collateral”) or (B) with regard to such
Collateral registered in non-US jurisdictions under the law of such applicable
Non-US jurisdiction. Upon the proper and timely filing of (i) the Intellectual
Property Security Agreements (or the short form security documents

 

-110-



--------------------------------------------------------------------------------

attached thereto) in the appropriate indexes of the United States Patent and
Trademark Office relative to patents and trademarks (within three (3) months
after the Effective Date), and the United States Copyright Office relative to
copyrights (within thirty (30) days after the Effective Date), where the
documents filed with the United States Patent and Trademark Office and the
United States Copyright Office do not contain any conditional assignment
provisions, together with provisions for payment of all requisite fees, (ii)
Uniform Commercial Code financing statements in appropriate form for filing in
the applicable filing offices, and/or (iii) any other actions, filings,
registrations, or recordings that may be necessary under the laws of any
applicable Non-US jurisdiction, together with the proper fees, the Lien created
by the Intellectual Property Security Agreements shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the US IP Collateral described therein, as security for the
Obligations described therein or the Guarantees of the Obligations described
therein, as the case may be, prior and superior to the Lien of any other Person
(except to the extent Permitted Liens have priority).

 

(iv) Each Mortgage is effective to create, as security for the obligations
purported to be secured thereby, a valid and enforceable first mortgage Lien on
the respective property described therein in favor of the Administrative Agent
(or such other trustee as may be required or desired under local law) for the
benefit of the Term C Lenders, superior and prior to the rights of all third
Persons, subject to Permitted Liens.

 

(j) Equity Securities. All outstanding Equity Securities of the Pledged Persons
have been duly authorized, validly issued and to the extent applicable, fully
paid and non-assessable; there are no outstanding subscriptions, options,
conversion rights, warrants or other agreements or commitments of any nature
whatsoever (firm or conditional) obligating the Pledged Persons to issue,
deliver or sell, or cause to be issued, delivered or sold, any additional Equity
Securities of the Pledged Persons, or obligating the Borrower or the other
Pledged Persons to grant, extend or enter into any such agreement or commitment;
and all Equity Securities of the Pledged Persons have been offered and sold in
compliance with all applicable US state securities laws and all other
Requirements of Law, except where any failure to comply could not reasonably be
expected to have a Material Adverse Effect (provided that no representation or
warranty under this clause (j) shall be deemed to have been made on the
Effective Date with respect to the Equity Securities of the Fresh Express
Entities).

 

(k) No Agreements to Sell Assets Except as set forth on Schedule 4.01(k), no
Significant Party has any legal obligation, absolute or contingent, to any
Person to sell the assets of any Significant Party (except any Permitted Asset
Disposition as permitted by Section 5.02(c)), or to effect any merger or
consolidation of any Significant Party (except any Permitted Acquisition as
permitted by Section 5.02(d)) or to enter into any agreement with respect
thereto (provided that no representation or warranty under this clause (k) shall
be deemed to have been made on the Effective Date with respect to any legal
obligation to sell the assets of or to effect any merger or consolidation of any
Fresh Express Entity).

 

(l) Employee Benefit Plans. Except as set forth on Schedule 4.01(l):

 

(i) Based upon the latest actuarial valuation report of each Pension Plan and
using the actuarial assumptions specified in IRC Section 412 for purposes of
determining the Pension Plan’s minimum funding requirements, the present value
of the accrued liability did not exceed the aggregate value of the assets of
such Pension Plan by more than $3,500,000 in the case of any single Pension Plan
and by more than $5,000,000 in the aggregate for all Pension Plans. Neither any
Significant Party nor any ERISA Affiliate has post-retirement benefit
obligations (determined as of the last day of Borrower’s most recently ended
fiscal year in accordance with FASB No. 106) under any Employee Benefit Plan
which is a welfare plan (as defined in Section 3(1) of ERISA), other than
liabilities attributable to health plan continuation coverage described in Part
6 of Title I(B) of ERISA, that could reasonably be expected to have a Material
Adverse Effect.

 

-111-



--------------------------------------------------------------------------------

(ii) Each Employee Benefit Plan complies, in both form and operation, in all
material respects, with its terms, ERISA and the IRC, except for instances of
noncompliance which could not reasonably be expected to result in the incurrence
by any Significant Party or any ERISA Affiliate of any material liability, fine
or penalty. Each Employee Benefit Plan, related trust agreement, arrangement and
commitment of any Significant Party or any ERISA Affiliate is legally valid and
binding and in full force and effect. No Employee Benefit Plan is being audited
or investigated by any government agency or is the subject of any pending or, to
the best of the knowledge of any of Borrower’s officers or directors, threatened
claim or suit. None of the Borrower or any ERISA Affiliate nor, to the best of
the knowledge of any of the Borrower’s officers or directors, any fiduciary of
any Employee Benefit Plan has engaged in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the IRC.

 

(iii) None of the Significant Parties and the ERISA Affiliates contributes to or
has any material contingent obligations to any Multiemployer Plan. None of the
Significant Parties and the ERISA Affiliates has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA or as a result of a sale of assets described in Section 4204 of ERISA.
None of the Significant Parties and the ERISA Affiliates has been notified that
any Multiemployer Plan is in reorganization or insolvent under and within the
meaning of Section 4241 or Section 4245 of ERISA or that any Multiemployer Plan
intends to terminate or has been terminated under Section 4041A of ERISA.

 

(iv) No Significant Party has (A) engaged in any transaction prohibited by any
Governmental Rule applicable to any Non-US Plan; (B) failed to make full payment
when due of all amounts due as contributions to any Non-US Plan or (C) otherwise
failed to comply with the requirements of any Governmental Rule applicable to
any Non-US Plan, where singly or cumulatively, the above could reasonably be
expected to have a Material Adverse Effect.

 

-112-



--------------------------------------------------------------------------------

(v) No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to have a Material Adverse Effect.

 

(vi) Anything contained in this Section 4.01(l) to the contrary notwithstanding,
no representation or warranty under this Section 4.01(l) shall be deemed to have
been made on the Effective Date with respect to any Pension Plan, Employee
Benefit Plan, Multiemployer Plan or Non-US Plan of the Fresh Express Entities or
an ERISA Event in respect of any Fresh Express Entity.

 

(m) Other Regulations. No Significant Party is subject to regulation under the
Investment Company Act of 1940, the Public Utility Holding Company Act of 1935,
the Federal Power Act, the Interstate Commerce Act or any state public utilities
code, or to any other Governmental Rule limiting its ability to incur
indebtedness where singularly or cumulatively such limitation could reasonably
be expected to have a Material Adverse Effect.

 

(n) Trademarks, Patents, Copyrights and Licenses. The Significant Parties (other
than the Fresh Express Entities) each possess and either own, or have the right
to use to the extent required by their business operations, all trademarks,
trade names, copyrights, patents, patent rights and licenses (collectively
“Chiquita Trademarks”) which are material to the conduct of their respective
businesses as now operated, including, but not limited to, the Principal
Trademarks. The Borrower owns all material Chiquita Trademarks that are
trademarks. All such material Chiquita Trademarks are set forth in Part I on
Schedule 4.01(n) hereto as supplemented by the Borrower annually in accordance
with Section 5.01(a)(vi). The Fresh Express Entities each possess and either
own, or have the right to use to the extent required by their business
operations, all trademarks, trade names, copyrights, patents, patent rights and
licenses (collectively “Fresh Express Trademarks”) which are material to the
conduct of their respective businesses as now operated. The Fresh Express
Entities own all material Fresh Express Trademarks that are trademarks. All such
material Fresh Express Trademarks are set forth in Part II on Schedule 4.01(n)
hereto as supplemented by the Borrower annually in accordance with Section
5.01(a)(vi). The Significant Parties each conduct their respective businesses
without infringement, misappropriation, dilution, misuse or other violation or,
to the best of the knowledge of any of Borrower’s officers or directors, after
Due Inquiry, claim of infringement, misappropriation, dilution, misuse or other
violation of any trademark, trade name, trade secret, service mark, patent,
copyright, license or other intellectual property rights of any other Person
(which is not a Significant Party), except where such infringement,
misappropriation, dilution, misuse or other violation or claim of infringement,
misappropriation, dilution, misuse or other violation could not reasonably be
expected to have a Material Adverse Effect. To the best of the knowledge of any
of Borrower’s officers or directors there is no infringement, misappropriation,
dilution, misuse or other violation of any material trademark, trade name, trade
secret, service mark, patent, copyright, license or other intellectual property
right of any of the Borrower Entities where such infringement, misappropriation,
dilution, misuse or other violation could reasonably be expected to have a
Material Adverse Effect. Each of the material patents, trademarks, trade names,
service marks and copyrights owned by any Significant Party which is registered
with any Governmental Authority is set forth on

 

-113-



--------------------------------------------------------------------------------

Schedule 4.01(n) hereto. Anything contained in this Section 4.01(n) to the
contrary notwithstanding, no representation or warranty under this Section
4.01(n) shall be deemed to have been made on the Effective Date with respect to
(i) any Fresh Express Trademarks, or any material patents, trademarks, trade
names, service marks or copyrights owned by any Fresh Express Entities, (ii) any
infringement, misappropriation, dilution, misuse or other violation by any Fresh
Express Entity of any trademark, trade name, trade secret, service mark, patent,
copyright, license or other intellectual property right of any other Person, and
(iii) any infringement, misappropriation, dilution, misuse or other violation of
any trademark, trade name, trade secret, service mark, patent, copyright,
license or other intellectual property right of any Fresh Express Entities.

 

(o) Governmental Charges. The Significant Parties have filed or caused to be
filed all US Federal and material state tax returns which are required to be
filed by them. The Significant Parties have paid, or made provision for the
payment of, all taxes and other material Governmental Charges which have or may
have become due pursuant to said returns or otherwise and all other
Indebtedness, except (i) such Governmental Charges or Indebtedness, if any,
which are being contested in good faith and as to which adequate reserves
(determined in accordance with GAAP) have been established and (ii) taxes not
yet due and payable. Proper and accurate amounts have been withheld by the
Significant Parties from their employees for all periods in compliance with the
tax, social security and unemployment withholding provisions of applicable
federal, state, local and Non-US law and such withholdings have been timely paid
when due to the respective Governmental Authorities in all material respects.
Other than extensions of the statutes of limitations for income tax years 1995
through 2001 so that audits may continue, the Significant Parties have not
executed or filed with the US Internal Revenue Service or any other Governmental
Authority any agreement or other document that extends, or has the effect of
currently extending, the period for assessment or collection of any taxes or
Governmental Charges, where such extension could reasonably be expected to have
a Material Adverse Effect. Anything contained in this Section 4.01(o) to the
contrary notwithstanding, no representation or warranty under this Section
4.01(o) shall be deemed to have been made on the Effective Date with respect to
any tax returns, taxes or other Governmental charges of any Fresh Express
Entities.

 

(p) Margin Stock. No Significant Party owns any Margin Stock which, in the
aggregate, would constitute a substantial part of the assets of the Significant
Parties (taken as a whole), and no proceeds of any Loan or drawings under any
Letter of Credit will be used to purchase or carry, directly or indirectly, any
Margin Stock or to extend credit, directly or indirectly, to any Person for the
purpose of purchasing or carrying any Margin Stock, and no Significant Party is
in violation of Regulation T, U or X issued by the Federal Reserve Board.

 

(q) Subsidiaries. Schedule 4.01(q) hereto (as supplemented by the Borrower
annually in accordance with Section 5.01(a)(vii)) sets forth, after giving
effect to the Acquisition, each of the US Subsidiaries and each of the
Significant Subsidiaries of the Borrower, their jurisdictions of organization,
the classes of their Equity Securities, and the percentages of outstanding
Equity Securities of each such class owned directly or indirectly by CBII or one
or more of the Borrower Entities. All of the outstanding Equity

 

-114-



--------------------------------------------------------------------------------

Securities of each such Subsidiary indicated on Schedule 4.01(q) hereto (other
than Subsidiaries of GWF) as owned by the Loan Parties are owned beneficially
and of record by the Loan Parties free and clear of all Liens (except for the
Liens of the Lenders and the Administrative Agent granted by the Security
Documents and except for Permitted Liens). Other than the US Subsidiaries and
the Significant Subsidiaries set forth on Schedule 4.01(q) hereto (and as
supplemental as noted above) the Loan Parties do not have any other US
Subsidiaries nor any Significant Subsidiaries.

 

(r) Solvency. Each of the Significant Subsidiaries (other than the Fresh Express
Entities) is Solvent and, after the execution and delivery of the Credit
Documents and the consummation of the transactions contemplated thereby, will be
Solvent. The Fresh Express Entities, taken as a whole, are and, after the
execution and delivery of the Credit Documents and the consummation of the
transactions contemplated thereby, will be Solvent.

 

(s) Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, or employment contracts to which any Significant Party is a party,
and there are no strikes, lockouts, work stoppages or slowdowns, or, to the best
of the knowledge of any of Borrower’s officers or directors, after Due Inquiry,
jurisdictional disputes occurring or threatened which in any such case alone or
in the aggregate could reasonably be expected to have a Material Adverse Effect
(provided that no representation or warranty under this clause (s) shall be
deemed to have been made on the Effective Date with respect to such disputes,
strikes, lockouts, work stoppages or slowdowns at any of the Fresh Express
Entities).

 

(t) No Material Adverse Change. Since December 31, 2004, there has not been any
Material Adverse Change (provided that no representation or warranty under this
clause (t) shall be deemed to have been made on the Effective Date with respect
to any such Material Adverse Change caused by any of the Fresh Express
Entities).

 

(u) Accuracy of Information Furnished. (i) The Credit Documents and the other
certificates, statements and information (excluding projections) furnished by
the Loan Parties to the Administrative Agent and the Lenders in connection with
the Credit Documents and the transactions contemplated thereby, taken as a
whole, are true and accurate in all material respects on the dates as of which
such information is dated and did not omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading at such time. All projections furnished by the Loan
Parties to the Administrative Agent and the Lenders in connection with the
Credit Documents and the transactions contemplated thereby have been based upon
reasonable estimates and assumptions and the Borrower has no reason to believe
that such estimates and assumptions were not reasonable at the date the
projections were furnished to the Administrative Agent and the Lenders. Anything
contained in this Section 4.01(u) to the contrary notwithstanding, no
representation or warranty under this Section 4.01(u) shall be deemed to have
been made on the Effective Date with respect to any such information and
projections provided in respect of the Fresh Express Entities.

 

-115-



--------------------------------------------------------------------------------

(ii) The copies of the Material Documents of the Significant Parties which have
been delivered to the Administrative Agent in accordance with Section 3.01 are
true, correct and complete copies of the respective originals thereof, as in
effect on the Effective Date, and no amendments or modifications have been made
to such Material Documents as of the Effective Date, except as set forth by
documents delivered to the Administrative Agent in accordance with said Section
3.01 or otherwise reasonably approved in writing by the Required Lenders. None
of the Material Documents of the Significant Parties has been terminated and
each of such Material Documents is in full force and effect. None of the
Significant Parties is in default in the observance or performance of any of its
obligations under the Material Documents and each Significant Party has taken
all action required to be taken as of the Effective Date to keep unimpaired its
rights thereunder, except where such default or impairment could not reasonably
be expected to have a Material Adverse Effect.

 

(v) Brokerage Commissions. Other than amounts payable under the Administrative
Agent Fee Letter or the Fee Letter, no person is entitled to receive any
brokerage commission, finder’s fee or similar fee or payment in connection with
the extensions of credit contemplated by this Agreement as a result of any
agreement entered into by any Loan Party. No brokerage or other fee, commission
or compensation is to be paid by the Lenders with respect to the extensions of
credit contemplated hereby as a result of any agreement entered into by the
Borrower, and the Borrower agrees to indemnify the Administrative Agent and the
Lenders against any such claims for brokerage fees or commissions and to pay all
expenses including, without limitation, attorney’s fees incurred by the Lenders
in connection with the defense of any action or proceeding brought to collect
any such brokerage fees or commissions.

 

(w) Policies of Insurance. The properties of the Significant Parties are insured
with financially sound and reputable insurance companies not Affiliates of the
Significant Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Significant Parties operate
and comply with Section 5.01(d); provided, however, that no insurance coverage
is maintained with respect to crops; and provided further that the Significant
Parties may self-insure as is customary for similarly situated companies engaged
in similar businesses and owning similar properties. Schedule 4.01(w) (as
supplemented by the Borrower yearly in accordance with Section 5.01(a)(xvi))
hereto accurately describes the insurance coverage maintained by the Significant
Parties (provided that no representation or warranty under this clause (w) shall
be deemed to have been made on the Effective Date with respect to any policies
of insurance to the extent covering any properties of the Fresh Express
Entities).

 

(x) Other Agreements. Except as disclosed on Schedule 4.01(x), no Loan Party has
entered into and, as of the date of the applicable Credit Event does not
contemplate entering into, any material agreement or contract with any officers
or directors of any Loan Party, except upon terms at least as favorable to such
Loan Party as an arm’s-length transaction with unaffiliated Persons; and no
Significant Party is a party to or is bound by any Contractual Obligation or is
subject to any restriction under its

 

-116-



--------------------------------------------------------------------------------

respective charter or formation documents which could reasonably be expected to
have a Material Adverse Effect (provided that no representation or warranty
under this clause (x) shall be deemed to have been made on the Effective Date
with respect to (i) any such agreement or contract with an officer or director
of any Fresh Express Entities, and (ii) any such Contractual Obligation or
restriction in respect of the Fresh Express Entities).

 

(y) Environmental and Zoning Compliance. The Borrower or CBII conducts, in the
ordinary course of business, for itself and the other Significant Parties, a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties. No Significant Party (A)
has violated any Environmental Laws, (B) has any liability under any
Environmental Laws, (C) is the subject of any Environmental Damages or (D) has
received notice or other communication of an investigation or is under
investigation by any Governmental Authority having authority to enforce
Environmental Laws, where such violation, liability, Environmental Damages or
investigation could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Borrower’s use and operation of its
business properties are in compliance with all applicable Environmental Laws and
Governmental Rules, including all applicable land use and zoning laws, except to
the extent that non-compliance could not reasonably be expected to have a
Material Adverse Effect. Anything contained in this Section 4.01(y) to the
contrary notwithstanding, no representation or warranty under this Section
4.01(y) shall be deemed to have been made on the Effective Date with respect to
any such violations, liabilities, Environmental Damages, investigations or
non-compliance in respect of the Fresh Express Entities.

 

(z) Owned Properties. Set forth on Schedule 4.01(z) hereto (and as supplemented
annually in accordance with Section 5.01(k)) under the heading “Mortgaged
Properties” thereon is a complete and accurate list of each parcel of real
property owned by any Fresh Express Entity which has a grossed-up book value or
fair market value (as determined in good faith by the Borrower) in excess of
$2,000,000, in each case showing the street address, county or other relevant
jurisdiction, state, record owner and grossed-up book value or estimated fair
market value thereof (collectively, the “Owned Properties”). Each such Fresh
Express Entity has good, marketable and insurable fee simple title to such Owned
Properties respectively owned by it, free and clear of all Liens (except for the
Liens of the Lenders and the Administrative Agent granted by the Security
Documents and except for Permitted Liens). Except as otherwise set forth on
Schedule 4.01(z), no other parcel of real property owned by any of the Fresh
Express Entities has a grossed up book value or, to the extent available, fair
market value (as determined in good faith by the Borrower), in either case, in
excess of $2,000,000.

 

(aa) Leased Properties. Set forth on Schedule 4.01(aa) hereto (and as
supplemented annually in accordance with Section 5.01(k)) under the heading
“Leased Properties (Lessor)” is a complete and accurate list of all leases of
real property under which any Fresh Express Entity is the lessor, in each case
showing as of the date hereof the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms. Set forth on

 

-117-



--------------------------------------------------------------------------------

Schedule 4.01(aa) hereto (and as supplemented annually in accordance with
Section 5.01(k)) under the heading “Leased Properties (Lessee)” is a complete
and accurate list of all leases of real property under which any Fresh Express
Entity is the lessee, in each case showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof. Each such lease is the legal,
valid and binding obligation of the lessor thereof, enforceable in accordance
with its terms.

 

(bb) Existing Indebtedness. Set forth on Schedule 4.01(bb) hereto is a complete
and accurate list of all Existing Indebtedness (other than Surviving
Indebtedness) of the Loan Parties (other than the Fresh Express Entities),
showing as of the date hereof the obligor and the principal amount outstanding
thereunder.

 

(cc) Surviving Indebtedness. Set forth on Schedule 4.01(cc) hereto is a complete
and accurate list of all Surviving Indebtedness, showing as of the date hereof
the obligor and the principal amount outstanding thereunder, the maturity date
thereof and the amortization schedule therefor.

 

(dd) Stock Purchase Agreement. (i) The representations and warranties of the
Seller contained in the Stock Purchase Agreement that are qualified by
materiality or Seller Material Adverse Effect (as defined in the Stock Purchase
Agreement) and the representations and warranties of Seller contained in
Sections 4.4(a) and (b) thereof are true and correct on and as of the date
hereof (except to the extent such representations and warranties shall have been
expressly made as of an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date) with the
same force and effect as if made on and as of the date hereof and (ii) the
representations and warranties of Seller contained in the Stock Purchase
Agreement that are not qualified as to materiality or Seller Material Adverse
Effect or contained in Sections 4.4(a) and (b) thereof are true and correct on
and as of the date hereof (except to the extent such representations and
warranties shall have been expressly made as of an earlier date, in which case
such representations and warranties shall have been true and correct as of such
earlier date) with the same force and effect as if made on and as of the date
hereof, except to the extent that any failures of such representations and
warranties in this clause (ii) to be so true and correct, individually or in the
aggregate, would not reasonably be expected to have resulted in a Seller
Material Adverse Effect.

 

SECTION 4.02. Reaffirmation. The Borrower shall be deemed to have reaffirmed,
for the benefit of the Lenders and the Administrative Agent, each representation
and warranty contained in Article IV on and as of the date of each Credit Event
(except that representations or warranties as to information included in
Schedules 4.01(n), (q), (w), (z) and (aa) hereto shall apply as of the date
provided or the date of the most recent supplement).

 

-118-



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS

 

SECTION 5.01. Affirmative Covenants. Until the termination of the Commitments
and the satisfaction in full by the Borrower of all Obligations (other than any
Unaccrued Indemnity Claims), the Borrower will comply, and will cause compliance
by the other Significant Parties, with the following affirmative covenants,
unless the Required Lenders shall otherwise consent in writing:

 

(a) Financial Statements, Reports. The Borrower shall furnish to the
Administrative Agent the following:

 

(i) As soon as available and in no event later than 60 days after the last day
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a copy of the Financial Statements of the Borrower Entities (prepared on a
consolidated basis) for the fiscal year to date, certified by the Chief
Accounting Officer or the Chief Financial Officer of the Borrower to present
fairly in all material respects the financial condition, results of operations,
cash flows, and other information reflected therein and to have been prepared in
accordance with GAAP (subject to normal year end audit adjustments and omission
of footnotes and statement of shareholder’s equity);

 

(ii) As soon as available and in no event later than 120 days after the close of
each fiscal year of the Borrower, copies of (A) the audited consolidated
Financial Statements of the Borrower Entities for such year, audited by Ernst &
Young LLP or other independent certified public accountants of recognized
national standing and (B) copies of the unqualified opinions of such
accountants;

 

(iii) As soon as available and in no event later than 60 days after the last day
of each of the first three fiscal quarters of each fiscal year in respect of
quarterly Financial Statements and 120 days after the close of each fiscal year
in respect of yearly Financial Statements of the Borrower Entities in accordance
with clauses (i) and (ii) hereof, respectively, a compliance certificate of the
Chief Accounting Officer or Treasurer of the Borrower (a “Compliance
Certificate”) in substantially the form of Exhibit G-1 hereto;

 

(iv) As soon as available and in no event later than 45 days after the last day
of each of the first three fiscal quarters of each fiscal year of CBII, a copy
of the Quarterly Report for CBII on Form 10-Q for such quarter and for the
fiscal year to date; provided that such information, to the extent Borrower
directly or indirectly provides Administrative Agent with written notice and an
appropriate internet link thereto, shall be accessed by Lenders on EDGAR;

 

(v) As soon as available and in no event later than 90 days after the close of
each fiscal year of CBII, (A) copies of the Annual Report for CBII on Form 10-K
for such year, audited by Ernst & Young LLP or other independent

 

-119-



--------------------------------------------------------------------------------

certified public accountants of recognized national standing and (B) copies of
the unqualified opinions of such accountants; provided that such information, to
the extent Borrower directly or indirectly provides Administrative Agent with
written notice and an appropriate internet link thereto, shall be accessed by
Lenders on EDGAR;

 

(vi) (A) As soon as available and in no event later than 120 days after the
close of each fiscal year of CBII, a written supplement to Schedule 4.01(n)
hereto (setting forth all necessary Chiquita Trademarks and Fresh Express
Trademarks information as set forth in Section 4.01(n) and relating to the
Chiquita Trademarks and Fresh Express Trademarks that are material to the
conduct of the Significant Parties’ respective businesses as then operated) as
well as any additional disclosures under Section 4.01(n) after Due Inquiry and
(B) promptly, but in any event within a reasonable time after any officer of
CBII or the Borrower obtains knowledge of the occurrence of an event that could
reasonably be expected to result in a Material Adverse Effect on any of the
Principal Trademarks or the Trademark Licenses, give the Administrative Agent
notice of the occurrence of any such event;

 

(vii) As soon as available and in no event later than 120 days after the close
of each fiscal year of CBII, a written supplement to Schedule 4.01(q) hereto
(setting forth each of the US Subsidiaries and each of the Significant
Subsidiaries of the Borrower, its jurisdiction of organization, the classes of
its Equity Securities, the number of shares of each such class issued and
outstanding, the percentages of shares of each such class owned directly or
indirectly by CBII or the Borrower and whether CBII or the Borrower owns such
shares directly or, if not, the CBII Entities that own such shares and the
number of shares and percentages of shares of each such class owned directly or
indirectly by such CBII Entities);

 

(viii) As soon as possible and in no event later than 30 days after any officer
or director of any Significant Party knows of the occurrence or existence of (A)
any ERISA Event under any Pension Plan or Multiemployer Plan which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (B) any actual or threatened litigation, suits, claims,
disputes or investigations against any Significant Party involving potential
monetary damages or in which injunctive relief or similar relief is sought,
which could reasonably be expected to have a Material Adverse Effect, (C) any
other event or condition which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, including any of the
following which could reasonably be expected to have a Material Adverse Effect:
(I) breach or non-performance of, or any default under, a Contractual Obligation
of any Significant Party, (II) any dispute, litigation, investigation,
proceeding or suspension between any Significant Party and any Governmental
Authority or (III) the commencement of, or any material development in, any
litigation or proceeding affecting any Significant Party, including pursuant to
any applicable Environmental Laws or (D) any Default, the statement of the Chief
Accounting

 

-120-



--------------------------------------------------------------------------------

Officer, Chief Financial Officer, or Treasurer of the Borrower setting forth
details of such event, condition or Default and the action which the Borrower
proposes to take with respect thereto. Each notice pursuant to this Section
5.01(a)(viii) shall be accompanied by a statement of an Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to this Section 5.01(a)(viii) shall describe with particularity
any and all provisions of this Agreement or other Credit Document that have been
breached;

 

(ix) In no event later than five Business Days after they are sent, made
available or filed, copies of (A) all registration statements and reports filed
by any CBII Entities with any securities exchange or the United States
Securities and Exchange Commission (including all 10-Q, 10-K and 8-K reports),
(B) all reports, proxy statements and Financial Statements sent or made
available by CBII to its Equity Securities holders and (C) all press releases
and other similar public announcements concerning any material developments in
the business of CBII made available by CBII to the public generally; provided
that such information, to the extent Borrower directly or indirectly provides
the Administrative Agent with written notice and an appropriate internet link
thereto, shall be accessed by Lenders on EDGAR;

 

(x) As soon as available and in no event later than 30 days after they are
filed, copies of all IRS Form 5500 reports for all Pension Plans required to
file such form;

 

(xi) No later than 45 days after the end of each fiscal year of the Borrower and
CBII during each year when this Agreement is in effect, a forecast for the
current fiscal year of the Borrower Entities and CBII Entities which includes
projected consolidated statement of income for such fiscal year and a projected
consolidated statement of cash flows for such fiscal year and projected
consolidated balance sheets, statements of income and statements of cash flows
on a quarterly basis for such fiscal year; provided that the parties acknowledge
that the information in such forecasts is not compiled or presented in
accordance with GAAP and may not necessarily be presented on a basis consistent
with Borrower’s Financial Statements to be delivered pursuant to Section
5.01(a);

 

(xii) As soon as possible and in no event later than the later of (A) any of
Borrower’s officers or directors learning thereof or (B) five Business Days
prior to the occurrence of any event or circumstance (except for asset losses in
which case as promptly as is reasonable after such asset loss) that would
require a prepayment pursuant to Section 2.06(c), the statement of the Chief
Financial Officer, Chief Accounting Officer or Treasurer of the Borrower setting
forth the details thereof;

 

(xiii) As soon as possible and in no event later than 30 days after the receipt
thereof by any Loan Party (or subsequent determination after Due Inquiry by an
officer of the Borrower that it could reasonably be expected to result in a

 

-121-



--------------------------------------------------------------------------------

Material Adverse Effect), a copy of any notice, summons, citations or other
written communications concerning any actual, alleged, suspected or threatened
violation of any Environmental Law or any liability of any Loan Party for
Environmental Damages that in any such case could reasonably be expected to
result in a Material Adverse Effect;

 

(xiv) Such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the properties, operations or condition
(financial or otherwise) of the Significant Parties, and compliance by the
Significant Parties with the terms of this Agreement and the other Credit
Documents as the Administrative Agent or any Lender (through the Administrative
Agent) may from time to time reasonably request;

 

(xv) As soon as available and in no event later than 5 Business Days after any
of Borrower’s officers or directors receive notice or become aware of any
actions (including derivative actions), suits, proceedings or investigations
that are pending or to the knowledge of any of the Borrower’s officers or
directors threatened, against any Significant Party at law or in equity in any
court, arbitration proceeding or before any other Governmental Authority which
seek to enjoin, either directly or indirectly, the execution, delivery or
performance by any Loan Party of the Credit Documents or the transactions
contemplated thereby;

 

(xvi) As soon as available and in no event later than 120 days after the close
of each fiscal year of CBII, a written supplement to Schedule 4.01(w) hereto
(setting forth a true and complete listing of all insurance maintained by the
Significant Parties);

 

(xvii) Within 120 days after the close of each fiscal year of CBII, a written
supplement disclosing any matters required to update factual matters relating to
Section 4.01(s); and

 

(xviii) To the extent delivered (and thereafter requested by Administrative
Agent or Lenders), management letters delivered by CBII’s or Borrower’s
accountants in connection with any of CBII’s or Borrower’s Financial Statements.

 

(b) Books and Records. The Significant Parties shall at all times keep proper
books of record (including the preparation of tax returns, which will be timely
filed (or subject to permitted extensions) with the appropriate Governmental
Authority and complete and correct in all material respects) and account in
form, detail and scope consistent with good business practice.

 

(c) Inspections. The Significant Parties shall permit the Administrative Agent,
or any agent or representative thereof, (i) upon reasonable notice and during
normal business hours so long as no Default shall have occurred and be
continuing and (ii) after the occurrence and during the continuation of any
Default at any time as the Administrative Agent may determine with or without
prior notice to the Borrower, to visit and inspect any of the Collateral, or any
of the properties, and offices of the

 

-122-



--------------------------------------------------------------------------------

Significant Parties, to examine the books and records of the Significant Parties
and make copies thereof, and to discuss the affairs, finances and business of
the Significant Parties with, and to be advised as to the same by, their
officers, auditors and accountants, all at such times and intervals as the
Administrative Agent may reasonably request; provided, however, that
Administrative Agent or such representative or agent shall have no right of
reimbursement from the Borrower for expenses incurred for such visits and
inspections as long as no Default has occurred or is continuing.

 

(d) Insurance. One or more of the Loan Parties on behalf of the Significant
Parties shall:

 

(i) Carry and maintain insurance during the term of this Agreement of the types
and in the amounts as are consistent with industry practice or with the
insurance described on Schedule 4.01(w) hereto and all insurance required by
law;

 

(ii) Furnish to the Administrative Agent, upon written request, information as
to the insurance carried;

 

(iii) Carry and maintain each policy for such insurance with (A) for those
jurisdictions where such a rating is available, a rating of A- (“A- Rating”) or
better by A.M. Best and Company, or its equivalent, at the time such policy is
placed and at the time of each annual renewal thereof or (B) for those
jurisdictions where no A- Rating or its equivalent can be obtained for insurers,
a financially sound and reputable insurance company not an Affiliate of the
Significant Parties which is reasonably satisfactory to the Administrative
Agent; and

 

(iv) Obtain and maintain endorsements or certificates reasonably acceptable to
the Administrative Agent for such insurance naming the Administrative Agent and
the Lenders as additional insured on liability policies and the Administrative
Agent as lenders’ loss payee and mortgagee in the case of property loss, as
their interests may appear; provided that the Loan Parties need not provide the
Lenders such endorsements or certificates in respect of the insurance coverage
for Exportadora Chile, Servicios Chile, Atlanta, GWF, and their Subsidiaries;

 

provided, however, that if any Significant Party shall fail to maintain
insurance in accordance with this Section 5.01(d), or if any Significant Party
shall fail to provide the required endorsements or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent for all costs and expenses of procuring such insurance.

 

(e) Governmental Charges and Other Indebtedness. Each Significant Party shall
promptly pay and discharge when due (i) all taxes and other Governmental Charges
lawfully levied or assessed against such Significant Party prior to the date
upon which penalties accrue thereon, (ii) all Indebtedness which, if unpaid,
could become a Lien

 

-123-



--------------------------------------------------------------------------------

(other than a Permitted Lien) upon the property of such Significant Party and
(iii) subject to any subordination provisions applicable thereto, all other
Indebtedness which, in each of the foregoing cases, if unpaid, could reasonably
be expected to have a Material Adverse Effect, except such taxes, other
Governmental Charges and Indebtedness as may in good faith be contested or
disputed, or for which arrangements for deferred payment have been made;
provided that in each such case appropriate reserves are maintained in
accordance with GAAP.

 

(f) Use of Proceeds. The Borrower shall use the proceeds of the Loans only for
the respective purposes set forth in Section 2.01(k). No CBII Entity shall use
any part of the proceeds of any Loan, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or for the purpose of purchasing or
carrying or trading in any securities under such circumstances as to involve the
Borrower, any Lender or the Administrative Agent in a violation of Regulations
T, U or X issued by the Federal Reserve Board.

 

(g) General Business Operations. Each of the Significant Parties shall (i)
preserve, renew and maintain in full force its corporate, partnership or limited
liability company existence and good standing under the Governmental Rules of
the jurisdiction of its organization and all of its rights, licenses, leases,
qualifications, privileges franchises and other authority reasonably necessary
to the conduct of its business, provided, however, that this clause (i) shall
not apply to Significant Party that is merged, dissolved or liquidated, in each
case to the extent permitted by Section 5.02(d), (ii) conduct its business
activities in compliance with all Requirements of Law and Contractual
Obligations applicable to such Person, except where such failure could not
reasonably be expected to have a Material Adverse Effect, (iii) keep all
property used in its business in good working order and condition, ordinary wear
and tear excepted consistent with past practices and from time to time make, or
cause to be made, all necessary and proper repairs, except, in each case, where
any failure, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (iv) maintain, preserve and protect
its rights to enjoy and use (A) the Principal Trademarks in the countries
indicated as set forth in Schedule 5.01(g) hereto, subject to and in accordance
with the Security Agreements and (B) all other trademarks, trade names, service
marks, patents, copyrights, licenses, leases, franchise agreements and franchise
registrations including the Chiquita Trademarks and the Fresh Express
Trademarks, except, in the case of this clause (B), where such failure could not
reasonably be expected to have a Material Adverse Effect, and (v) conduct its
business in an orderly manner without voluntary interruption, except where such
failure could not reasonably be expected to have a Material Adverse Effect. The
Borrower shall maintain its Chief Executive Office and principal place of
business in the United States and shall not relocate its Chief Executive Office
or change its jurisdiction of formation except upon not less than 90 days prior
written notice to the Administrative Agent.

 

(h) Compliance with Laws. Each Significant Party shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, all Environmental Laws),
except where such noncompliance could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

-124-



--------------------------------------------------------------------------------

(i) Newly Formed or Acquired Subsidiaries. (i) General. The Borrower shall
notify the Administrative Agent, at its own expense (A) within 30 days after the
formation of any Significant Party (other than a Subsidiary of GWF), (B) within
30 days after the acquisition of any Significant Party (other than a Subsidiary
of GWF), and the Borrower shall also deliver to the Administrative Agent with
such notice a Compliance Certificate in the form of Exhibit G-2 and in
accordance with Section 5.02(d)(ii) and (C) within 120 days after the end of the
fiscal year during which a direct or indirect Subsidiary of the Borrower (other
than a Subsidiary of GWF) is formed, acquired, or becomes a Significant Party,
and the Borrower shall also deliver to the Administrative Agent with such notice
a Compliance Certificate in the form of Exhibit G-2 and in accordance with
Section 5.01(a)(iii).

 

(ii) Newly Formed or Acquired Subsidiaries of the Borrower. (x) For any US
Subsidiary formed, acquired or becoming a US Subsidiary of the Borrower (other
than any Fresh Express Entity) after the Effective Date (each such US Subsidiary
being a “Chiquita US Subsidiary”), the Borrower shall at its own expense and, if
not previously completed, within 30 days after notice of such event is required
to be provided under Section 5.01(i)(i) above, (A) cause such Chiquita US
Subsidiary to execute an instrument of joinder (a “Joinder Agreement”)
substantially in the form of Exhibit P hereto obligating such US Subsidiary to
the Chiquita Security Agreement and cause each Borrower Entity that owns any
Equity Securities of such Chiquita US Subsidiary to pledge to the Administrative
Agent for the benefit of itself and the Chiquita Secured Parties 100% of the
Equity Securities owned by it of such Chiquita US Subsidiary and execute and
deliver all documents or instruments required thereunder or appropriate to
perfect the security interest created thereby, (B) in the case of such Pledged
Equity Securities, deliver or cause to be delivered to the Administrative Agent
all stock certificates, if any, of each such Chiquita US Subsidiary owned by the
applicable Chiquita Pledgor and added to the Collateral thereby, free and clear
of all Liens, accompanied by signed and undated stock powers or other
instruments of transfer executed in blank (and take such other steps as may be
reasonably requested by the Administrative Agent to perfect the Administrative
Agent’s Lien in such Collateral in compliance with any applicable law), (C)
cause each such Chiquita US Subsidiary to execute a Joinder Agreement obligating
such Subsidiary to the Chiquita Subsidiary Guarantee Agreement pursuant to
documentation which is in form and substance reasonably satisfactory to the
Administrative Agent and (D) in the case of Collateral of such Chiquita US
Subsidiary that may be perfected by the filing of a financing statement under
the Uniform Commercial Code, cause each general financing statement (but not
fixture, crop, timber, or other similar filings) to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the benefit
of the Chiquita Secured Parties a valid, legal and perfected Lien, and a first
priority Lien (except to the extent Permitted Liens have priority), in the
Collateral subject to the financing statement to be so filed, registered or
recorded and evidence thereof delivered to the Administrative Agent.

 

-125-



--------------------------------------------------------------------------------

(y) For any Significant Latin American Subsidiary (other than a Subsidiary of
GWF or any Fresh Express Entity) formed, acquired or becoming a Significant
Subsidiary after the Effective Date (each such Significant Subsidiary being a
“Chiquita Latin American Subsidiary”), the Borrower shall at its own expense
and, if not previously completed, within 30 days after notice of such event is
required to be provided under Section 5.01(i)(i) above, and as long as no
Section 956 Issue will result, cause such Chiquita Latin American Subsidiary to
execute an instrument of joinder obligating such Subsidiary to the Chiquita
Subsidiary Guarantee Agreement pursuant to documentation which is in form and
substance reasonably satisfactory to the Administrative Agent.

 

(z) For any Significant Non-US Subsidiary (other than a Latin American
Subsidiary, a Subsidiary of GWF or any Fresh Express Entity) formed, acquired or
becoming a Significant Non-US Subsidiary after the Effective Date (each such
Significant Non-US Subsidiary being a “Chiquita Non-US Subsidiary”), the
Borrower shall at its own expense and, if not previously completed, within 30
days after notice of such event is required to be provided under Section
5.01(i)(i) above, and as long as no Section 956 Issue will result, (A) cause
each Borrower Entity that owns any Equity Securities of such Chiquita Non-US
Subsidiary to execute an instrument of joinder obligating such Borrower Entity
as a Pledgor to the Chiquita Pledge Agreement and to pledge to the
Administrative Agent for the benefit of itself and the Chiquita Secured Parties
100% of the non-voting and 65% of the voting Equity Securities owned by such
Pledgor of such Chiquita Non-US Subsidiary and execute and deliver all documents
or instruments required thereunder or appropriate to perfect the security
interest created thereby and (B) in the case of Pledged Equity Securities,
deliver to the Administrative Agent all stock certificates, if any, representing
the Pledged Equity Securities of such Chiquita Non-US Subsidiary added to the
Collateral thereby free and clear of all Liens, accompanied by signed and
undated stock powers or other instruments of transfer executed in blank (and
take such other steps as may be reasonably requested by the Administrative Agent
to perfect the Administrative Agent’s Lien in such Collateral in compliance with
any applicable law).

 

(iii) Newly Formed or Acquired Fresh Express Entities. (x) For any US Fresh
Express Entity formed, acquired or becoming a US Fresh Express Entity after the
Effective Date, the Borrower shall at its own expense and, as to clauses (A) and
(B) below, to the extent permitted by the terms of the Existing Indenture and
the Senior Notes Indenture and, if not previously completed, (and to the extent
applicable) within 30 days after notice of such event is required to be provided
under Section 5.01(i)(i) above, (A) cause each Borrower Entity that owns any
Equity Securities of such US Fresh Express Entity to pledge to the
Administrative Agent for the benefit of itself and the Fresh Express Secured
Parties 100% of the Equity Securities owned by it of such US Fresh Express
Entity and execute and deliver all documents or instruments required or
appropriate to perfect the security interest created thereby, (B) in the case of
such Pledged Equity Securities, deliver or cause to be delivered to the
Administrative Agent all stock certificates, if any, of each such US Fresh
Express Entity owned by the applicable Fresh Express Pledgor and added to the
Collateral thereby, free and clear of all Liens, accompanied by signed and
undated stock powers or other instruments of transfer executed in blank (and
take such other steps as may be reasonably requested by the

 

-126-



--------------------------------------------------------------------------------

Administrative Agent to perfect the Administrative Agent’s Lien in such
Collateral in compliance with any applicable law) and (C) cause each such US
Fresh Express Entity to execute a Joinder Agreement obligating such Subsidiary
to the Fresh Express Subsidiary Guarantee Agreement pursuant to documentation
which is in form and substance reasonably satisfactory to the Administrative
Agent.

 

(y) For any Non-US Fresh Express Entity formed, acquired or becoming a Non-US
Fresh Express Entity after the Effective Date, the Borrower shall at its own
expense and to the extent permitted by the terms of the Existing Indenture and
the Senior Notes Indenture and, if not previously completed, (and to the extent
applicable) within 30 days after notice of such event is required to be provided
under Section 5.01(i)(i) above, and as long as no Section 956 Issue will result,
(A) cause each Borrower Entity that owns any Equity Securities of such a Non-US
Fresh Express Entity to execute an instrument of joinder obligating such
Borrower Entity as a Pledgor to the Fresh Express Pledge Agreement and to pledge
to the Administrative Agent for the benefit of itself and the Fresh Express
Secured Obligations 100% of the non-voting and 65% of the voting Equity
Securities owned by such Pledgor of such Non-US Fresh Express Entity and execute
and deliver all documents or instruments required thereunder or appropriate to
perfect the security interest created thereby and (B) in the case of Pledged
Equity Securities, deliver to the Administrative Agent all stock certificates,
if any, representing the Pledged Equity Securities of such Non-US Fresh Express
Entity added to the Collateral thereby free and clear of all Liens, accompanied
by signed and undated stock powers or other instruments of transfer executed in
blank (and take such other steps as may be reasonably requested by the
Administrative Agent to perfect the Administrative Agent’s Lien in such
Collateral in compliance with any applicable law).

 

(j) Appraisals. The Administrative Agent may commission an appraisal of the
Chiquita Trademarks and/or the Fresh Express Trademarks (in a manner consistent
with Borrower’s prior lenders) at any time at the expense of the Appropriate
Lenders; provided that such appraisal shall be at Borrower’s expense if such
appraisal: (A) is the first appraisal of the Chiquita Trademarks and/or the
Fresh Express Trademarks and more than 18 months have elapsed since the
Effective Date, (B) is commissioned after the occurrence and during the
continuance of an Event of Default or (C) is commissioned after the occurrence
of any Material Adverse Change.

 

(k) Real Property. As soon as available and in any event within 120 days after
the end of each fiscal year, the Borrower shall provide a report supplementing
Schedules 4.01(z) and 4.01(aa) hereto, including an identification of all owned
and leased real property disposed of by any of the Fresh Express Entities during
such fiscal year, a list and description (including the street address, county
or other relevant jurisdiction, state, record owner, book value thereof and, in
the case of leases of property, lessor, lessee, expiration date and annual
rental cost thereof) of all real property acquired or leased during such fiscal
year and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete.

 

-127-



--------------------------------------------------------------------------------

(l) Compliance with Terms of Leaseholds. The Borrower shall make all payments
and otherwise perform all obligations in respect of all leases of real property
to which any of the Fresh Express Entities is a party (including the Clayton
County Lease), keep such leases in full force and effect and not allow such
leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cause each of the Fresh Express Entities to cure any such
default unless such failure to pay or perform, lapse, termination, forfeiture or
cancellation could not reasonably be expected to have a Material Adverse Effect.

 

(m) Maintenance of Properties, Etc. The Borrower shall maintain and preserve,
and cause each of the Loan Parties to maintain and preserve, all of its
properties in good working order and condition, ordinary wear and tear excepted
and will from time to time make or cause to be made all appropriate repairs,
renewals and replacements thereof, except in any such case where failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

(n) Clayton County Fee Mortgage. If, at any time following the Effective Date, a
Fresh Express Entity shall acquire the fee simple interest in the Clayton County
Property, by exercising any purchase option under the Clayton County Lease or
otherwise, then not later than five (5) days following date on which the
transaction by which such Clayton County Property shall have been acquired shall
have been consummated, such Fresh Express Entity shall duly execute, acknowledge
and deliver to the Administrative Agent, in form suitable for filing and
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting
Lien, subject to Permitted Encumbrances, on the property described therein in
favor of the Fresh Express Secured Parties, a Clayton County Fee Mortgage,
securing payment of all the Fresh Express Secured Obligations, together with
those documents set forth in Section 3.01(h) hereto as the Administrative Agent
may require in its sole discretion, and, upon the request of the Administrative
Agent in its sole discretion, a signed copy of favorable opinions, addressed to
the Administrative Agent and the Fresh Express Secured Parties, of counsel for
the Loan Parties acceptable to the Administrative Agent substantially similar to
those opinions delivered pursuant to Section 3.01(f)(ii) and (iii) and otherwise
in form and substance reasonably satisfactory to the Administrative Agent.

 

(o) Taxable Variable Rate Demand Bonds/Multi-Modal Industrial Development
Revenue Bonds. Within 45 days after the Effective Date, all outstanding Taxable
Variable Rate Demand Bonds and all outstanding Multi-Modal Industrial
Development Revenue Bonds shall have been redeemed in full.

 

SECTION 5.02. Negative Covenants. Until the termination of the Commitments and
the satisfaction in full by the Borrower of all Obligations (other than any
Unaccrued Indemnity Claims), the Borrower will comply, and will cause compliance
by the other Significant Parties (other than GWF and its Subsidiaries), with the
following negative covenants, unless the Required Lenders shall otherwise
consent in writing:

 

(a) Indebtedness. (i) The Borrower shall not, and shall not permit the Borrower
Entities to, create, incur, assume or permit to exist Indebtedness unless (A)
such Indebtedness does not violate any terms of the Existing Indenture and the
Senior Notes Indenture, (B) no Default has occurred or is continuing, and (C)
the Borrower is in Pro Forma Compliance with all Financial Covenants in
accordance with Section 5.03 of this Agreement.

 

-128-



--------------------------------------------------------------------------------

(ii) The Borrower shall not permit the Fresh Express Entities to, and the Fresh
Express Entities shall not, create, incur, assume or permit to exist
Indebtedness, except:

 

(A) Indebtedness under the Credit Documents;

 

(B) Indebtedness secured by Liens on assets of the Fresh Express Entities
permitted by clauses (b), (c), (d) and (w) of the definition of Permitted Liens
in Section 1.01 not to exceed in the aggregate $25,000,000 at any time
outstanding;

 

(C) the Surviving Indebtedness of the Fresh Express Entities, and any
Indebtedness extending the maturity of, or refunding or refinancing, in whole or
in part, any Surviving Indebtedness of the Fresh Express Entities; provided that
the terms of any such extending, refunding or refinancing Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are otherwise permitted by the Credit Documents; and provided further that the
principal amount of such Surviving Indebtedness shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing;

 

(D) Indebtedness in respect of Hedging Obligations incurred in the ordinary
course of business and consistent with prudent business practice for the purpose
of fixing or hedging interest rate risk, non-US currency risk or financial and
other similar risks (including commodity risks);

 

(E) Indebtedness owed to another US Fresh Express Entity, which Indebtedness
shall be otherwise permitted under the provisions of Section 5.02(e); and

 

(F) other Indebtedness not to exceed $1,000,000 at any time outstanding.

 

(b) Liens. None of the Borrower Entities shall create, incur, assume or permit
to exist any Lien on or with respect to any Borrower Entity assets or property
of any character, whether now owned or hereafter acquired, except for Permitted
Liens (other than any Lien in any Equity Securities issued by any Borrower
Entities, except for Liens in favor of the Administrative Agent and/or Secured
Parties securing all or any part of the Obligations as specified herein).

 

-129-



--------------------------------------------------------------------------------

(c) Asset Dispositions. None of the Borrower Entities shall, directly or
indirectly, sell, lease, convey, transfer or otherwise dispose (including,
without limitation, via any sale and leaseback transaction) of any of its
non-cash assets or property, whether now owned or hereafter acquired, except for
Permitted Sales and the following (“Permitted Asset Dispositions”), which
Permitted Asset Dispositions may fall within any one of the following categories
(whether or not such Permitted Asset Dispositions could fall within one or more
other categories and, if an asset disposition could qualify for more than one
category of Permitted Asset Dispositions, the Borrower may designate which
category the asset disposition qualifies for without such asset disposition
counting against other categories):

 

(i) Sales of inventory in the ordinary course of their businesses;

 

(ii) Sales or dispositions of damaged, worn, obsolete, or other unneeded assets
in the ordinary course of their businesses for not less than Fair Market Value;

 

(iii) Sales or other dispositions of Investments permitted by clause (ii) of
Section 5.02(e) for not less than Fair Market Value; provided that no Default
shall have occurred and be continuing;

 

(iv) Sales or other dispositions of assets and property in the normal course of
business;

 

(v) Sales or other dispositions of the Equity Securities of Landec and/or Equity
Securities and assets of American Produce Company;

 

(vi) Sale or other transfer of the Fresh Cut Assets from the Fresh Express
Entities to the Borrower or any Chiquita Subsidiary Guarantors that are US
Subsidiaries;

 

(vii) Sale or other transfer of property and assets from De Minimis US
Subsidiaries dissolved pursuant to Section 5.02(d)(iv);

 

(viii) dispositions to the Seller of any excess amounts on deposit in the IRB
Accounts following the redemption and repayment in full of the Indebtedness
referred to in Sections 3.01(i)(i) and 3.01(i)(ii); and

 

(ix) Sales or other dispositions for Fair Market Value, the Net Cash Proceeds of
which are applied to the prepayment of the Loans or otherwise as set forth in
Section 2.06(c); provided that, no later than the date of the Permitted Asset
Disposition pursuant to this clause (viii), the Borrower shall deliver to the
Administrative Agent a Compliance Certificate which (A) states that no Default
has occurred or is continuing, or, if any such Default has occurred and is
continuing, a statement to the nature thereof and what action the Borrower
proposes to take with respect thereto and (B) sets forth the calculation of Pro
Forma Compliance with all Financial Covenants set forth in Section 5.03 after
giving effect to the Permitted Asset Disposition; provided further that the

 

-130-



--------------------------------------------------------------------------------

Borrower’s requirement to advise the Administrative Agent as provided above
shall not apply to any Relevant Sales that in the aggregate are equal to or less
than $5,000,000 as of the end of the last day of the immediately preceding
fiscal year. Notwithstanding the foregoing, if the aggregate Net Cash Proceeds
received upon any such sales or dispositions during such fiscal year are equal
to or less than $15,000,000 as of the end of the last day of the immediately
preceding fiscal year, then no additional restrictions shall apply to the
Borrower’s use of such Net Cash Proceeds.

 

(d) Mergers, Acquisitions. None of the CBII Entities shall consolidate with or
merge into any other Person or permit any other Person to merge into any other
CBII Entity, or acquire (or form a new Subsidiary to acquire) all or
substantially all of the assets or equity or any identifiable business unit,
division or operations of any other Person, except for the following:

 

(i) the Borrower Entities (other than the Fresh Express Entities) may merge with
each other and the Fresh Express Entities may merge with each other so long as
such merger does not impair any security for the Fresh Express Secured
Obligations; provided that (A) no Event of Default will result after giving
effect to such merger, (B) in any such merger involving a US Subsidiary and a
Non-US Subsidiary, the US Subsidiary is the surviving Person (provided that for
purposes of clarity, the parties acknowledge and agree that a Non-US Subsidiary
may be the surviving Person in a merger involving a De Minimis US Subsidiary),
(C) in any such merger involving the Borrower, the Borrower is the surviving
Person and (D) in any such merger involving any Company, such Company is the
surviving Person;

 

(ii) any acquisitions (“Permitted Acquisitions”) by a Borrower Entity of all or
substantially all of the assets or equity of any other Person or any
identifiable business unit, division or operations of any other Person; provided
that:

 

(A) No Event of Default shall have occurred and be continuing before or after
giving effect to any acquisition;

 

(B) The aggregate purchase consideration for such acquisition when added to all
other such acquisitions during the preceding 12 months ending on the day that is
the last day of the most recent month before such acquisition closes does not
exceed $100,000,000;

 

(C) After giving effect to the acquisition, the acquired Person or the assets,
business unit, division or operations acquired shall be directly or indirectly
owned by a Subsidiary of Borrower;

 

(D) In the case of an acquisition of a new Person (or the formation of a new
Subsidiary to acquire any such Person or all or substantially all of the assets
or any identifiable business unit, division or

 

-131-



--------------------------------------------------------------------------------

operations of any such Person), the acquired Person or newly formed Subsidiary,
if a Significant Party or a US Subsidiary, shall become a Guarantor, Pledgor
and/or Pledged Person to the extent required by Section 5.01(i); provided that
the Lenders and the Administrative Agent shall permit, to the extent not
otherwise materially burdensome or detrimental to the Lenders, any such new
pledge or Guarantee to be structured in the manner most tax advantageous for
Borrower;

 

(E) The acquisition has been (i) approved by the board of directors or other
managing body of the Person to be acquired and if applicable such acquisition
has been recommended for approval to such Person’s shareholders or interest
holders and (ii) undertaken in accordance with all applicable requirements of
law; and

 

(F) If requested by Administrative Agent and to the extent available to the
Borrower, the Borrower shall provide to the Administrative Agent or Lenders the
historical Financial Statements of the acquired Person or of the Person owning
all or substantially all of the assets, or the identifiable business unit,
division or operations to be acquired and such other additional information as
reasonably requested by the Administrative Agent regarding such acquisitions;

 

provided that no later than 30 days after the date of the Permitted Acquisition
of a Significant Party pursuant to this clause (ii), the Borrower delivers to
the Administrative Agent a Compliance Certificate in substantially the form of
Exhibit G-2 which (A) states that no Default has occurred or is continuing and
(B) sets forth the calculation demonstrating Pro Forma Compliance with all
Financial Covenants set forth in Section 5.03 after giving effect to the
Permitted Acquisition;

 

(iii) Holdings and the Borrower may consummate the Acquisition; and

 

(iv) any De Minimis US Subsidiary may merge with and into, or be dissolved or
liquidated into, the Borrower, any Chiquita Subsidiary Guarantor that is a US
Subsidiary or any other De Minimis US Subsidiary so long as (x) in the case of
any such merger, dissolution or liquidation involving the Borrower, the Borrower
is the surviving entity (it being understood and agreed that the Borrower may
not be liquidated or dissolved) and (y) in all other cases, such Chiquita
Subsidiary Guarantor or such other De Minimis US Subsidiary is the surviving
entity.

 

(e) Investments. None of the Borrower Entities shall make any Investment, or
enter into any transaction that has substantially similar effect, except for the
following, which Investments may fall within any one of the following categories
(whether or not such Investments could fall within one or more other categories
and if an Investment qualifies for more than one of the following categories,
the Borrower may designate

 

-132-



--------------------------------------------------------------------------------

which category the Investment qualifies for without such Investment counting
against other categories):

 

(i) Investments in connection with mergers, Permitted Acquisitions and the
Acquisition set forth in Section 5.02(d);

 

(ii) Temporary Cash Investments;

 

(iii) an Investment that is made as a result of the receipt of non-cash
consideration from a disposition of assets that was made pursuant to, and in
compliance with, the covenant related to asset dispositions as set forth in
Section 5.02(c) hereof;

 

(iv) Investments consisting of (a) loans and advances to employees for
reasonable travel, relocation and business expenses in the ordinary course of
business not to exceed $5,000,000 in the aggregate at any one time outstanding
and (b) loans to employees of any Borrower Entity for the sole purpose of
purchasing equity of CBII not to exceed $5,000,000 in the aggregate at any one
time outstanding;

 

(v) Investments existing on the Effective Date (listed in Schedule 5.02(e)
hereto are Investments existing as of the Effective Date, except for omissions
of immaterial Investments);

 

(vi) Investments in connection with Hedging Obligations that are incurred for
the purpose of fixing or hedging interest rate risk or commodity risk or Non-US
currency risk and not for speculative purposes;

 

(vii) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

 

(viii) Investments in suppliers or customers that are subject to Debtor Relief
Laws or similar proceedings or as a result of foreclosure on a secured
Investment in a third party received in exchange for or cancellation of an
existing obligation of such supplier or customer to any Borrower Entity;

 

(ix) Investments paid for solely with Equity Securities of CBII; provided that
such Investments constitute Permitted Acquisitions set forth in Section 5.02(d);

 

(x) Investments represented by Guarantees by any Borrower Entity of Indebtedness
of an unrelated third party which is involved in a commercial relationship with
any Borrower Entity in the ordinary course of business, such as a supplier,
customer or service-provider; provided that the Indebtedness Guaranteed under
this clause (x) does not exceed an aggregate amount outstanding at any time of
$15,000,000 and the proceeds of the underlying Indebtedness are or have been
used in a Food-Related Business;

 

-133-



--------------------------------------------------------------------------------

(xi) deposits required by Governmental Authorities, public utilities or
suppliers in the ordinary course of business;

 

(xii) prepaid expenses incurred in the ordinary course of business;

 

(xiii) Investments with respect to performance bonds, bankers’ acceptance,
workers’ compensation claims, surety or appeal bond payments, obligations in
connection with self-insurance or similar obligations and bank overdrafts;

 

(xiv) extensions of trade credit recorded as accounts receivable entered into in
the ordinary course of business;

 

(xv) advancement of funds by any CBII Entity in the ordinary course of business
to growers or suppliers of products for Food-Related Businesses as advances for
such products;

 

(xvi) Investments in any Person in an aggregate amount for all such Investments,
as valued at the time each such investment is made, not to exceed 10% of the
total consolidated assets of the CBII Entities, so long as such Investments are
in a Food-Related Businesses;

 

(xvii) Investments in the joint venture more specifically described on Schedule
5.02(e)(xvii) in an aggregate amount for such Investments not to exceed
$5,000,000;

 

(xviii) (A) Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the date hereof, (B) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (C) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties, (D) additional Investments by Loan Parties (other
than Fresh Express Entities) in Subsidiaries (other than Fresh Express Entities)
that are not Loan Parties in an aggregate amount invested from the date hereof
not to exceed $25,000,000, and (E) additional Investments by Loan Parties in
Fresh Express Entities that are not Loan Parties in an aggregate amount invested
from the date hereof not to exceed $25,000,000; and

 

(xix) Investments (other than Investments specified in clauses (i) through
(xviii) above) in an aggregate amount for all such Investments, as valued at the
time each such Investment is made, not to exceed $30,000,000 at any time after
the Effective Date.

 

(f) Dividends, Redemptions, Distributions. None of the Borrower Entities shall
make any Distributions or set apart any sum for such purpose, except:

 

(i) (x) any Borrower Entity may make cash Distributions (or set apart sums for
such purposes) on its Equity Securities to any other Borrower Entity, and (y)
any Borrower Entity may make non-cash Distributions (or set apart sums for

 

-134-



--------------------------------------------------------------------------------

such purposes) on its Equity Securities to any other Borrower Entity, provided
that the Fresh Express Entities shall not make non-cash Distributions to any
CBII Entity that is not a Fresh Express Entity;

 

(ii) the Borrower may make Distributions to CBII (x) in any event for the cash
costs in respect of CBII Overhead Expenses (including for Distributions not
matching up to expenses, such as for deferred compensation plans) in amounts not
exceeding such cash costs, (y) to fund liabilities of CBII disclosed on Schedule
5.02(f)(ii) existing as of the Effective Date and (z) provided that (i) no Event
of Default has occurred and is then continuing, or would result from such
Distribution and (ii) Borrower and CBII are in Pro Forma Compliance with all
Financial Covenants, for any other purpose (including dividends, interest
payments, and Stock and Warrant Repurchases); and

 

(iii) as long as no Event of Default has occurred and is then continuing, pro
rata Distributions to minority shareholders of Borrower Entities.

 

(g) Conduct of Business. (i) No Borrower Entity shall engage, either directly or
indirectly through Affiliates, in any business substantially different from
Food-Related Businesses.

 

(ii) CBII shall not conduct any operating business nor own any material assets
(other than those it currently owns and as set forth on Schedule 5.02(g)),
provided that (A) CBII may employ officers and employees to fulfill its
obligations as a public company and to administer its Subsidiaries’ business
activities, enter into space leases and other agreements in connection with such
business activities, and have and maintain various Pension Plans for it, its
Subsidiaries and their employees, (B) CBII may own stock in Borrower and Equity
Securities in other Persons in which it currently owns Equity Securities
(provided that CBII does not materially increase the funding or activities of
those Persons other than the Borrower Entities) and incur Indebtedness in
compliance with the Consolidated Leverage Ratio and (C) CBII may Guarantee
contracts of the Borrower Entities.

 

(iii) CBII shall and shall cause each of its Significant Subsidiaries to (a)
except as permitted by Section 5.02(d), preserve its separate legal existence,
(b) comply in all material respects with the requirements of its organizational
documents and other governing instruments (including bylaws), (c) not conduct
business under the name of any other Borrower Entity, (d) maintain separate and
complete books and records in accordance with generally acceptable accounting
principles and otherwise to properly reflect its business and financial affairs
and (e) maintain full and complete records of all transactions with any Borrower
Entity.

 

(h) Disposition of Accounts Receivables of US Subsidiaries. No CBII Entity shall
sell or otherwise dispose of or encumber (except pursuant to the Security
Documents), or permit any of its Subsidiaries to sell or otherwise dispose of or
encumber (except pursuant to the Security Documents), any accounts receivables
of any US Subsidiaries (except good faith settlement of disputed accounts
receivable).

 

-135-



--------------------------------------------------------------------------------

(i) ERISA. (i) No CBII Entity nor any ERISA Affiliate shall: (A) adopt or
institute any Pension Plan; (B) take any action which will result in the partial
or complete withdrawal, within the meanings of Sections 4203 and 4205 of ERISA,
from a Multiemployer Plan; (C) engage or permit any Person to engage in any
transaction prohibited by Section 406 of ERISA or Section 4975 of the IRC
involving any Employee Benefit Plan or Multiemployer Plan which would subject
the Borrower or any ERISA Affiliate to any tax, penalty or other liability
including a liability to indemnify; (D) incur or allow to exist any accumulated
funding deficiency (within the meaning of Section 412 of the IRC or Section 302
of ERISA); (E) fail to make full payment when due of all amounts due as
contributions to any Pension Plan or Multiemployer Plan; (F) fail to comply with
the requirements of Section 4980B of the IRC or Part 6 of Title I(B) of ERISA;
or (G) adopt any amendment to any Pension Plan which would require the posting
of security pursuant to Section 401(a)(29) of the IRC, where any such event or
events described in clauses (A) through (G) above, either singly or
cumulatively, could reasonably be expected to have a Material Adverse Effect.

 

(ii) No CBII Entity shall (A) engage in any transaction prohibited by any
Governmental Rule applicable to any Non-US Plan; (B) fail to make full payment
when due of all amounts due as contributions to any Non-US Plan; or (C)
otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Non-US Plan, where any such event or events described in
clauses (A) through (C) above, either singly or cumulatively, could reasonably
be expected to have a Material Adverse Effect.

 

(j) Transactions with Affiliates. No CBII Entity shall enter into any
Contractual Obligations with any Affiliate or engage in any other transaction
with any Affiliate except (i) Contractual Obligations or other transactions
between or among Borrower Entities (other than the Fresh Express Entities) and
Contractual Obligations or other transactions between or among the Fresh Express
Entities, (ii) on terms which are no less favorable to any Borrower Entity than
would prevail in the market for similar transactions between unaffiliated
parties dealing at arm’s length or with concomitant benefits accruing to the
party that has received less than arm’s-length terms, or (iii) any Contractual
Obligation or other transactions between any Fresh Express Entity and any
Borrower Entity that is not a Fresh Express Entity, provided that such
Contractual Obligation or other transaction (A) is entered into in the ordinary
course of business consistent with prudent business practices, (B) does not
result in any significant or disproportionate burden, liability or disadvantage
to any Borrower Entity which is a party thereto, and (C) does not impair any of
the Chiquita Collateral or the Fresh Express Collateral or the value thereof, or
the interests of the Administrative Agent or any of the Secured Parties therein.

 

(k) Accounting Changes. Except on 30 days prior notice, no CBII Entity shall
change its fiscal year (currently January 1 through December 31).

 

(l) Rate Contracts. No CBII Entity shall enter into any Rate Contract, except
Rate Contracts entered into for non-speculative purposes: (i) to hedge or
mitigate risks to which any Borrower Entity has actual exposure (other than
those in respect of Equity Securities of any Borrower Entity) or (ii) to
effectively cap, collar or exchange interest

 

-136-



--------------------------------------------------------------------------------

rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower Entity.

 

(m) Limitation on Consolidated Tax Liability. No CBII Entity shall be liable for
US Federal income taxes relating to the taxable income of any CBII Entity or
Affiliate of such CBII Entity which is not a Loan Party in excess of the amount
of US Federal income taxes it would pay if reporting as a separate entity,
unless such CBII Entity is fully reimbursed by such a Borrower Entity or
Affiliate of such Borrower Entity on or before the payment of such taxes.

 

(n) Restrictive Agreements. No CBII Entity shall agree to:

 

(i) any restriction or limitation (other than as set forth in this Agreement) on
the making of Distributions or the transferring of assets from any Borrower
Entity to any non-Borrower Entity (except limitations contained in this
Agreement) other than (A) those that are arrangements in connection with
Indebtedness not to exceed $1,000,000 in the aggregate outstanding at any one
time that can be optionally prepaid by the CBII Entities and (B) those with
respect to Permitted Joint Ventures (but not limiting pro rata distribution
requirements), GWF and its Subsidiaries, Exportadora Chile, Servicios Chile,
Atlanta and its Subsidiaries, CBCBV, and such other Subsidiaries as are
permitted by the Administrative Agent on or after the Effective Date in its sole
and absolute discretion; or

 

(ii) any negative pledge agreements with any creditor or third party other than
(A) as set forth in this Agreement and those that are currently existing on the
Effective Date and listed on Schedule 5.02(n) (including any renewal,
modification, or extension thereof), (B) those that are arrangements in
connection with Indebtedness not to exceed $1,000,000 in the aggregate
outstanding at any one time that can be optionally prepaid by the CBII Entities,
in either case and (C) those with respect to the assets of Permitted Joint
Ventures, GWF and its Subsidiaries, Exportadora Chile, Servicios Chile, Atlanta
and its Subsidiaries, CBCBV, and such other Subsidiaries as are permitted by the
Administrative Agent on or after the Effective Date in its sole and absolute
discretion.

 

(o) PACA. No CBII Entity shall fail to make payments on invoices or other
obligations to vendors that are subject to PACA within 90 days of when due,
unless matters relating thereto are being contested in good faith by appropriate
proceedings.

 

(p) OFAC. The Borrower will not permit any of the CBII Entities to use in
violation of applicable US laws or regulations the proceeds of any Loan or L/C
Credit Extension made pursuant to this Agreement (i) to fund any operations of,
to finance any investments or activities in, or to make any payments to, any
Person named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or (ii) to fund any operations in, to finance any investments or
activities in, or to make any payments to, an agency of the

 

-137-



--------------------------------------------------------------------------------

government of a country, an organization controlled by a country, or a Person
resident in a country that is subject to a sanctions program administered by the
U.S. Department of the Treasury’s Office of Foreign Assets Control under 31
C.F.R. Chapter V.

 

(q) Limitation on the Creation of Fresh Express Entities. No Borrower Entity
shall, or shall permit any of its Subsidiaries to, form, acquire or become a
Fresh Express Entity after the Effective Date or make an Investment in a Fresh
Express Entity formed or organized after the Effective Date, unless the Borrower
shall have complied, or shall have caused its applicable Subsidiaries to comply,
with Sections 5.01(i)(iii) and 5.02(e)(xviii).

 

(r) Maintenance of Fresh Express Entities. No Borrower Entity (other than the
Fresh Express Entities) shall enter into or conduct in the United States a
business that purchases, processes, packages and/or distributes packaged,
ready-to-eat salads (other than fruit salads).

 

SECTION 5.03. Financial Covenants. Until the termination of the Commitments and
the satisfaction in full by the Borrower of all Obligations (other than any
Unaccrued Indemnity Claims), the Borrower will comply, and will cause
compliance, with the following financial covenants, unless the Required Lenders
shall otherwise consent in writing:

 

(a) Borrower Leverage Ratio. The Borrower shall not permit the Borrower Leverage
Ratio at the end of any fiscal quarter having ended after the Effective Date to
be greater than 3.50 to 1.0 through and including the fiscal quarter ended
December 31, 2005 and shall not permit the Borrower Leverage Ratio at the end of
any fiscal quarter ended thereafter to be greater than 3.00 to 1.0.

 

(b) Consolidated Leverage Ratio. The Borrower shall not permit the Consolidated
Leverage Ratio at the end any fiscal quarter having ended after the Effective
Date to be greater than 5.50 to 1.0 through and including the fiscal quarter
ended December 31, 2005 and shall not permit the Consolidated Leverage Ratio at
the end of any fiscal quarter ended thereafter to be greater than 5.25 to 1.0.

 

(c) Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio at the end of any fiscal quarter having ended after the Effective
Date to be less than 1.50 to 1.0.

 

(d) Maximum Capital Expenditures. The Borrower shall not permit the aggregate
amount of Capital Expenditures (excluding any Permitted Acquisition which is
treated as a Capital Expenditure under GAAP and any reinvestment of insurance
Net Cash Proceeds) made by the Borrower Entities in any fiscal year to exceed
$150,000,000; provided, however, that if, for any fiscal year, the amount
specified in this Section 5.03(d) exceeds the aggregate amount of Capital
Expenditures made by the Borrower Entities during such fiscal year, the Borrower
Entities shall be entitled to make additional Capital Expenditures in the
immediately succeeding fiscal year in an amount (such amount being referred to
herein as the “Capex Carryover”) equal to such excess.

 

-138-



--------------------------------------------------------------------------------

ARTICLE VI

 

DEFAULT

 

SECTION 6.01. Events of Default. The occurrence or existence of any one or more
of the following shall constitute an “Event of Default” hereunder:

 

(a) Non-Payment. The Borrower shall (i) fail to pay when due any principal of
any Loan or any L/C Obligations or (ii) fail to pay within three days after the
same becomes due, any interest, fees or other amounts payable under the terms of
this Agreement or any of the other Credit Documents; or

 

(b) Specific Defaults. Any Significant Party shall fail to observe or perform
any covenant, obligation, condition or agreement applicable to it set forth in
Section 5.01(a) (within three Business Days of when due), Section 5.01(g),
Section 5.01(i) (within three Business Days of when due), Section 5.02 (other
than Section 5.02(p)), or Section 5.03 and such failure shall continue beyond
any grace period provided herein or with respect thereto; or

 

(c) Other Defaults. Any default shall occur under any Guarantee Agreement or
Security Document and such default shall continue beyond any period of grace
provided with respect thereto; or any Loan Party shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement (other than Section 5.02(p)) or any other Credit Document and such
failure shall continue for 30 days after the earlier of the date an officer of
the Borrower or of CBII becomes aware of such failure or notice from the
Administrative Agent or the Required Lenders; or

 

(d) Representations and Warranties. Any representation or warranty made or
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in or in connection with this Agreement or any of the other Credit
Documents, shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished; or

 

(e) Cross-Default. (i) Any CBII Entity shall fail to make any payment on account
of any Indebtedness or Contingent Obligation of such Person (other than the
Obligations) when due (whether at scheduled maturity, by required prepayment,
upon acceleration or otherwise) and such failure shall continue beyond any
period of grace provided with respect thereto (and in the case of Guarantees
provided by financial institutions to Guarantee the payment of Governmental
Charges or other regulatory obligations in the normal course of business, such
failure continues for more than 30 days without the applicable CBII Entity
replacing such Guarantee or paying in full the obligations respecting such
Guarantee), in all such cases only if the amount of such Indebtedness or
Contingent Obligation exceeds $30,000,000 or the effect of such failure is to
cause, or permit the holder or holders thereof to cause, Indebtedness and/or
Contingent Obligations of any CBII Entity (other than the Obligations) in an
aggregate amount exceeding $30,000,000 to become redeemable, due, liquidated or
otherwise payable (whether at scheduled maturity, by required prepayment, upon
acceleration or

 

-139-



--------------------------------------------------------------------------------

otherwise) and/or to be secured by cash collateral and such Indebtedness or
Contingent Obligation has not been paid in full or such default has not been
cured, (ii) any CBII Entity shall otherwise fail to observe or perform any
agreement, term or condition contained in any agreement or instrument relating
to any Indebtedness or Contingent Obligation of such Person (other than the
Obligations), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Indebtedness and/or Contingent Obligations of any CBII
Entity (other than the Obligations) in an aggregate amount exceeding $30,000,000
to become redeemable, due, liquidated or otherwise payable (whether at scheduled
maturity, by required prepayment, upon acceleration, or otherwise) and/or to be
secured by cash collateral and such Indebtedness or Contingent Obligation has
not been paid in full or such default has not been cured or (iii) as a result of
the failure of any CBII Entity to observe or perform any agreement, term or
condition therein, any Lender Rate Contracts in aggregate notional amounts, if
any, exceeding $30,000,000 shall have become due, liquidated, or otherwise
payable and the CBII Entities’ obligations thereunder remain unpaid; or

 

(f) Insolvency; Voluntary Proceedings. Any Significant Party shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part (except as expressly permitted by
this Agreement), (v) become insolvent as such term may be defined or interpreted
under any Debtor Relief Law or (vi) commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or

 

(g) Involuntary Proceedings. Proceedings for the appointment of a receiver,
trustee, liquidator or custodian of any Significant Party or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
any Significant Party or the debts thereof under any Debtor Relief Law shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within 60 calendar days of commencement; or

 

(h) Judgments. (i) One or more judgments, orders, decrees or arbitration awards
requiring any Significant Party to pay an aggregate amount of $30,000,000 or
more (exclusive of amounts covered by insurance issued by an insurer not an
Affiliate of the Borrower and otherwise satisfying the requirements set forth in
Section 5.01(d)) shall be rendered against any Significant Party in connection
with any single or related series of transactions, incidents or circumstances
and the same shall not be satisfied, vacated or stayed for a period of 30
consecutive days or (ii) any other judgments, orders, decrees, arbitration
awards, writs, assessments, warrants of attachment, tax liens or executions or
similar processes which, alone or in the aggregate, could reasonably be expected
to have a Material Adverse Effect are rendered, issued or levied; or

 

-140-



--------------------------------------------------------------------------------

(i) Credit Documents. Any Credit Document or any material term thereof shall
cease to be, or be asserted by any Significant Party not to be, a legal, valid
and binding obligation of any Significant Party enforceable in accordance with
its terms except as limited by Debtor Relief Laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity; or

 

(j) Security Documents. Any Lien against the Collateral intended to be created
by any Security Document shall at any time be invalidated, subordinated or
otherwise cease to be in full force and effect, for whatever reason, or any
security interest purported to be created by any Security Document shall cease
to be, or shall be asserted by any Significant Party not to be, a valid, first
priority perfected Lien (to the extent that this Agreement obligates the Loan
Parties to provide such a perfected first priority Lien, and except to the
extent Permitted Liens have priority) in the Collateral (except as expressly
otherwise provided under and in accordance with the terms of this Agreement or
such Security Documents); or

 

(k) Employee Benefit Plans. Any ERISA Event which the Administrative Agent
reasonably believes in good faith constitutes grounds for the termination of any
Pension Plan by the PBGC or for the appointment of a trustee by the PBGC to
administer any Pension Plan shall occur and be continuing for a period of 30
days or more after notice thereof is provided or required to be provided to the
Borrower by the Administrative Agent, or any Pension Plan shall be terminated
within the meaning of Title IV of ERISA or a trustee shall be appointed by the
PBGC to administer any Pension Plan; or

 

(l) Change of Control. Any Change of Control shall occur.

 

SECTION 6.02. Remedies. At any time after the occurrence and during the
continuance of any Event of Default (other than an Event of Default referred to
in Section 6.01(f) or 6.01(g)), the Administrative Agent may or shall, upon
instructions from the Required Lenders, by written notice to the Borrower, (a)
terminate the Commitments, any obligation of the L/C Issuers to make L/C Credit
Extensions and the obligations of the Lenders to make Loans; (b) require that
the Borrower Cash Collateralize the Obligations in an amount equal to the then
Effective Amount of the L/C Obligations; and/or (c) declare all or a portion of
the outstanding Obligations payable by the Borrower to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
Notes to the contrary notwithstanding. Upon the occurrence and during the
continuance of any Event of Default described in Section 6.01(f) or 6.01(g),
immediately and without notice, (1) the Commitments, any obligation of the L/C
Issuers to make L/C Credit Extensions and the obligations of the Lenders to make
Loans shall automatically terminate, (2) the obligation of the Borrower to Cash
Collateralize the Obligations in an amount equal to the then Effective Amount of
the L/C Obligations shall automatically become effective and (3) all outstanding
Obligations payable by the Borrower hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice

 

-141-



--------------------------------------------------------------------------------

of any kind, all of which are hereby expressly waived, anything contained herein
or in the Notes to the contrary notwithstanding. In addition to the foregoing
remedies, upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may exercise any other right, power or remedy
available to it under any of the Credit Documents or otherwise by law, either by
suit in equity or by action at law, or both.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT AND RELATIONS AMONG THE LENDERS

 

SECTION 7.01. Appointment, Powers and Immunities. (a) Each Lender hereby
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the other Credit Documents with such powers as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby authorizes the Administrative Agent to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers as are set forth herein or therein, together with
such other powers as are reasonably incidental thereto. The Co-Lead Arrangers,
the Syndication Agent and the Documentation Agent shall not have any duties or
responsibilities or any liabilities under this Agreement or any other Credit
Documents and any amendments, consents, waivers or any other actions taken in
connection with this Agreement or the other Credit Documents shall not require
the consent of the Co-Lead Arrangers, the Syndication Agent or the Documentation
Agent in such respective capacities. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement or
in any other Credit Document, be a trustee for any Lender or have any fiduciary
duty to any Lender. Notwithstanding anything to the contrary contained herein
the Administrative Agent shall not be required to take any action which is
contrary to this Agreement or any other Credit Document or any applicable
Governmental Rule. Neither the Administrative Agent nor any Lender shall be
responsible to any other Lender for any recitals, statements, representations or
warranties made by any CBII Entity contained in this Agreement or in any other
Credit Document, for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure by any Loan Party to perform its obligations hereunder or
thereunder. The Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible to any Lender for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
the Administrative Agent nor any of its directors, officers, employees, agents
or advisors shall be responsible to any Lender for any action taken or omitted
to be taken by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct. Except as otherwise provided under this Agreement, the
Administrative Agent shall take such action with respect to the Credit Documents
as shall be directed by the Required Lenders. Wachovia Bank, as Administrative
Agent hereunder shall act, as of the Effective Date, as the successor
administrative agent to Wells Fargo Bank, National Association, in its capacity
of administrative agent under the Existing Credit Agreement. Each of the Fresh
Express Secured Parties hereby appoints the administrative agent for the Lenders
(or any successor appointed in accordance with Section 7.06) to act as its agent
(in such capacity, the “Fresh Express Collateral

 

-142-



--------------------------------------------------------------------------------

Agent”) with respect to all matters relating to the Fresh Express Security
Documents and Wachovia Bank, as administrative agent for the Lenders as of the
Effective Date hereby accepts such appointment. Each of the Chiquita Secured
Parties hereby appoints the administrative agent for the Lenders (or any
successor appointed in accordance with Section 7.06) to act as its agent (in
such capacity, the “Chiquita Collateral Agent”) with respect to all matters
relating to the Chiquita Security Documents and Wachovia Bank, as administrative
agent for the Lenders as of the Effective Date hereby accepts such appointment.

 

(b) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Revolving Lenders to act for the L/C Issuers with
respect thereto; provided, however, that the L/C Issuers shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Article
VII with respect to any acts taken or omissions suffered by the L/C Issuers in
connection with Letters of Credit issued by them or proposed to be issued by
them and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article VII included the L/C Issuers with respect to such acts or omissions and
(ii) as additionally provided herein with respect to the L/C Issuers.

 

(c) Power of Attorney for German Share Pledge Agreement. (i) Each of the
Chiquita Secured Parties hereby irrevocably authorizes the Administrative Agent
to act on its behalf and in its name in connection with the preparation,
entering into, execution and delivery of the German Share Pledge Agreement and
the perfection and monitoring, as well as any release of the security interests
granted under the German Share Pledge Agreement. The Administrative Agent shall
be authorized to make all statements, make and receive any and all declarations
and take any and all action necessary or appropriate in this context. The
Administrative Agent shall be authorized to delegate this power of attorney.

 

(ii) The Administrative Agent shall be released from the restrictions of Section
181 of the German Civil Code (Bürgerliches Gesetzbuch, BGB).

 

(iii) The Administrative Agent shall administer in the name and on behalf of the
Chiquita Secured Parties such German security interest which is a pledge
(Verpfändung) or any other accessory security right (akzessorische Sicherheit).

 

SECTION 7.02. Reliance by the Administrative Agent. The Administrative Agent,
the L/C Issuers and the Swing Line Lender shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, facsimile
or telex) believed by it in good faith to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent with reasonable care. As to any
other matters not expressly provided for by this Agreement, the Administrative
Agent shall not be required to take any action or exercise any discretion, but
shall be required to act or to refrain from acting, upon instructions of the
Required Lenders and shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders (or all
Lenders if required by Section 8.04), and such instructions of the Required
Lenders (or all the Lenders as the case may be) and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.

 

-143-



--------------------------------------------------------------------------------

SECTION 7.03. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower, referring to
this Agreement, describing such Default and stating that such notice is a
“Notice of Default”. If the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default as shall be reasonably directed by the Required Lenders;
provided, however, that until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders. Notwithstanding
anything in the contrary contained herein, the order and manner in which the
Lenders’ rights and remedies are to be exercised (including, without limitation,
the enforcement by any Lender of its Note) shall be determined by the Required
Lenders in their sole discretion.

 

SECTION 7.04. Indemnification. (a) Without limiting the Obligations of the
Borrower hereunder, and to the extent not reimbursed by the Borrower, each
Lender severally agrees to indemnify the Administrative Agent, in accordance
with each Lender’s ratable share (determined as provided below), for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of this Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof; provided, however, that no Lender shall be liable for any of the
foregoing to the extent they arise from the Administrative Agent’s gross
negligence or willful misconduct. The Administrative Agent shall be fully
justified in refusing to take or in continuing to take any action hereunder
unless it shall first be indemnified to its satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. For purposes of this Section
7.04(a), each Lender’s ratable share of any amount shall be determined, at any
time, according to the sum of (i) the aggregate principal amount of the Term B
Loans and Term C Loans outstanding at such time and owing to such Lender, (ii)
the aggregate unused portion of such Lender’s Term B Commitments and Term C
Commitments at such time and (iii) such Lender’s Revolving Proportionate Share.

 

(b) Without limiting the Obligations of the Borrower hereunder, and to the
extent not reimbursed by the Borrower, each Revolving Lender severally agrees to
indemnify the L/C Issuers, ratably in accordance with its Revolving
Proportionate Share, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against the L/C Issuers in any way relating to or arising out of this
Agreement or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof; provided, however, that no Revolving Lender shall be
liable for any of the foregoing to the extent they arise from an L/C Issuer’s
gross negligence or willful misconduct. The L/C Issuers shall be fully justified
in

 

-144-



--------------------------------------------------------------------------------

refusing to take or in continuing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Revolving Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

 

(c) The obligations of each Lender under this Section 7.04 shall survive the
payment and performance of the Obligations, the termination of this Agreement
and any Lender ceasing to be a party to this Agreement (with respect to events
which occurred prior to the time such Lender ceased to be a Lender hereunder).

 

SECTION 7.05. Non-Reliance. Each Lender represents that it has, independently
and without reliance on the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the CBII Entities and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Neither the Administrative Agent nor any of its Affiliates nor any of their
respective directors, officers, employees, agents or advisors, in whatever
capacity, shall (a) be required to keep any Lender informed as to the
performance or observance by any Loan Party of the obligations under this
Agreement or any other document referred to or provided for herein or to make
inquiry of, or to inspect the properties or books of any CBII Entity; (b) have
any duty or responsibility to provide any Lender with any credit or other
information concerning any CBII Entities which may come into the possession of
the Administrative Agent (whether communicated to or obtained by the
Administrative Agent), except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder; (c) be responsible to any Lender for (i) any
recital, statement, representation or warranty made by any CBII Entity or any
officer, employee or agent of any CBII Entity in this Agreement or in any of the
other Credit Documents, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Credit Document, (iii)
the value or sufficiency of the Collateral or the validity or perfection of any
of the liens or security interests intended to be created by the Credit
Documents or (iv) any failure by any Loan Party to perform its obligations under
this Agreement or any other Credit Document or (d) be liable for any
circumstance, action, or failure to act in the nature described in clauses (a)
through (c) above.

 

SECTION 7.06. Resignation or Removal of the Administrative Agent. The
Administrative Agent may resign as to any or all of the Facilities at any time
by giving 30 days prior written notice thereof to the Borrower and the Lenders,
and the Administrative Agent may be removed as to all of the Facilities at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent as to such of the Facilities as to which the Administrative
Agent has resigned or been removed, which successor Administrative Agent, if not
a Lender, shall be reasonably acceptable to the Borrower; provided, however,
that the Borrower shall have no right to approve a successor Administrative
Agent if a Default has occurred and is continuing. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative

 

-145-



--------------------------------------------------------------------------------

Agent, and the retiring Administrative Agent shall be discharged from the duties
and obligations thereafter arising hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as the Administrative Agent, the
provisions of this Article VII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent. Notwithstanding the foregoing, however, Wachovia Bank
may not be removed as Administrative Agent at the request of the Required
Lenders unless Wachovia Bank shall also simultaneously be replaced and fully
released as “L/C Issuer” and “Swing Line Lender” hereunder pursuant to
documentation in form and substance reasonably satisfactory to Wachovia Bank.

 

SECTION 7.07. Collateral Matters. (a) (i) The Administrative Agent is hereby
authorized by each Chiquita Secured Party, without the necessity of any notice
to or further consent from any Chiquita Secured Party, and without the
obligation to take any such action, to take any action with respect to any
Chiquita Collateral or any Chiquita Security Document which may from time to
time be necessary to perfect and maintain perfected the Liens of the Chiquita
Security Documents; and (ii) the Administrative Agent is hereby authorized by
each Fresh Express Secured Party, without the necessity of any notice to or
further consent from any Fresh Express Secured Party, and without the obligation
to take any such action, to take any action with respect to any Fresh Express
Collateral or any Fresh Express Security Document which may from time to time be
necessary to perfect and maintain perfected the Liens of the Fresh Express
Security Documents.

 

(b) The Chiquita Secured Parties irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release (and to execute and deliver such
documents, instruments and agreements as the Administrative Agent may deem
necessary to release) any Lien granted to or held by the Administrative Agent
upon any Chiquita Collateral (i) upon termination of the Revolving Loan
Commitments and Term B Commitments and the full Cash Collateralization of the
then outstanding L/C Obligations and the payment in full of all Chiquita Secured
Obligations and all other non-contingent Chiquita Secured Obligations payable
under this Agreement and under the other Credit Documents, and additionally only
if an Event of Default has occurred and is continuing and the Obligations have
been accelerated, payment of the Borrower’s obligations on the Lender Rate
Contracts; (ii) constituting property of the Loan Parties which is sold,
transferred or otherwise disposed of in connection with any transaction not
prohibited by this Agreement or the Credit Documents; (iii) constituting
property leased to the Significant Parties under an operating lease which has
expired or been terminated in a transaction not prohibited by this Agreement or
the Credit Documents or which will concurrently expire and which has not been
and is not intended by the Significant Parties to be, renewed or extended; (iv)
consisting of an instrument, if the Indebtedness evidenced thereby has been paid
in full; or (v) if approved or consented to by those of the Secured Parties
required by Section 8.04. Upon request by the Administrative Agent, the
applicable Secured Parties will confirm in writing the Administrative Agent’s
authority to release particular types or items of the Chiquita Collateral
pursuant to this Section 7.07.

 

(c) The Fresh Express Secured Parties irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release (and to execute and
deliver such documents, instruments and agreements as the Administrative Agent
may deem necessary to release) any Lien granted to or held by the Administrative
Agent upon any Fresh Express

 

-146-



--------------------------------------------------------------------------------

Collateral (i) upon termination of the Term C Commitments and the payment in
full of all Fresh Express Secured Obligations and all other non-contingent Fresh
Express Secured Obligations payable under this Agreement and under the other
Credit Documents; (ii) constituting property of the Loan Parties which is sold,
transferred or otherwise disposed of in connection with any transaction not
prohibited by this Agreement or the Credit Documents; (iii) constituting
property leased to the Significant Parties under an operating lease which has
expired or been terminated in a transaction not prohibited by this Agreement or
the Credit Documents or which will concurrently expire and which has not been
and is not intended by the Significant Parties to be, renewed or extended; (iv)
consisting of an instrument, if the Indebtedness evidenced thereby has been paid
in full; or (v) if approved or consented to by those of the Secured Parties
required by Section 8.04. Upon request by the Administrative Agent, the
applicable Secured Parties will confirm in writing the Administrative Agent’s
authority to release particular types or items of the Fresh Express Collateral
pursuant to this Section 7.07.

 

(d) The Borrower and the Chiquita Secured Parties acknowledge that during the
course of its term as administrative agent under the Existing Credit Agreement
Wells Fargo made judgments concerning the materiality of items and matters and
concerning the Chiquita Collateral. In respect of the Chiquita Collateral, Wells
Fargo, as administrative agent under the Existing Credit Agreement, allowed the
Borrower and its counsel to handle the perfection of Chiquita Collateral in
certain jurisdictions and made judgments not to perfect as to certain items of
Chiquita Collateral or in certain jurisdictions where it concluded that the
costs of perfection did not justify the added value of the Chiquita Collateral.
Each of the Borrower and the Chiquita Secured Parties releases, discharges and
acquits Wells Fargo, as administrative agent under the Existing Credit
Agreement, from any liability associated with the actions it took, or for
failing to take actions it could have taken but did not, with regard to the
materiality of items and matters with regard to the decision whether to perfect
as to certain of the Chiquita Collateral and with regard to the decision to
allow the Borrower and its counsel to handle the perfection of the Chiquita
Collateral in certain jurisdictions.

 

SECTION 7.08. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from and generally engage in any kind
of banking or other business with the any Loan Party and its Affiliates as
though the Administrative Agent were not the Administrative Agent, L/C Issuer or
Swing Line Lender hereunder. With respect to Loans, if any, made by the
Administrative Agent in its capacity as a Lender, the Administrative Agent in
its capacity as a Lender shall have the same rights and powers under this
Agreement and the other Credit Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent, L/C Issuer or Swing
Line Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender.

 

SECTION 7.09. Appointment of Supplemental Collateral Agent. (a) It is the
purpose of this Agreement and the other Credit Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Credit Documents, and in particular in case of the
enforcement of any of the Credit Documents, or in case the Administrative Agent
deems that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights,

 

-147-



--------------------------------------------------------------------------------

powers or remedies granted herein or in any of the other Credit Documents or
take any other action which may be desirable or necessary in connection
therewith, it may be necessary that the Administrative Agent appoint an
additional individual or institution as a separate trustee, co-trustee,
collateral agent, collateral sub-agent or collateral co-agent (any such
additional individual or institution being referred to herein as a “Supplemental
Collateral Agent”).

 

(b) In the event that the Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Credit Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Credit Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Administrative Agent or such Supplemental Collateral Agent, and (ii)
the provisions of this Article and of Section 8.04 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to the Administrative Agent shall be deemed to
be references to the Administrative Agent and/or such Supplemental Collateral
Agent, as the context may require.

 

(c) Should any instrument in writing from any Loan Party be reasonably required
by any Supplemental Collateral Agent so appointed by the Administrative Agent
for more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, such Loan Party shall execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Collateral Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Collateral Agent.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Notices. (a) Notices Generally. Except as otherwise provided
herein, including without limitation Section 8.01(b), all notices, requests,
demands, consents, instructions or other communications to or upon the Borrower,
any Lender or the Administrative Agent under this Agreement or the other Credit
Documents shall be in writing and faxed, mailed or delivered, if to the Borrower
or to the Administrative Agent, the L/C Issuers or the Swing Line Lender, at its
respective facsimile number, e-mail address (only in respect of any Notice of
Borrowing, Notice of Interest Period Selection, and Notice of Conversion), or
address set forth in Schedule VII hereto, if to any Lender, at the address or
facsimile number specified for such Lender in Part B of Schedule I hereto, (or
to such other facsimile number, e-mail address, or address for any party as
indicated in any notice given by that party to the other parties). All such
notices and communications shall be effective (a) when sent by an overnight
courier service of

 

-153-



--------------------------------------------------------------------------------

recognized standing, on the second Business Day following the deposit with such
service; (b) when mailed, first class postage prepaid and addressed as aforesaid
through the United States Postal Service, upon receipt; (c) when delivered by
hand, upon delivery; and (d) when sent by facsimile or e-mail transmission, upon
confirmation of receipt; provided, however, that any notice delivered to the
Administrative Agent, the L/C Issuers or the Swing Line Lender under Article II
shall not be effective until actually received by such Person. Additionally,
notwithstanding the obligation of the Borrower to send written confirmation of
any Notice of Borrowing, Notice of Interest Period Selection, and Notice of
Conversion made by e-mail transmission if and when requested by the
Administrative Agent, in the event that the Administrative Agent agrees to
accept a Notice of Borrowing, Notice of Interest Period Selection, or Notice of
Conversion made by e-mail transmission, such e-mail transmission of Notice of
Borrowing, Notice of Interest Period Selection, or Notice of Conversion shall be
binding on the Borrower whether or not written confirmation is sent by Borrower
or requested by the Administrative Agent, and the Administrative Agent may act
prior to the receipt of any requested written confirmation, without any
liability whatsoever, based upon e-mail notice believed by the Administrative
Agent in good faith to be from the Borrower or its agents. The Administrative
Agent’s records of the terms of any e-mail Notice of Borrowing, Notice of
Interest Period Selection, or Notice of Conversion shall be conclusive on
Borrower in the absence of gross negligence or willful misconduct on the part of
the Administrative Agent in connection therewith.

 

Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrower to the Administrative Agent’s office
located at the address referred to above during the Administrative Agent’s
normal business hours; provided, however, that any such notice received by the
Administrative Agent after 11:00 a.m. on any Business Day shall be deemed
received by the Administrative Agent on the next Business Day. In any case where
this Agreement authorizes notices, requests, demands or other communications by
the Borrower to the Administrative Agent or any Lender to be made by telephone
or facsimile, the Administrative Agent or any Lender may conclusively presume
that anyone purporting to be a person designated in any incumbency certificate
or other similar document received by the Administrative Agent or a Lender is
such a person.

 

(b) IntraLinks. The Borrower agrees that the Administrative Agent may make any
material delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to any of the CBII Entities, or any
other materials or matters relating to this Agreement, the Credit Documents, or
any of the transactions contemplated hereby or thereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate, or any Person that is not an Affiliate of the Administrative
Agent), such as IntraLinks, or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform. The Administrative Agent and its Affiliates expressly
disclaim with respect to the Platform any liability for errors in transmission,
incorrect or incomplete downloading, delays

 

-149-



--------------------------------------------------------------------------------

in posting or delivery, or problems accessing the Communications posted on the
Platform and any liability for any losses, costs, expenses or liabilities that
may be suffered or incurred in connection with the Platform. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

 

Each Lender agrees that notice to it (as provided in the next sentence) (a
”Notification”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notification may be sent (and from time
to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notification may be
sent to such e-mail address.

 

SECTION 8.02. Expenses. The Borrower shall pay on demand, whether or not any
Credit Event occurs hereunder, (a) all reasonable fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
connection with the syndication of the facilities provided hereunder, the
preparation, negotiation, execution and delivery of, and the exercise of its
duties under, this Agreement and the other Credit Documents, and the
preparation, negotiation, execution and delivery of amendments and waivers
hereunder and thereunder and (b) all fees and expenses, including attorneys’
fees and expenses, incurred by the Administrative Agent and the Lenders in the
enforcement or attempted enforcement of any of the Obligations or in preserving
any of the Administrative Agent’s or the Lenders’ rights and remedies
(including, without limitation, all such fees and expenses incurred in
connection with any “workout” or restructuring affecting the Credit Documents or
the Obligations or any bankruptcy or similar proceeding, including any
proceeding or action commenced by the Administrative Agent or any Lender seeking
relief from the automatic or similar stay in effect under any Debtor Relief Law,
involving any Significant Party). The obligations of the Borrower under this
Section 8.02 shall survive the payment and performance of the Obligations and
the termination of this Agreement.

 

SECTION 8.03. Indemnification. To the fullest extent permitted by law, the
Borrower agrees to protect, indemnify, defend and hold harmless the
Administrative Agent, the L/C Issuers, the Swing Line Lender, the Lenders and
their Affiliates and their respective directors, officers, employees, attorneys,
agents, trustees and advisors (collectively, “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, disbursements, or expenses of any kind or nature and
from any suits, claims or demands (including in respect of or for attorneys’
fees and other expenses) arising on account of or in connection with any matter
or thing or action or failure to act by Indemnitees, or any of them, arising out
of or relating to (a) the Credit Documents or any transaction contemplated
thereby or related thereto, including the making of any Loans and any use by the
Borrower of any proceeds of the Loans or the Letters of Credit, (b) any
Environmental Damages and (c) any claims for brokerage fees or commissions
(other than any committed to be paid in writing by the Administrative Agent or
any Lender) in connection with the Credit Documents or any transaction
contemplated thereby or in connection with the Borrower’s failure

 

-150-



--------------------------------------------------------------------------------

to conclude any other financing, and to reimburse each Indemnitee on demand for
all legal and other expenses incurred in connection with investigating or
defending any of the foregoing; provided, however, that nothing contained in
this Section 8.03 shall obligate the Borrower to protect, indemnify, defend or
hold harmless any Indemnitee against any claim (i) to the extent arising out of
the gross negligence or willful misconduct of such Indemnitee or (ii) between or
among Indemnitees. Upon receiving knowledge of any suit, claim or demand
asserted by a third party that the Administrative Agent or any Lender believes
is covered by this indemnity, the Administrative Agent or such Lender shall give
the Borrower notice of the matter and the Administrative Agent or such Lender
may select its own counsel or request that the Borrower defend such suit, claim
or demand, with legal counsel satisfactory to the Administrative Agent or such
Lender as the case may be, at the Borrower’s sole cost and expense; provided,
however, that the Administrative Agent or such Lender shall not be required to
so notify the Borrower and the Administrative Agent or such Lender shall have
the right to defend, at the Borrower’s sole cost and expense, any such matter
that is in connection with a formal proceeding instituted by any Governmental
Authority having authority to regulate or oversee any aspect of the
Administrative Agent’s or such Lender’s business or that of its Affiliates;
provided further that if Borrower accepts the defense, it shall be authorized to
select its own counsel and, in which event, the Borrower shall not be obligated
to pay any additional costs of the Administrative Agent’s or any Lender’s
separate counsel, but the Borrower shall be required to coordinate with and keep
the Administrative Agent, the Lenders, and/or their counsel informed as to the
progress of the defense. The Administrative Agent or such Lender may also
require the Borrower to defend the matter. Any failure or delay of the
Administrative Agent or any Lender to notify the Borrower of any such suit,
claim or demand shall not relieve the Borrower of its obligations under this
Section 8.03 but shall reduce such obligations to the extent of any increase in
those obligations caused solely by any such failure or delay which is
unreasonable. The obligations of the Borrower under this Section 8.03 shall
survive the payment and performance of the Obligations and the termination of
this Agreement. In the case of an action, suit, judgment, claim or demand to
which the indemnity in this Section 8.03 applies, such indemnity shall be
effective whether or not such action, suit, judgment, claim or demand is brought
by any Loan Party, its directors, shareholders or creditors, any Indemnitee or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the Transaction is consummated.

 

SECTION 8.04. Waivers; Amendments. Any term, covenant, agreement or condition of
this Agreement or any other Credit Document may be amended or waived, and any
consent under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrower and the
Required Lenders (or the Administrative Agent on behalf of the Required Lenders
with the written approval of the Required Lenders); provided, however, that:

 

(a) Any amendment, waiver or consent which would (i) amend this Section 8.04 or
Section 2.16 or any other Section providing for voting percentages, (ii) waive
any of the conditions specified in Section 3.01 or (iii) amend any of the
definitions of Required Lenders, Required Revolving Lenders, Required Term B
Lenders, Required Term C Lenders or Required Tier A Lenders must be in writing
and signed or approved in writing by all Lenders affected thereby. In connection
with any such proposed amendment, modification or waiver requiring the consent
of all Lenders

 

-151-



--------------------------------------------------------------------------------

(such proposed amendment, modification or waiver, a “Proposed Change”), if the
consent of the Required Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 8.04 being referred to as a
“Non-Consenting Lender”), then, at the Borrower’s request, the Lender that is
acting as the Administrative Agent or an Eligible Assignee that is acceptable to
the Administrative Agent (which acceptance will not be unreasonably withheld)
shall have the right (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, sell
and assign to the Lender that is acting as the Administrative Agent or such
Eligible Assignee, all of its rights and obligations under this Agreement and
the other Credit Documents (including for purposes of this subsection (a), the
Commitments, the Revolving Loans, L/C Obligations and participations in Swing
Line Loans) for an amount equal to the principal balance of all Loans, L/C
Obligations and aggregate amounts funded under Section 2.03(c)(ii) in respect of
Swing Line Loans, by the Non-Consenting Lender and all accrued interest and fees
with respect thereto through the date of sale. In such event, such
Non-Consenting Lender agrees to execute an Assignment Agreement to reflect such
purchase and sale, but regardless of whether such Assignment Agreement is
executed, such Non-Consenting Lender’s rights hereunder, except rights under
Section 8.03 with respect to actions prior to such date, shall cease from and
after the date of tender by the purchaser of the amount of the purchase price;

 

(b) Any amendment, waiver or consent which would (i) increase the Commitment of
any Lender (other than any increases pursuant to Section 2.16), (ii) extend the
Termination Date of a Facility for any Lenders, (iii) extend any date fixed for
any payment of the principal of or interest on any Loans or any fees or other
amounts payable for the account of any Lender hereunder, (iv) reduce the
principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing or any fees or other amounts for the account of any Lender hereunder
or (v) change the pro rata treatment of Lenders under Section 2.10(a), must be
in writing and signed by each affected Lender and the Required Lenders;

 

(c) Any amendment, waiver or consent which changes the order of application set
forth in Article XV of each of the Pledge Agreements or Article XI of each of
the Security Agreements or which changes the order of application of any
reduction in the Commitments or any prepayment of Loans among the Facilities
from the application thereof set forth in the applicable provisions of Section
2.04 or 2.06, respectively, in any manner that materially adversely affects the
Lenders under a Facility must be in writing and signed by the Required Lenders,
and (i) to the extent the Lenders under the Revolving Loan Facility are
materially adversely affected, the Required Revolving Lenders, (ii) to the
extent the Lenders under the Term B Facility are materially adversely affected,
the Required Term B Lenders and (iii) to the extent the Lenders under the Term C
Facility are materially adversely affected, the Required Term C Lenders;

 

(d) Any amendment, waiver or consent which affects the rights or duties of the
Swing Line Lender under this Agreement must be in writing and signed by the
Swing Line Lender;

 

-152-



--------------------------------------------------------------------------------

(e) Any amendment, waiver or consent which affects the rights or duties of any
L/C Issuer under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it must be in writing and signed
by the L/C Issuers;

 

(f) Any consent relating to the sale or other disposition of any Key Assets must
be in writing and signed by the Supermajority Lenders;

 

(g) Any amendment, waiver or consent which would, except as permitted pursuant
to this Agreement, (i) release one or more Chiquita Guarantors (or otherwise
limit such Chiquita Guarantors’ liability with respect to the Obligations under
the applicable Guarantee Agreements) if such release or limitation is in respect
of all or substantially all of the value of the Parent Guarantee Agreement and
the Chiquita Subsidiary Guarantee Agreements, or (ii) release all or
substantially all of the Chiquita Collateral in any transaction or series of
related transactions, must be in writing and signed by all Term B Lenders and
all Revolving Lenders;

 

(h) Any amendment, waiver or consent which would, except as permitted pursuant
to this Agreement, (i) release one or more Fresh Express Guarantors (or
otherwise limit such Fresh Express Guarantors’ liability with respect to the
Obligations under the applicable Guarantee Agreements) if such release or
limitation is in respect of all or substantially all of the value of the Parent
Guarantee Agreement and the Fresh Express Subsidiary Guarantee Agreements, or
(ii) release all or substantially all of the Fresh Express Collateral in any
transaction or series of related transactions, must be in writing and signed by
all Term C Lenders;

 

(i) Any amendment, waiver or consent which would waive any of the conditions
specified in Section 3.02 must be in writing and signed by the Required
Revolving Lenders;

 

(j) Any amendment, waiver or consent which affects the rights or obligations of
the Administrative Agent must additionally be in writing and signed by the
Administrative Agent; and

 

(k) No failure or delay by the Administrative Agent or any Lender in exercising
any right under this Agreement or any other Credit Document shall operate as a
waiver thereof or of any other right hereunder or thereunder nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right hereunder or thereunder. Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given.

 

SECTION 8.05. Successors and Assigns. (a) Binding Effect. This Agreement and the
other Credit Documents shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Notes
and their respective successors and permitted assigns, except that no Loan Party
may assign or transfer any of its rights or obligations under any Credit
Document without the prior written consent of the Administrative Agent and each
Lender. Any assignment or transfer in violation of the foregoing shall be null
and void.

 

-153-



--------------------------------------------------------------------------------

(b) Participations. Any Lender may, without notice to or consent of the Borrower
or Administrative Agent, at any time sell to one or more banks or other
financial institutions (“Participants”) participating interests in all or a
portion of any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under this
Agreement and the other Credit Documents (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans). In
the event of any such sale by a Lender of participating interests, such Lender’s
obligations under this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of its Notes for all purposes under this Agreement and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any such sale is effected may require
the selling Lender to obtain the consent of the Participant in order for such
Lender to agree in writing to any amendment, waiver or consent of a type
specified in clause (i), (ii) or (iii) of Section 8.04(a), Section 8.04(b)(iii),
Section 8.04(g) or Section 8.04(h) but shall not otherwise require the selling
Lender to obtain the consent of such Participant to any other amendment, waiver
or consent hereunder. The Borrower agrees that if amounts outstanding under this
Agreement and the other Credit Documents are not paid when due (whether upon
acceleration or otherwise), each Participant shall, to the fullest extent
permitted by law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any other
Credit Documents to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement or any other
Credit Documents; provided, however, that (i) no Participant shall exercise any
rights under this sentence without the consent of the Administrative Agent, (ii)
no Participant shall have any rights under this sentence which are greater than
those of the selling Lender and (iii) such rights of setoff shall be subject to
the obligation of such Participant to share the payment so obtained with all of
the Lenders as provided in Section 2.10(b). The Borrower also agrees that any
Lender which has transferred any participating interest in its Commitment or
Loans shall, notwithstanding any such transfer, be entitled to the full benefits
accorded such Lender under Sections 2.11, 2.12 and 2.13, as if such Lender had
not made such transfer.

 

(c) Assignments. Any Lender may, at any time, sell and assign to any Lender or
any Eligible Assignee (individually, an “Assignee Lender”) all or a portion of
its rights and obligations under this Agreement and the other Credit Documents
(including for purposes of this subsection (c), participations in L/C
Obligations and in Swing Line Loans) (such a sale and assignment to be referred
to herein as an “Assignment”) pursuant to an assignment agreement in
substantially the form of Exhibit H hereto (an “Assignment Agreement”), executed
by each Assignee Lender and such assignor Lender (an “Assignor Lender”) and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided, however, that:

 

(i) Each Assignee Lender shall provide appropriate assurances and indemnities
(which may include letters of credit) to the L/C Issuers and the Swing Line
Lender as each may require with respect to any continuing obligation to purchase
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding;

 

-154-



--------------------------------------------------------------------------------

(ii) Without the written consent of the Administrative Agent and, if no Event of
Default has occurred and is continuing, the Borrower (which consent of the
Borrower shall not be unreasonably withheld or delayed), no Lender may make any
Assignment to any Assignee Lender which is not, immediately prior to such
Assignment, a Lender hereunder, an Affiliate thereof or an Approved Fund
thereof;

 

(iii) Without the written consent of the Administrative Agent and, if no Event
of Default has occurred and is continuing, the Borrower (which consent of the
Borrower shall not be unreasonably withheld or delayed), no Lender may make any
Assignment to any Assignee Lender if, after giving effect to such Assignment,
the Commitment or Loans of such Lender or such Assignee Lender would be less
than One Million Dollars ($1,000,000) (except that (A) a Lender may make an
Assignment which reduces its Commitment or Loans to zero without the written
consent of the Borrower and the Administrative Agent except to the extent such
written consent is required by clause (ii) above or clause (iv) below and (B) an
Assignor Lender may make an Assignment to an Assignee Lender whereby after
giving effect to such Assignment, the Commitment or Loans of such Lender or such
Assignee Lender would be less than One Million Dollars ($1,000,000) without the
written consent of the Borrower and the Administrative Agent if the Assignee
Lender is an Approved Fund of the Assignor Lender); and

 

(iv) Without the written consent of the Administrative Agent and, if no Event of
Default has occurred and is continuing, the Borrower (which consent of the
Borrower shall not be unreasonably withheld or delayed), no Revolving Lender may
make any Assignment which does not assign and delegate an equal pro rata
interest in such Revolving Lender’s Revolving Loans, Revolving Loan Commitment
and all other rights, duties and obligations of such Revolving Lender under this
Agreement and the other Credit Documents.

 

Notwithstanding the foregoing, (a) the Borrower’s consent in respect of any
Assignment shall not be required until the syndication of the Facilities shall
have been completed as separately agreed by and among the Co-Lead Arrangers and
the Borrower; and (b) any Lender may, without diminishing or relieving it of its
obligations hereunder, assign to a Conduit Lender its right to make Loans under
this Agreement and such Conduit Lender in turn may assign any or all of the
Loans it may have funded hereunder to its designating Lender without the consent
of the Borrower or the Administrative Agent and without regard to the
limitations set forth in clauses (i) through (iv) above. Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy, Debtor Relief Law or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage, expense,
obligations, penalties, actions, judgments, or suits of any kind whatsoever
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

-155-



--------------------------------------------------------------------------------

Upon such execution, delivery, acceptance and recording of each Assignment
Agreement and payment of the fee referred to in subsection (e) below, from and
after the Assignment Effective Date determined pursuant to such Assignment
Agreement, (A) each Assignee Lender thereunder shall be a Lender hereunder with
a Commitment and Loans as set forth in such Assignment Agreement and shall have
the rights, duties and obligations of such a Lender under this Agreement and the
other Credit Documents and (B) the Assignor Lender thereunder shall be a Lender
to the extent of any remaining Commitments or Loans held by such Lender after
giving effect to such Assignment Agreement or, if the Commitment and Loans of
the Assignor Lender have been reduced to $0, the Assignor Lender shall cease to
be a Lender and to have any obligation to make any Loan; provided, however, that
any such Assignor Lender which ceases to be a Lender shall continue to be
entitled to the benefits of any provision of this Agreement which by its terms
survives the termination of this Agreement. Each Assignment Agreement shall be
deemed to amend Schedule I to the extent, and only to the extent, necessary to
reflect the addition of each Assignee Lender, the deletion of each Assignor
Lender which reduces its Commitment and Loans to $0 and the resulting adjustment
of Commitment and Loans arising from the purchase by each Assignee Lender of all
or a portion of the rights and obligations of an Assignor Lender under this
Agreement and the other Credit Documents. On or prior to the Assignment
Effective Date determined pursuant to each Assignment Agreement, the Borrower,
at its own expense, shall execute and deliver to the Administrative Agent, in
exchange for a surrendered Note, if any, of the Assignor Lender thereunder, a
new Note to the order of each Assignee Lender thereunder that requests such a
note (with each new Note to be in an amount equal to the Commitment assumed by
such Assignee Lender) and, if the Assignor Lender is continuing as a Lender
hereunder, a new Note to the order of the Assignor Lender if so requested by
such Assignor Lender (with the new Note to be in an amount equal to the
Commitment retained by it). Each such new Note shall be dated the Effective Date
(but with a notation of the date through which interest is paid), and each such
new Note shall otherwise be in the form of the Note replaced thereby. The Notes
surrendered by the Assignor Lender shall be returned by the Administrative Agent
to the Borrower marked “Replaced”. Each Assignee Lender which was not previously
a Lender hereunder and which is not incorporated under the laws of the United
States of America or a state thereof shall, within three Business Days of
becoming a Lender, deliver to the Borrower and the Administrative Agent two duly
completed copies of US Internal Revenue Service Form W-8IMY, W-8BEN or W-8ECI
(or successor applicable form), as the case may be.

 

(d) Register. The Administrative Agent shall maintain at its address referred to
on Schedule VII a copy of each Assignment Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment or Loans of each Lender from time to time. The
entries in the Register shall be conclusive in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loans recorded
therein for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(e) Registration. Upon its receipt of an Assignment Agreement executed by an
Assignor Lender and an Assignee Lender (and, to the extent required by Section
8.05(c), by the Borrower and the Administrative Agent) together with payment to
the Administrative Agent

 

-156-



--------------------------------------------------------------------------------

by Assignor Lender of a registration and processing fee of $3,500 (it being
understood that, subject to the immediately following sentence, such
registration and processing fee shall be due and payable for each Assignment
from an Assignor Lender to an Assignee Lender), the Administrative Agent shall
(i) promptly accept such Assignment Agreement and (ii) on the Assignment
Effective Date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Borrower. Notwithstanding the foregoing, the registration
and processing fee set forth in the immediately preceding sentence shall not be
due and payable if the Assignee Lender party to an Assignment Agreement is an
Approved Fund of the Assignor Lender party thereto. The Administrative Agent
may, from time to time at its election, prepare and deliver to the Lenders and
the Borrower a revised Schedule I reflecting the names, addresses and respective
Commitment or Loans of all Lenders then parties hereto.

 

(f) Disclosure to Potential Participant or Assignee Lender. The Administrative
Agent and the Lenders may disclose the Credit Documents and any financial or
other information relating to any Borrower Entity to each other or to any
potential Participant or Assignee Lender, subject to an agreement that the
potential Participant or Assignee Lender shall keep such information
confidential in accordance with their usual and customary business practices.

 

(g) Pledges to Federal Reserve Banks and Trustee. (i) Notwithstanding any other
provision of this Agreement, any Lender may at any time assign all or a portion
of its rights under this Agreement and the other Credit Documents to a Federal
Reserve Bank or a bank in the farm credit banking system. No such assignment
shall relieve the assigning Lender from its obligations under this Agreement and
the other Credit Documents.

 

(ii) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and any Note or Notes held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 8.05,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

 

SECTION 8.06. Setoffs by Lenders. In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the Administrative Agent but without prior notice to or consent of
the Borrower, any such notice and consent being expressly waived by the Borrower
to the extent permitted by applicable laws upon the occurrence and during the
continuance of an Event of Default, to set-off and apply against the Obligations
any amount owing from such Lender to the Borrower. The aforesaid right of
set-off may be exercised by such Lender against the Borrower or against any
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower or against anyone else claiming through or against the Borrower or such
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact

 

-157-



--------------------------------------------------------------------------------

that such right of set-off may not have been exercised by such Lender at any
prior time. Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

SECTION 8.07. No Third Party Rights. Nothing expressed in or to be implied from
this Agreement is intended to give, or shall be construed to give, any Person,
other than the parties hereto and their permitted successors and assigns
hereunder, any benefit or legal or equitable right, remedy or claim under or by
virtue of this Agreement or under or by virtue of any provision herein.

 

SECTION 8.08. Partial Invalidity. If at any time any provision of this Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law or
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

 

SECTION 8.09. Jury Trial. EACH OF THE BORROWER, THE CO-LEAD ARRANGERS, THE
SYNDICATION AGENT, THE DOCUMENTATION AGENT, THE SWING-LINE LENDER, THE L/C
ISSUERS, THE LENDERS AND THE ADMINISTRATIVE AGENT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

 

SECTION 8.10. Counterparts. This Agreement may be executed in any number of
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
telecopier of an executed counterpart of this Agreement shall be deemed to
constitute due and sufficient delivery of such counterpart.

 

SECTION 8.11. Consent to Jurisdiction. The Borrower irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, New York
County and the courts of the United States of America located in the Southern
District of New York and agrees that any legal action, suit or proceeding
arising out of or relating to this Agreement or any of the other Credit
Documents may be brought against such party in any such courts. Final judgment
against the Borrower in any such action, suit or proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the
judgment, or in any other manner provided by law. Nothing in this Section 8.11
shall affect the right of the Administrative Agent or any Lender to commence
legal proceedings or otherwise sue the Borrower in any other appropriate
jurisdiction, or concurrently in more than one jurisdiction, or to serve
process, pleadings and other papers upon the Borrower in any manner authorized
by the laws of any such jurisdiction. The Borrower agrees that process served
either personally or by registered mail shall, to the extent permitted by law,
constitute adequate service of process in any such suit. The Borrower
irrevocably waives to the fullest extent permitted by applicable law (a) any
objection which it may have now or in the

 

-158-



--------------------------------------------------------------------------------

future to the laying of the venue of any such action, suit or proceeding in any
court referred to in the first sentence above; (b) any claim that any such
action, suit or proceeding has been brought in an inconvenient forum; (c) its
right of removal of any matter commenced by any other party in the courts of the
State of New York to any court of the United States of America; (d) any immunity
which it or its assets may have in respect of its obligations under this
Agreement or any other Credit Document from any suit, execution, attachment
(whether provisional or final, in aid of execution, before judgment or
otherwise) or other legal process; and (e) any right it may have to require the
moving party in any suit, action or proceeding brought in any of the courts
referred to above arising out of or in connection with this Agreement or any
other Credit Document to post security for the costs of the Borrower or to post
a bond or to take similar action.

 

SECTION 8.12. Relationship of Parties. The relationship between the Borrower, on
the one hand, and the Lenders and the Administrative Agent, on the other, is,
and at all times shall remain, solely that of a borrower and lenders. Neither
the Lenders nor the Administrative Agent shall under any circumstances be
construed to be partners or joint venturers of the Borrower or any of its
Affiliates; nor shall the Lenders nor the Administrative Agent under any
circumstances be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with the Borrower or any of its Affiliates, or to owe any
fiduciary duty to the Borrower or any of its Affiliates. The Lenders and the
Administrative Agent do not undertake or assume any responsibility or duty to
the Borrower or any of its Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform the Borrower or any of its Affiliates of
any matter in connection with its or their Property, any security held by the
Administrative Agent or any Lender or the operations of the Borrower or any of
its Affiliates. The Borrower and each of their Affiliates shall rely entirely on
their own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by any Lender or the Administrative Agent in connection with such matters is
solely for the protection of the Lenders and the Administrative Agent and
neither the Borrower nor any of its Affiliates is entitled to rely thereon.

 

SECTION 8.13. Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Credit Documents.

 

SECTION 8.14. Waiver of Punitive Damages. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower hereby agrees that it shall
not seek from the Lenders or the Administrative Agent punitive, consequential,
or indirect damages relating to any such matters under any theory of liability.

 

SECTION 8.15. Participations. All participations in the Obligations or any
portion thereof, whether pursuant to provisions hereof or otherwise, are
intended to be “true sales” for purposes of financial reporting in accordance
with Statement of Financial Accounting Standards No. 140. Accordingly, the L/C
Issuers, the Swingline Lender and any Lender that sells or is deemed to have
sold a participation in the Obligations (including any participations in Letters
of Credit, Swingline Loans and/or Loans (each a “Participation Seller”) hereby
agrees that if such Participation Seller receives any payment in respect of the
Obligations to which such participation relates through the exercise of setoff
by such Participation Seller against the Borrower or any other obligor, then
such Participation Seller agrees to promptly pay to the participating party in
such participation such participant’s pro rata share of such setoff (after
giving effect to any sharing with the Lenders under Section 2.10 hereof).

 

-159-



--------------------------------------------------------------------------------

SECTION 8.16. OFAC. Notwithstanding anything to the contrary in this Agreement
or in any of the other Credit Documents, in the event that the failure by any
CBII Entity to observe or perform the covenant contained in Section 5.02(p) is
not material or in the event that any CBII Entity fails to observe or perform
the covenant contained in Section 5.02(p) without any officer of the Borrower or
CBII being aware of such failure before its occurrence, such failure is
isolated, and the Borrower promptly takes reasonable and practicable measures to
remedy such failure or to mitigate the legal consequences of such failure after
the date that an officer of the Borrower or of CBII becomes aware of such
failure, such failure, in either such case, shall not constitute a violation of
this Agreement for any reporting, borrowing, or related purposes under any of
the Credit Documents.

 

SECTION 8.17. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the US Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties and other information that will allow such Lender to identify
the Borrower and the other Loan Parties in accordance with the Act.

 

[The first signature page follows.]

 

-160-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, Holdings, the Lenders, the Administrative
Agent, the L/C Issuers and the Swing Line Lender have caused this Agreement to
be executed as of the day and year first above written.

 

BORROWER:

CHIQUITA BRANDS L.L.C.,

a Delaware limited liability company

By:  

/s/ Jeffrey M. Zalla

--------------------------------------------------------------------------------

Name:  

Jeffrey M. Zalla

Title:  

Senior Vice President and Chief Financial Officer

HOLDINGS:

CHIQUITA BRANDS INTERNATIONAL,

INC., a New Jersey corporation

By:  

/s/ Jeffrey M. Zalla

--------------------------------------------------------------------------------

Name:  

Jeffrey M. Zalla

Title:  

Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, L/C ISSUER

AND SWING LINE LENDER:

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Administrative Agent,

Chiquita Collateral Agent, Fresh Express

Collateral Agent, L/C Issuer and Swing Line Lender

By:  

/s/ Richard DiDonato

--------------------------------------------------------------------------------

Name:  

Richard DiDonato

Title:  

Managing Director

L/C ISSUER:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as L/C Issuer

By:  

/s/ Tammy R. Sturgis

--------------------------------------------------------------------------------

Name:  

Tammy R. Sturgis

Title:  

Vice President

CO-LEAD ARRANGER: WACHOVIA CAPITAL MARKETS, LLC By:  

/s/ Kira Deter

--------------------------------------------------------------------------------

Name:  

Kira Deter

Title:  

Associate

SYNDICATION AGENT AND CO-LEAD ARRANGER:

MORGAN STANLEY SENIOR FUNDING,

INC., as Syndication Agent and Co-Lead Arranger

By:  

/s/ Eugene F. Martin

--------------------------------------------------------------------------------

Name:  

Eugene F. Martin

Title:  

Vice President



--------------------------------------------------------------------------------

DOCUMENTATION AGENT:

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Documentation Agent

By:  

/s/ Walter A. Jackson

--------------------------------------------------------------------------------

Name:  

Walter A. Jackson

Title:  

Authorized Signature



--------------------------------------------------------------------------------

THE LENDERS: WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

/s/ Richard DiDonato

--------------------------------------------------------------------------------

Name:

 

Richard DiDonato

Title:

 

Managing Director



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. By:  

/s/ Eugene F. Martin

--------------------------------------------------------------------------------

Name:  

Eugene F. Martin

Title:  

Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

/s/ Walter A. Jackson

--------------------------------------------------------------------------------

Name:  

Walter A. Jackson

Title:  

Authorized Signature